Exhibit 10.3

EXECUTION VERSION

 

 

 

JANUARY 23, 2013

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT

DATED AS OF DECEMBER 14, 2012

AMONG

SABINE OIL & GAS LLC (F/K/A NFR ENERGY LLC),

AS BORROWER,

BANK OF AMERICA, N.A.,

AS ADMINISTRATIVE AGENT,

CITIGROUP GLOBAL MARKETS INC.,

AS SYNDICATION AGENT

AND

THE LENDERS PARTY HERETO

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

AND

CITIGROUP GLOBAL MARKETS INC.,

AS JOINT LEAD ARRANGERS

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

AND

NATIXIS, NEW YORK BRANCH,

AS JOINT BOOKRUNNERS

 

 

NATIXIS, NEW YORK BRANCH,

AS DOCUMENTATION AGENT,

 

 

 



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT, dated as of January 23, 2013 (this
“Amendment”), among SABINE OIL & GAS, LLC (f/k/a NFR Energy LLC), a Delaware
limited liability company (the “Borrower”), the Lenders party hereto and BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders (such capitalized term and, unless otherwise specified,
all other capitalized terms not otherwise defined herein shall have the meanings
set forth in the Credit Agreement referred to below).

WHEREAS, the Borrower, the Lenders and the Administrative Agent, are party to
that certain Second Lien Credit Agreement, dated as of December 14, 2012 (the
“Credit Agreement”);

WHEREAS, the Borrower and the Lenders party hereto have agreed to amend the
Credit Agreement, but only on the terms and conditions herein set forth;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Credit Agreement Amendments. Subject to the terms and conditions set
forth in this Amendment, effective on the Amendment No. 1 Effective Date (as
defined below):

Section 1.1. Each of the undersigned Lenders irrevocably agrees to amend the
Credit Agreement as provided in Section 2 hereof to provide for (a) the increase
of the Term Commitments from $500,000,000 to $650,000,000, (b) the reduction of
the of the available Incremental Term Loans and (c) reductions to the Applicable
Margin.

Section 1.2. Except as modified pursuant to Section 1.1 hereof, Term Loans under
the Facilities shall remain outstanding and shall be continued.

Section 2. Amendments.

Section 2.1. The Credit Agreement is, effective as of the Amendment No. 1
Effective Date, hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto, except that any Schedule or Exhibit to
the Credit Agreement not amended pursuant to the terms of this Amendment or
otherwise included as part of said Exhibit A shall remain in effect without any
amendment or other modification thereto.

Section 2.2. The Credit Agreement is, effective as of the Amendment No. 1
Effective Date, hereby further amended by replacing Annex I (Commitments)
thereto with Annex I hereto.

 

-2-



--------------------------------------------------------------------------------

Section 3. Representations and Warranties, No Default. The Borrower represents
and warrants to the Administrative Agent and the Lenders as of the Amendment
No. 1 Effective Date:

Section 3.1. This Amendment is within each Loan Party’s corporate, limited
liability company or partnership powers, as applicable, and has been duly
authorized by all necessary organizational and, if required, action by any
holder of its Equity Interests. This Amendment and the Loan Documents, as
amended by this Amendment, have been duly executed and delivered by the Loan
Parties and constitutes a legal, valid and binding obligation of the such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights or enforceability thereof generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. This Amendment does not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or any other third Person (including holders of its Equity Interests or any
class of directors, managers or supervisors, as applicable, whether interests or
disinterested, of the Borrower or any other Person), nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of this Amendment or any Loan Document, as amended by this
Amendment or the consummation of the transactions contemplated hereby, except
such as have been obtained or made and are in full force and effect.

Section 3.2. The execution, delivery and performance by any Loan Party of this
Amendment and the performance by any Loan Party of any Loan Document, as amended
by this Amendment, to which such Loan Party is a party, and any such Loan
Party’s compliance with the terms and provisions hereof or thereof, (a) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any Restricted Subsidiary or any
Property of any of them, (b) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any
Restricted Subsidiary or its Properties, or give rise to a right thereunder to
require any payment to be made by the Borrower or such Restricted Subsidiary and
(c) will not result in the creation or imposition of any Lien on any Property of
the Borrower or any Restricted Subsidiary (other than the Liens created by the
Loan Documents).

Section 3.3. The representations and warranties set forth in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects on and as of Amendment No. 1 Effective Date with the same effect as
though such representations and warranties had been made on and as of the
Amendment No. 1 Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date.

Section 3.4. At the time of and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

Section 4. Conditions to Effectiveness of Amendment. This Amendment, including
the amendments set forth in Section 2, shall become effective and the provisions
set forth in Sections 1 and 2 shall become operative on the date (the “Amendment
No. 1 Effective Date”) on which each of the following conditions are satisfied
or waived by each applicable party:

(A) the Administrative Agent shall have received executed signature pages to
this Amendment from the Required Lenders, the Borrower and each other Loan
Party;

 

-3-



--------------------------------------------------------------------------------

(B) the Borrower shall have paid or caused to be paid all other fees and
reasonable costs and expenses of the Administrative Agent (including the
reasonable fees and expenses of legal counsel to the Administrative Agent)
incurred in connection with this Amendment and duly invoiced prior to the date
hereof; and

(C) the Borrower shall have paid or caused to be paid to each of the Lenders the
fees due and payable pursuant that certain Fee Letter dated as of the date
hereof, by and among the Borrower and the Lenders party thereto.

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission (i.e. a “PDF” or “TIF”) shall be effective as
delivery of a manually executed counterpart hereof.

Section 6. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 7. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 8. Notices. All communications and notices hereunder shall be given as
provided in the Credit Agreement or, as the case may be, the Guarantee.

Section 9. Severability. The fact that any term or provision of this Amendment
is held invalid, illegal or unenforceable as to any person in any situation in
any jurisdiction shall not affect the validity, enforceability or legality of
the remaining terms or provisions hereof or the validity, enforceability or
legality of such offending term or provision in any other situation, or
jurisdiction or as applied to any person.

Section 10. Successors. The terms of this Amendment shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

Section 11. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
other Guaranteed Creditors (as defined in the Guaranty Agreement) under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations,

 

-4-



--------------------------------------------------------------------------------

covenants or agreements contained in the Credit Agreement or any other provision
of either such agreement or any other Loan Document, and each Loan Party
acknowledges and agrees that each of the Loan Documents to which it is a party
or otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Amendment. Each and every
term, condition, obligation, covenant and agreement contained in the Credit
Agreement or any other Loan Document is hereby ratified and reaffirmed in all
respects and shall continue in full force and effect. Each Loan Party ratifies
and reaffirms its obligations under the Loan Documents to which it is party, the
Liens granted by it pursuant to the Security Instruments, which continue to
secure the Obligations, and if such Loan Party is a Guarantor, its guaranty of
the Obligations pursuant to the Guarantee. From and after the effective date of
this Amendment, all references to the Credit Agreement in any Loan Document
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amendment. In entering into this Amendment, each Lender has
undertaken its own analysis and has not relied on any other Lender in making its
decision to enter into this Amendment. This Amendment constitutes a Loan
Document. The Borrower agrees to pay all reasonable and documented out-of-pocket
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery and administration of this Amendment and the
other instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 12.03(a) of the Credit Agreement.

[Remainder of page intentionally left blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:     SABINE OIL & GAS LLC (f/k/a NFR ENERGY LLC)     By:  

/s/ Shane M. Bayless

    Name:   Shane M. Bayless     Title:   Chief Financial Officer GUARANTORS:  
  SABINE BEAR PAW BASIN LLC (f/k/a NFR BEAR PAW BASIN LLC)     By:  

/s/ Shane M. Bayless

    Name:   Shane M. Bayless     Title:   Chief Financial Officer     SABINE
EAST TEXAS BASIN LLC (f/k/a NFR EAST TEXAS BASIN LLC)     By:  

/s/ Shane M. Bayless

    Name:   Shane M. Bayless     Title:   Chief Financial Officer     SABINE OIL
& GAS FINANCE CORPORATION (f/k/a NFR ENERGY FINANCE CORPORATION)     By:  

/s/ Shane M. Bayless

    Name:   Shane M. Bayless     Title:   Chief Financial Officer     SABINE
MID-CONTINENT LLC (f/k/a NFR MID-CONTINENT LLC)     By:  

/s/ Shane M. Bayless

    Name:   Shane M. Bayless     Title:   Chief Financial Officer

[Signature Page to Amendment No.1 to the Credit Agreement]



--------------------------------------------------------------------------------

NFR MONSKATCHEWAN GATHERING LLC By:  

/s/ Shane M. Bayless

Name:   Shane M. Bayless Title:   Chief Financial Officer SABINE SOUTH TEXAS LLC
(f/k/a NFR SOUTH TEXAS LLC) By:  

/s/ Shane M. Bayless

Name:   Shane M. Bayless Title:   Chief Financial Officer NFR UINTA BASIN LLC
By:  

/s/ Shane M. Bayless

Name:   Shane M. Bayless Title:   Chief Financial Officer SABINE WILLISTON BASIN
LLC (f/k/a NFR WILLISTON BASIN LLC) By:  

/s/ Shane M. Bayless

Name:   Shane M. Bayless Title:   Chief Financial Officer REDROCK DRILLING, LLC
By:  

/s/ Shane M. Bayless

Name:   Shane M. Bayless Title:   Chief Financial Officer

[Signature Page to Amendment No.1 to the Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Jeffrey Bloomquist

Name:   Jeffrey Bloomquist Title:   Managing Director

[Signature Page to Amendment No.1 to the Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Christopher Abbate

Name:   Christopher Abbate Title:   Vice President

[Signature Page to Amendment No.1 to the Credit Agreement]



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH, as a Lender By:  

/s/ Timothy P. Dilworth

Name:   Timothy P. Dilworth Title:   Managing Director By:  

/s/ Eugene Weissberger

Name:   Eugene Weissberger Title:   Vice President

[Signature Page to Amendment No.1 to the Credit Agreement]



--------------------------------------------------------------------------------

Acknowledged and Accepted: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Alan Tapley

Name:   Alan Tapley Title:   Assistant Vice President

[Signature Page to Amendment No.1 to the Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A

Amended Credit Agreement



--------------------------------------------------------------------------------

Execution Version

SECOND LIEN CREDIT AGREEMENT

DATED AS OF DECEMBER 14, 2012

AMONG

SABINE OIL & GAS LLC (F/K/A NFR ENERGY LLC),

AS BORROWER,

BANK OF AMERICA, N.A.,

AS ADMINISTRATIVE AGENT,

CITIGROUP GLOBAL MARKETS INC.,

AS SYNDICATION AGENT

AND

THE LENDERS PARTY HERETO

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

AND

CITIGROUP GLOBAL MARKETS INC.,

AS JOINT LEAD ARRANGERS

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

AND

NATIXIS, NEW YORK BRANCH,

AS JOINT BOOKRUNNERS

 

 

NATIXIS, NEW YORK BRANCH,

AS DOCUMENTATION AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  DEFINITIONS AND ACCOUNTING MATTERS      2   

Section 1.01

 

Terms Defined Above

     2   

Section 1.02

 

Certain Defined Terms

     2   

Section 1.03

 

Types of Loans and Borrowings

     50   

Section 1.04

 

Terms Generally; Rules of Construction

     50   

Section 1.05

 

Accounting Terms and Determinations; GAAP

     50   

ARTICLE II

  THE CREDITS      51   

Section 2.01

 

Term Loans

     51   

Section 2.02

 

Loans and Borrowings

     51   

Section 2.03

 

Requests for Borrowings

     52   

Section 2.04

 

Interest Elections

     53   

Section 2.05

 

Funding of Borrowings

     54   

Section 2.06

 

Termination of Commitments

     54   

Section 2.07

 

Incremental Term Loans

     55   

Section 2.08

 

Refinancing Amendments

     56   

Section 2.09

 

Extension of Loans

     57   

ARTICLE III

  PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES      59   

Section 3.01

 

Repayment of Loans

     59   

Section 3.02

 

Interest

     59   

Section 3.03

 

Alternate Rate of Interest

     60   

Section 3.04

 

Prepayments

     60   

Section 3.05

 

Fees

     62   

ARTICLE IV

  PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS      62   

Section 4.01

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     62   

Section 4.02

 

Presumption of Payment by the Borrower

     63   

Section 4.03

 

Disposition of Proceeds

     63   

ARTICLE V

  INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES      64   

Section 5.01

 

Increased Costs

     64   

Section 5.02

 

Break Funding Payments

     65   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.03

 

Taxes.

     65   

Section 5.04

 

Mitigation Obligations

     68   

ARTICLE VI

  CONDITIONS PRECEDENT      69   

Section 6.01

 

Effective Date

     69   

ARTICLE VII

  REPRESENTATIONS AND WARRANTIES      72   

Section 7.01

 

Organization; Powers

     72   

Section 7.02

 

Authority; Enforceability

     72   

Section 7.03

 

Approvals; No Conflicts

     72   

Section 7.04

 

Financial Condition; No Material Adverse Change

     73   

Section 7.05

 

Litigation

     73   

Section 7.06

 

Environmental Matters

     74   

Section 7.07

 

Compliance with the Laws and Agreements; No Defaults

     74   

Section 7.08

 

Investment Company Act

     75   

Section 7.09

 

Taxes

     75   

Section 7.10

 

ERISA

     76   

Section 7.11

 

Disclosure; No Material Misstatements

     77   

Section 7.12

 

Insurance

     77   

Section 7.13

 

Restriction on Liens

     77   

Section 7.14

 

Subsidiaries

     78   

Section 7.15

 

Location of Business and Offices

     78   

Section 7.16

 

Properties; Titles, Etc

     78   

Section 7.17

 

Maintenance of Properties

     79   

Section 7.18

 

Gas Imbalances, Prepayments

     79   

Section 7.19

 

Marketing of Production

     80   

Section 7.20

 

Swap Agreements

     80   

Section 7.21

 

Use of Loans

     80   

Section 7.22

 

Solvency

     80   

ARTICLE VIII

  AFFIRMATIVE COVENANTS      81   

Section 8.01

 

Financial Statements; Other Information

     81   

Section 8.02

 

Notices of Material Events

     83   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 8.03

 

Existence; Conduct of Business

     83   

Section 8.04

 

Payment of Obligations

     84   

Section 8.05

 

Operation and Maintenance of Properties

     84   

Section 8.06

 

Insurance

     85   

Section 8.07

 

Books and Records; Inspection Rights

     85   

Section 8.08

 

Compliance with Laws

     85   

Section 8.09

 

Further Assurances

     85   

Section 8.10

 

Reserve Reports and Title Information

     86   

Section 8.11

 

Additional Collateral; Additional Guarantors

     86   

Section 8.12

 

Ratings

     88   

Section 8.13

 

Post-Closing Obligations

     88   

ARTICLE IX

  NEGATIVE COVENANTS      88   

Section 9.01

 

Incurrence of Indebtedness and Issuance of Preferred Equity

     88   

Section 9.02

 

Liens

     92   

Section 9.03

 

Restricted Payments

     93   

Section 9.04

 

Dividends and other Payment Restrictions Affecting Subsidiaries

     98   

Section 9.05

 

Designation of Restricted and Unrestricted Subsidiaries

     100   

Section 9.06

 

Business Activities

     101   

Section 9.07

 

Payments for Consent

     101   

Section 9.08

 

Offer to Repurchase Upon Change of Control

     101   

Section 9.09

 

Asset Sales

     102   

Section 9.10

 

Transactions with Affiliates

     103   

Section 9.11

 

Negative Pledge Agreements

     105   

Section 9.12

 

BEE Acquisition Covenant

     106   

Section 9.13

 

Changes in Covenants Upon Loans Being Rated Investment Grade

     107   

Section 9.14

 

Merger, Consolidation, or Sale of Assets

     107   

Section 9.15

 

Successor Substituted

     108   

ARTICLE X

  EVENTS OF DEFAULT; REMEDIES      109   

Section 10.01

 

Events of Default

     109   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 10.02

 

Remedies

     111   

ARTICLE XI

  THE ADMINISTRATIVE AGENT      112   

Section 11.01

 

Appointment; Powers

     112   

Section 11.02

 

Duties and Obligations of Administrative Agent

     112   

Section 11.03

 

Action by Administrative Agent

     113   

Section 11.04

 

Reliance by Administrative Agent

     114   

Section 11.05

 

Subagents

     114   

Section 11.06

 

Resignation or Removal of Administrative Agent

     114   

Section 11.07

 

Administrative Agent as Lender

     115   

Section 11.08

 

No Reliance

     115   

Section 11.09

 

Administrative Agent May File Proofs of Claim

     116   

Section 11.10

 

Authority of Administrative Agent to Release Collateral and Liens

     116   

Section 11.11

 

No Other Duties; Etc

     117   

Section 11.12

 

Intercreditor Agreement

     117   

ARTICLE XII

  MISCELLANEOUS      117   

Section 12.01

 

Notices

     117   

Section 12.02

 

Waivers; Amendments

     118   

Section 12.03

 

Expenses, Indemnity; Damage Waiver

     119   

Section 12.04

 

Successors and Assigns

     122   

Section 12.05

 

Survival; Revival; Reinstatement

     127   

Section 12.06

 

Counterparts; Integration; Effectiveness

     127   

Section 12.07

 

Severability

     128   

Section 12.08

 

Right of Setoff

     128   

Section 12.09

 

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     128   

Section 12.10

 

Headings

     129   

Section 12.11

 

Confidentiality

     129   

Section 12.12

 

Interest Rate Limitation

     130   

Section 12.13

 

EXCULPATION PROVISIONS

     131   

Section 12.14

 

No Third Party Beneficiaries

     131   

Section 12.15

 

USA Patriot Act Notice

     131   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

        Page

Annexes, Exhibits and Schedules

 

Annex I

 

Commitments

 

Exhibit A

 

Form of Note

 

Exhibit B

 

Form of Borrowing Request

 

Exhibit C

 

Form of Interest Election Request

 

Exhibit D

 

Form of Compliance Certificate

 

Exhibit E

 

Form of Legal Opinion of Simpson Thacher & Bartlett

 

Exhibit F

 

Form of Assignment and Assumption

 

Exhibit G

 

Form of Solvency Certificate

 

Exhibit H

 

Form of Affiliated Lender Assignment and Assumption

 

Schedule 7.05

 

Litigation

 

Schedule 7.06

 

Environmental Matters

 

Schedule 7.14

 

Subsidiaries and Partnerships

 

Schedule 7.18

 

Gas Imbalances

 

Schedule 7.19

 

Marketing Contracts

 

Schedule 7.20

 

Swap Agreements

 

Schedule 8.13

 

Post-Closing Obligations

 

 

-v-



--------------------------------------------------------------------------------

THIS SECOND LIEN CREDIT AGREEMENT (as may be further amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of December 14, 2012, is among: and amended as of the
Amendment No. 1 Effective Date pursuant to Amendment No. 1 to Credit Agreement
among Sabine Oil & Gas LLC (f/k/a NFR Energy LLC), a Delaware limited liability
company (together with any successor to such Person permitted under this
Agreement, the “Borrower”); each of the Lenders from time to time party hereto;
Bank of America, N.A.(in its individual capacity, “Bank of America”), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”); Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as joint lead arranger and joint bookrunner;
Citigroup Global Markets Inc., as syndication agent (in such capacity, together
with its successors in such capacity, the “Syndication Agent”), joint lead
arranger and joint bookrunner; and Natixis, New York Branch as joint bookrunner
and documentation agent.

R E C I T A L S

A. FRC Founders Corporation (formerly known as First Reserve Corporation)
(together with its affiliates, the “Sponsor”) intends to purchase all or a
portion of the direct or indirect equity interests owned by Nabors, Inc. and/or
its affiliates (collectively, “Nabors”) of the Borrower, an entity currently
indirectly or directly owned by the Sponsor and Nabors (the “Nabors
Transaction”).

B. The Borrower or one of the Borrower’s subsidiaries intends to directly or
indirectly acquire certain assets of TLP Energy LLC (“TLP”; such acquisition,
the “TLP Acquisition”) pursuant to a Purchase and Sale Agreement dated as of
December 1, 2012 (together with all exhibits and schedules thereto, the “TLP
Acquisition Agreement”).

C. The Borrower or one of the Borrower’s subsidiaries intend to directly or
indirectly acquire certain assets formerly owned by Blue Eagle Energy, LLC
consisting of (a) certain assets of Abraxas Petroleum Corporation (“Abraxas”;
such acquisition, the “Abraxas Acquisition”) pursuant to a Purchase and Sale
Agreement dated November 19, 2012 (together with all exhibits and schedules
thereto, the “Abraxas Acquisition Agreement”) and (b) certain assets of Rock Oil
Company, LLC (the “Rock Oil”, together with Abraxas the “BEE Targets” and the
BEE Targets, together with TLP, the “Targets”; such acquisition, the “Rock Oil
Acquisition”, together with the Abraxas Acquisition, the “BEE Acquisitions” and
the BEE Acquisitions, together with the TLP Acquisition, the “Acquisitions”)
pursuant to a Purchase and Sale Agreement dated November 19, 2012 (together with
all exhibits and schedules thereto, the “Rock Oil Acquisition Agreement”,
together with the Abraxas Acquisition Agreement, the “BEE Acquisition
Agreements” and the BEE Acquisition Agreements, together with the TLP
Acquisition Agreement, the “Acquisition Agreements”).

D. The Borrower has requested that substantially simultaneously with the
consummation of the TLP Acquisition the Lenders extend credit to the Borrower in
the form of Loans in an aggregate principal amount equal to $500,000,000 (the
“Second Lien Term Facility”) pursuant to this Agreement.



--------------------------------------------------------------------------------

E. Concurrently with the initial extensions of credit hereunder, the Borrower is
amending, the Amended and Restated Credit Agreement dated as of April 28, 2009
among the Borrower, Wells Fargo Bank, National Association, as administrative
agent, Capital One, N.A. and Bank of America, N.A. as co-syndication agents and
the lenders party thereto from time to time (as so amended, the “ABL Credit
Agreement”) (such revolving facility, the “ABL Facility”).

F. The proceeds of the Second Lien Term Facility, together with the proceeds of
borrowings under the ABL Facility and cash and direct or indirect rollover
equity in an aggregate amount of $261,500,000 contributed by the Sponsor and
other investors to the Borrower (such amounts, the “Equity Contribution”), will
be used to finance the Acquisitions, the other Transactions, expenses related
thereto and for working capital purposes.

G. In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Matters

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABL Credit Agreement” has the meaning set forth in the recitals hereto.

“ABL Documents” means the “Loan Documents” defined in the ABL Credit Agreement.

“ABL Facility” has the meaning set forth in the recitals hereto.

“ABL Facility Administrative Agent” means Wells Fargo Bank, National Association
in its capacity as administrative agent under the ABL Credit Agreement.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Abraxas” has the meaning set forth in the recitals hereto.

“Abraxas Acquisition” has the meaning set forth in the recitals hereto.

“Abraxas Acquisition Agreement” has the meaning set forth in the recitals
hereto.

“Acquired Debt” means, with respect to any specified Person:

(i) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
whether or not such Indebtedness is incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Restricted Subsidiary of, such Specified Person; and

 

2



--------------------------------------------------------------------------------

(ii) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Acquisition Agreements” has the meaning set forth in the recitals hereto.

“Acquisitions” has the meaning set forth in the recitals hereto.

“Act” has the meaning set forth in Section 12.15.

“Additional Assets” means:

(1) any properties or assets to be used by the Borrower or a Restricted
Subsidiary in the Oil and Gas Business; or

(2) Capital Stock constituting a minority interest in any Person that at such
time is a Restricted Subsidiary;

provided, however, that, in the case of clause (2), such Restricted Subsidiary
is primarily engaged in the Oil and Gas Business.

“Adjusted Consolidated Net Tangible Assets” of the Borrower means (without
duplication), as of the date of determination, the remainder of:

(a) the sum of:

(i) discounted future net revenues from proved oil and gas reserves of the
Borrower and its Restricted Subsidiaries calculated in accordance with SEC
guidelines before any state or federal income taxes, as estimated by the
Borrower in a reserve report prepared as of the end of the Borrower’s most
recently completed fiscal year for which audited financial statements are
available, as increased by, as of the date of determination, the estimated
discounted future net revenues from

(A) estimated proved oil and gas reserves acquired since such year end, which
reserves were not reflected in such year-end reserve report, and

(B) estimated oil and gas reserves attributable to extensions, discoveries and
other additions and upward revisions of estimates of proved oil and gas reserves
since such year end due to exploration, development or exploitation, production
or other activities, which would, in accordance with standard industry practice,
cause such revisions (including the impact to proved reserves and future net
revenues from estimated development costs incurred and the accretion of discount
since such year-end),

 

3



--------------------------------------------------------------------------------

and decreased by, as of the date of determination, the estimated discounted
future net revenues from

(C) estimated proved oil and gas reserves produced or disposed of since such
year end, and

(D) estimated oil and gas reserves attributable to downward revisions of
estimates of proved oil and gas reserves since such year-end due to changes in
geological conditions or other factors which would, in accordance with standard
industry practice, cause such revisions, in each case calculated on a pre-tax
basis and substantially in accordance with SEC guidelines,

in the case of clauses (A) through (D) utilizing prices and costs calculated in
accordance with SEC guidelines as if the end of the most recent fiscal quarter
preceding the date of determination for which such information is available to
the Borrower were year-end; provided, however, that in the case of each of the
determinations made pursuant to clauses (A) through (D), such increases and
decreases shall be as estimated by the Borrower’s petroleum engineers;

(ii) the capitalized costs that are attributable to Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries to which no proved oil and gas
reserves are attributable, based on the Borrower’s books and records as of a
date no earlier than the date of the Borrower’s latest available annual or
quarterly financial statements;

(iii) the Net Working Capital of the Borrower and its Restricted Subsidiaries on
a date no earlier than the date of the Borrower latest annual or quarterly
financial statements; and

(iv) the greater of

(A) the net book value of other tangible assets of the Borrower and its
Restricted Subsidiaries, as of a date no earlier than the date of the Borrower’s
latest annual or quarterly financial statements, and

(B) the appraised value, as estimated by independent appraisers, of other
tangible assets of the Borrower and its Restricted Subsidiaries, as of a date no
earlier than the date of the Borrower’s latest audited financial statements;
provided that, if no such appraisal has been performed the Borrower shall not be
required to obtain such an appraisal and only clause (iv)(A) of this definition
shall apply;

minus

(b) the sum of:

(i) Minority Interests;

 

4



--------------------------------------------------------------------------------

(ii) any net gas balancing liabilities of the Borrower and its Restricted
Subsidiaries reflected in the Borrower’s latest annual or quarterly balance
sheet (to the extent not deducted in calculating Net Working Capital of the
Borrower in accordance with clause (a)(iii) above of this definition);

(iii) to the extent included in (a)(i) above, the discounted future net
revenues, calculated in accordance with SEC guidelines (but utilizing prices and
costs calculated in accordance with SEC guidelines as if the end of the most
recent fiscal quarter preceding the date of determination for which such
information is available to the Borrower were year-end), attributable to
reserves which are required to be delivered to third parties to fully satisfy
the obligations of the Borrower and its Restricted Subsidiaries with respect to
Volumetric Production Payments (determined, if applicable, using the schedules
specified with respect thereto); and

(iv) the discounted future net revenues, calculated in accordance with SEC
guidelines, attributable to reserves subject to Dollar-Denominated Production
Payments which, based on the estimates of production and price assumptions
included in determining the discounted future net revenues specified in (a)(i)
above, would be necessary to fully satisfy the payment obligations of the
Borrower and its Subsidiaries with respect to Dollar-Denominated Production
Payments (determined, if applicable, using the schedules specified with respect
thereto).

If the Borrower changes its method of accounting from the full cost method of
accounting to the successful efforts or a similar method, Adjusted Consolidated
Net Tangible Assets shall continue to be calculated as if the Borrower were
still using the full cost method of accounting.

“Additional Refinancing Lender” has the meaning set forth in Section 2.08(a).

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the greater of (i) the Eurodollar Rate for
such Interest Period multiplied by the Statutory Reserve Rate and (ii) 1.25%.

“Administrative Agent” has the meaning set forth in the preamble hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

 

5



--------------------------------------------------------------------------------

“Affiliated Lender” means a Lender that is a Sponsor or an Affiliate of a
Sponsor, including any Non-Debt Fund Affiliate (but excluding, the Borrower and
its Subsidiaries and any Debt Fund Affiliate).

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 12.04(f)(i).

“Agreement” means this Second Lien Credit Agreement, as the same may be amended
or supplemented from time to timehas the meaning set forth in the preamble.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Adjusted Eurodollar Rate or
Alternate Base Rate floor greater than the “floor” then in effect on the Loans,
as applicable; provided that OID and upfront fees shall be equated to interest
rate assuming a 4-year life to maturity (or, if less, the stated life to
maturity at the time of its incurrence of the applicable Indebtedness); and
provided, further, that “All-In Yield” shall not include arrangement fees,
structuring fees, commitment fees, underwriting fees or other fees payable to
any lead arranger (or its affiliates) in connection with the commitment or
syndication of such Indebtedness.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1%, and (c) the Adjusted Eurodollar Rate
having an Interest Period of one month on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%; provided, that
notwithstanding the foregoing, in no event shall the Alternate Base Rate be less
than 2.25%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate,
respectively.

“Amendment No. 1 Effective Date” means January [18], 2013.

“Amendment No. 1 to Credit Agreement” means Amendment No. 1 to this Agreement,
dated as of the Amendment No. 1 Effective Date, among the Borrower, the Lenders
party thereto and the Administrative Agent.

“Applicable Margin” means a percentage per annum equal to (a) for Eurodollar
Rate Loans, 7.757.50% and (b) for ABR Loans, 6.756.50%.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
aggregate Commitments represented by such Lender’s Commitments as such
percentage is set forth on Annex I.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

6



--------------------------------------------------------------------------------

“Arranger” means Merrill Lynch, Pierce, Fenner& Smith Incorporated and Citigroup
Global Markets Inc., in their capacity as joint lead arrangers and joint
bookrunners hereunder.

“Asset Acquisition” means

(1) an Investment by the Borrower or any Restricted Subsidiary of the Borrower
in any other Person pursuant to which such Person shall become a Restricted
Subsidiary of the Borrower or any Restricted Subsidiary of the Borrower, or
shall be merged with or into or consolidated with the Borrower or any Restricted
Subsidiary of the Borrower; or

(2) the acquisition by the Borrower or any Restricted Subsidiary of the Borrower
of the assets of any Person (other than a Restricted Subsidiary of the Borrower)
which constitute all or substantially all of the assets of such Person or
comprise any division or line of business of such Person or any other properties
or assets of such Person other than in the ordinary course of business.

“Asset Sale” means:

(1) the sale, lease, conveyance or other disposition of any assets or rights of
the Borrower and its Restricted Subsidiaries; provided that the sale, lease
(including by means of Production Payments and Reserve Sales but excluding an
operating lease entered into in the ordinary course of the Oil and Gas
Business), conveyance or other disposition of all or substantially all of the
assets of the Borrower and its Restricted Subsidiaries taken as a whole will be
governed by Section 9.08 hereof and not by Section 9.09 hereof; and

(2) the issuance or sale of Equity Interests in any of the Borrower’s Restricted
Subsidiaries (other than Preferred Stock of Restricted Subsidiaries issued in
compliance with Section 9.01 and directors’ qualifying shares or shares required
by applicable law to be held by a Person other than the Borrower or a Restricted
Subsidiary).

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

(1) any single transaction or series of related transactions that involves
assets or Equity Interests of any Restricted Subsidiary having a Fair Market
Value of less than $10,000,000;

(2) a transfer of assets between or among the Borrower and any of its Restricted
Subsidiaries;

(3) an issuance or sale of Equity Interests by a Restricted Subsidiary of the
Borrower to the Borrower or to another Restricted Subsidiary of the Borrower;

(4) the sale or lease of inventory, products or services or the lease,
assignment or sub-lease of any real or personal property;

(5) the sale or discounting of accounts receivable in the ordinary course of
business;

(6) any sale or other disposition of damaged, worn-out, obsolete or no longer
useful assets or properties;

 

7



--------------------------------------------------------------------------------

(7) any sale of assets received by the Borrower or any of its Restricted
Subsidiaries upon the foreclosure on a Lien;

(8) the sale or other disposition of cash, Cash Equivalents or Marketable
Securities;

(9) a sale of accounts receivable and related assets of the type specified in
the definition of “Receivables Financing” to a Receivables Subsidiary in a
Qualified Receivables Financing;

(10) a transfer of accounts receivable and related assets of the type specified
in the definition of “Receivables Financing” (or a fractional undivided interest
therein) by a Receivables Subsidiary in a Qualified Receivables Financing;

(11) a Restricted Payment that does not violate Section 9.03 hereof or a
Permitted Investment;

(12) any sale of Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;

(13) the granting of Liens not otherwise prohibited by this Agreement;

(14) the surrender, or waiver of contract rights, oil and gas leases, or
settlement, release or surrender of contract, tort or other claims;

(15) any exchange of assets related to a Permitted Business of comparable market
value, as determined in good faith by the Borrower;

(16) a disposition of Hydrocarbons or mineral products inventory in the ordinary
course of business;

(17) any Production Payments and Reserve Sales; provided that any such
Production Payments and Reserve Sales, other than incentive compensation
programs on terms that are reasonably customary in the Oil and Gas Business for
geologists, geophysicists and other providers of technical services to the
Borrower or a Restricted Subsidiary, shall have been created, incurred, issued,
assumed or Guaranteed in connection with the financing of, and within 60 days
after the acquisition of, the property that is subject thereto;

(18) a disposition of Oil and Gas Properties in connection with tax credit
transactions complying with Section 29 or any successor or analogous provisions
of the Code;

(19) the abandonment, farmout, lease or sublease of developed or undeveloped Oil
and Gas Properties in the ordinary course of business; and

(20) a disposition (whether or not in the ordinary course of business) of any
Oil and Gas Property or interest therein to which no proved reserves are
attributable at the time of such disposition.

 

8



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

“Bank of America” has the meaning set forth in the preamble hereto.

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“BEE Acquisition Agreements” has the meaning set forth in the recitals hereto.

“BEE Acquisition Reserve Report” means a pro forma reserve report dated on or
about October 1, 2012, with respect to the Oil and Gas Properties of the
Borrower and the BEE Targets to be acquired pursuant to the BEE Acquisition
Agreements, in form and substance substantially consistent with the most recent
reserve report delivered to the ABL Facility Administrative Agent or otherwise
in form and substance reasonably acceptable to the Administrative Agent

“BEE Acquisitions” has the meaning set forth in the recitals hereto.

“BEE Targets” has the meaning set forth in the recitals hereto.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(2) with respect to a partnership, the Board of Directors or other governing
body of the general partner of the partnership;

(3) with respect to a limited liability company, the Board of Directors or other
governing body, and in the absence of the same, the manager or board of managers
or the managing member or members or any controlling committee thereof; and

(4) with respect to any other Person, the board or committee of such Person
serving a similar function.

 

9



--------------------------------------------------------------------------------

“Borrower” has the meaning set forth in the recitals hereto.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any date an amount equal to the amount of (a) 65% of
the net present value discounted at 9% of proved developed producing (PDP)
reserves, plus (b) 35% of the net present value discounted at 9% of proved
developed non-producing (PDNP) reserves, plus (c) 25% of the net present value
discounted at 9% of proven undeveloped (PUD) reserves, in each case for the
Borrower and its Restricted Subsidiaries, as estimated by the Borrower in a
reserve report prepared by the Borrower’s petroleum engineers and calculated in
accordance with SEC guidelines in all material respects (before any state or
federal or other income tax).

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet (excluding the footnotes
thereto) prepared in accordance with GAAP.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity that is not a corporation,
any and all shares, interests, participations, rights or other equivalents
(however designated) of corporate stock;

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

 

10



--------------------------------------------------------------------------------

“Cash Contributions” means the aggregate amount of cash contributions made to
the capital of the Borrower or any Guarantor described in the definition of
“Contribution Indebtedness”.

“Cash Equivalents” means:

(1) United States dollars or, in the case of any Foreign Subsidiary that is a
Restricted Subsidiary, such local currencies held by it from time to time in the
ordinary course of business;

(2) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any lender party to the ABL Credit Agreement or with any
domestic commercial bank having capital and surplus in excess of $500,000,000
and a Thomson Bank Watch Rating of “B” or better;

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;

(5) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within one year after the date of
acquisition;

(6) securities issued or fully guaranteed by any state or commonwealth of the
United States, or by any political subdivision or taxing authority thereof
having one of the two highest ratings obtainable from Moody’s or S&P, and, in
each case, maturing within one year after the date of acquisition;

(7) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (5) of this
definition; and

(8) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A-2” from Moody’s with maturities of 24 months or less from
the date of acquisition.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of the greater of (i) $1,000,000 or
(ii) five percent (5%) of the then effective Borrowing Base (as defined in the
ABL Credit Agreement).

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application

 

11



--------------------------------------------------------------------------------

thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any of the following:

(1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Borrower and its Subsidiaries taken as a whole to any “person” (as that
term is used in Section 13(d) of the Exchange Act), other than the Permitted
Holders; or

(2) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any “person” (as defined
above), other than the Permitted Holders, becomes the Beneficial Owner, directly
or indirectly, of more than 50% of the Voting Stock of the Borrower, measured by
voting power rather than number of shares.

Notwithstanding the preceding, a conversion of the Borrower or any of its
Restricted Subsidiaries from a limited liability company, corporation, limited
partnership or other form of entity to a limited liability company, corporation,
limited partnership or other form of entity or an exchange of all of the
outstanding Capital Stock in one form of entity for Capital Stock for another
form of entity shall not constitute a Change of Control, so long as following
such conversion or exchange the “persons” (as that term is used in
Section 13(d)(3) of the Exchange Act) who Beneficially Owned the Capital Stock
of the Borrower immediately prior to such transactions continue to Beneficially
Own in the aggregate more than 50% of the Voting Stock of such entity, or
continue to Beneficially Own sufficient Equity Interests in such entity to elect
a majority of its directors, managers, trustees or other persons serving in a
similar capacity for such entity, and in either case no “person” Beneficially
Owns more than 50% of the Voting Stock of such entity.

“Change of Control Offer” has the meaning set forth in Section 9.08(a).

“Change of Control Payment” has the meaning set forth in Section 9.08(a).

“Change of Control Payment Date” has the meaning set forth in
Section 9.08(a)(ii).

“Class” means, with respect to any tranche of Loans extended hereunder, a
tranche of Loans extended hereunder that has different terms and conditions than
the Loans extended on the Effective Date or any other Loans extended on a date
subsequent to the Effective Date.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

12



--------------------------------------------------------------------------------

“Commitment” means a Term Commitment or an Incremental Term Commitment as the
context may require.

“Commodity Agreements” means, in respect of any Person, any forward contract,
commodity swap agreement, commodity option agreement or other similar agreement
or arrangement in respect of Hydrocarbons used, produced, processed or sold by
such Person that are customary in the Oil and Gas Business and designed to
protect such Person against fluctuation in Hydrocarbon prices.

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus
(A) without duplication to the extent the same was deducted in calculating
Consolidated Net Income:

(1) provision for taxes based on income, profits or capital, including without
limitation state, franchise and similar taxes, of such Person and its Restricted
Subsidiaries or the Tax Amount for such period, to the extent that such
provision for taxes or Tax Amount was deducted in computing such Consolidated
Net Income; plus

(2) the Fixed Charges of such Person and its Restricted Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income; plus

(3) depreciation, depletion, amortization (including amortization of goodwill
and other intangibles, deferred financing fees and any amortization included in
pension, OPEB or other employee benefit expenses, but excluding amortization of
prepaid cash expenses that were paid in a prior period) and other non-cash
expenses (including without limitation write-downs and impairment of property,
plant, equipment and intangibles and other long-lived assets (including pursuant
to the application of Statement of Financial Accounting Standard No. 142,
“Goodwill and Other Intangibles” and Statement of Financial Accounting Standard
No. 144, “Accounting for the Impairment or Disposal of Long Lived Assets”) and
the impact of purchase accounting, but excluding any such non-cash expense to
the extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of such Person and its Restricted Subsidiaries for such period to the
extent that such depreciation, depletion, amortization and other non-cash
expenses were deducted in computing such Consolidated Net Income; plus

(4) the amount of any restructuring charges (which, for the avoidance of doubt,
shall include retention, severance, integration, business optimization, systems
establishment cost or excess pension, OPEB, curtailment or other excess
charges); plus

(5) the minority interest expense consisting of subsidiary income attributable
to minority equity interests of third parties in any non-wholly owned Subsidiary
in such period or any prior period, except to the extent of dividends declared
or paid on Equity Interests held by third parties; plus

(6) the amount of management, consulting, monitoring and advisory fees and
related expenses paid to the Equity Investors or any other Permitted Holder (or
any accruals related to such fees and related expenses) during such period;
provided that such amount shall not exceed in any four quarter period the
greater of (x) $5,000,000 and (y) 2.0% of Consolidated Cash Flow of the Borrower
and its Restricted Subsidiaries for each period; plus

 

13



--------------------------------------------------------------------------------

(7) accretion of asset retirement obligations in accordance with SFAS No. 143,
Accounting for Asset Retirement Obligations, and any similar accounting in prior
periods; minus

(B) (1) non-cash items increasing such Consolidated Net Income for such period,
other than any items which represent the reversal of any accrual of, or cash
reserve for, anticipated charges in any prior period where such accrual or
reserve is no longer required; and (2) the minority interest income consisting
of subsidiary losses attributable to the minority equity interests of third
parties in any non-wholly owned Subsidiary.

“Consolidated Net Income” means with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

(1) any net after-tax extraordinary, unusual or nonrecurring gains or losses
(less all fees and expenses relating thereto) or income or expense or charge
(including, without limitation, income, expenses and charges from litigation and
arbitration settlements, severance, relocation and other restructuring costs),
including, without limitation, any severance or relocation expense, and fees,
expenses or charges related to any offering of Equity Interests of such Person,
any Investment, acquisition or incurrence or repayment of Indebtedness permitted
to be incurred hereunder or which was prior to the Effective Date permitted to
be incurred under the Senior Notes (in each case, whether or not successful),
including all fees, expenses and charges, in each case shall be excluded;

(2) any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations shall be
excluded;

(3) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded;

(4) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness and
Hedging Obligations or other derivative instruments shall be excluded;

(5)(A) the Net Income for such period of any Person that is not a Subsidiary, or
that is an Unrestricted Subsidiary, or that is accounted for by the equity
method of accounting, shall be included only to the extent of the amount of
dividends or distributions or other payments in respect of equity that are
actually paid in cash (or to the extent converted into cash) by the referent
Person to the Borrower or a Restricted Subsidiary thereof in respect of such
period and (B) the Net Income for such period shall include any dividend,
distribution or other payments in respect of equity paid in cash by such Person
to the Borrower or a Restricted Subsidiary thereof in excess of the amount
included in clause (A);

(6) any increase in depreciation, depletion or amortization or any one-time
non-cash charges (such as purchased in-process research and development or
capitalized manufacturing profit in inventory) resulting from purchase
accounting in connection with any acquisition that is consummated prior to or
after the Issue Date shall be excluded;

 

14



--------------------------------------------------------------------------------

(7) accruals and reserves that are established within twelve months after an
acquisition’s closing date and that are so required to be established as a
result of such transaction in accordance with GAAP or as a result of a
modification of accounting policies shall be excluded;

(8) any impairment charges resulting from the application of Statements of
Financial Accounting Standards No. 142 and No. 144 and the amortization of
intangibles pursuant to Statement of Financial Accounting Standards No. 141 or
asset write-offs shall be excluded;

(9) any long-term incentive plan accruals and any non-cash compensation expense
realized from grants of stock appreciation or similar rights, stock options or
other rights to officers, directors and employees of such Person or any of its
Restricted Subsidiaries shall be excluded;

(10) any asset impairment writedowns on Oil and Gas Properties under GAAP or SEC
guidelines shall be excluded;

(11) any unrealized non-cash gains or losses or charges in respects of Hedging
Obligations (including those resulting from the application of Statement of
Financial Accounting Standard No. 133) shall be excluded;

(12) solely for the purpose of determining the amount available for Restricted
Payments under Section 9.03(a)(c)(1) hereof, the Net Income of any Restricted
Subsidiary that is not a Guarantor will be excluded to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of that Net Income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders or
members, unless such restriction with respect to the payment of dividends or
similar distributions has been legally waived; provided that Consolidated Net
Income of such Person shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) by such Person to the Borrower or another Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein; and

(13) the cumulative effect of a change in accounting principles will be
excluded.

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person in any
manner, whether directly or indirectly, including, without limitation, any
obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security thereof;

 

15



--------------------------------------------------------------------------------

(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such obligation against loss in respect thereof.

“Contribution Indebtedness” means Indebtedness of the Borrower or any Guarantor
in an aggregate principal amount not greater than twice the aggregate amount of
cash contributions (other than Excluded Contributions) made to the equity
capital of the Borrower or such Guarantor after February 12, 2010, provided
that:

(1) if the aggregate principal amount of such Contribution Indebtedness is
greater than one times such cash contributions to the equity capital of the
Borrower or such Guarantor, as applicable, the amount in excess shall be
Indebtedness (other than secured Indebtedness) with a Stated Maturity later than
the Stated Maturity of the Notes, and

(2) such Contribution Indebtedness (x) is incurred within 180 days after the
making of such cash contributions and (y) is designated as Contribution
Indebtedness pursuant to a certificate signed by a Responsible Officer on the
incurrence date thereof.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Facilities” means one or more debt facilities (including, without
limitation, the Credit Facilities provided for in the ABL Credit Agreement and
this Agreement), indentures or commercial paper facilities, in each case with
banks or other institutional lenders or investors providing for revolving credit
loans, term loans, receivables financing (including through the sale of
receivables to such lenders or to special purpose entities formed to borrow from
such lenders against such receivables), or letters of credit or other
indebtedness, in each case, as amended, restated, modified, renewed, refunded,
replaced (whether upon or after termination or otherwise) or refinanced
(including by means of sales of debt securities to institutional investors) in
whole or in part from time to time, including any agreement or indenture
extending the maturity thereof or otherwise restructuring all or any portion of
the indebtedness thereunder or increasing the amount loaned or issued thereunder
or altering the maturity thereof.

“Credit Agreement Refinancing Indebtedness” means Indebtedness incurred pursuant
to a Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Loans, or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that (a) such Indebtedness has a
final maturity date no earlier than the Maturity Date of the Second Lien Term
Facility, (b) the Weighted Average Life to Maturity applicable to such
Indebtedness shall be

 

16



--------------------------------------------------------------------------------

equal to or greater than the Weighted Average Life to Maturity of the existing
Second Lien Term Facility, (c) the principal amount (or accreted value, if
applicable) of such Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Debt renewed, refunded,
refinanced, replaced, defeased or discharged (plus any premium required to be
paid on such Refinanced Debt being so renewed, refunded, replaced, defeased or
discharged, plus the amount of all fees and expenses incurred in connection
therewith), (d) the terms and conditions of such Indebtedness are not materially
more onerous, taken as a whole, than the Refinanced Debt, and (e) such
Refinanced Debt shall be repaid, repurchased, retired, defeased or satisfied and
discharged, all accrued interest, fees, premiums (if any) and penalties in
connection therewith shall be paid, and all commitments thereunder terminated,
on the date such Credit Agreement Refinancing Indebtedness is issued, incurred
or obtained.

“Currency Agreement” means, in respect of a Person, any foreign exchange
contract, currency swap agreement, futures contract, option contract or other
similar agreement as to which such Person is a party or a beneficiary.

“Debt - ABL” means “Debt” as defined in the ABL Credit Agreement on the date
hereof.

“Debt Fund Affiliates” means (a) Energy Credit Partners, (b) any fund managed
by, or under common management with, Energy Credit Partners and (c) any other
Affiliate of the Borrower that is a bona fide diversified debt fund or an
investment vehicle that is engaged in the making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived or
otherwise remedied, become an Event of Default.

“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as “Designated Non-cash
Consideration” pursuant to a certificate signed by a Responsible Officer,
setting forth the basis of such valuation, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of such Designated
Non-cash Consideration.

“Designated Preferred Stock” means Preferred Stock of the Borrower or any direct
or indirect parent company of the Borrower (other than Disqualified Stock) that
is issued for cash (other than to the Borrower any of its Subsidiaries or an
employee stock ownership plan or trust established by the Borrower or any of its
Subsidiaries) and is so designated as Designated Preferred Stock, pursuant to a
certificate signed by a Responsible Officer, on the issuance date thereof, the
cash proceeds of which are excluded from the calculation set forth in
Section 9.03(a)(iv)(C)(2) hereof.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of

 

17



--------------------------------------------------------------------------------

the holder of the Capital Stock, in whole or in part, on or prior to the date
that is 91 days after the date on which the Loans mature. Notwithstanding the
preceding sentence, any Capital Stock will not constitute Disqualified Stock
solely because the holders of the Capital Stock have the right to require the
Borrower to repurchase such Capital Stock upon the occurrence of a change of
control or an asset sale. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrower and its Restricted Subsidiaries may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends.

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Borrower
or any Subsidiary is conducting or at any time has conducted business, or where
any Property of the Borrower or any Subsidiary is located, including without
limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements. The term
“oil” shall have the meaning specified in OPA, the terms “hazardous substance”
and “release” (or “threatened release”) have the meanings specified in CERCLA,
the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA; provided, however, that (a) in the event either OPA, CERCLA
or RCRA is amended so as to broaden the meaning of any term defined thereby,
such broader meaning shall apply subsequent to the effective date of such
amendment and (b) to the extent the laws of the state or other jurisdiction in
which any Property of the Borrower or any Subsidiary is located establish a
meaning for “oil,” “hazardous substance,” “release,” “solid waste,” “disposal”
or “oil and gas waste” which is broader than that specified in either OPA,
CERCLA or RCRA, such broader meaning shall apply.

“Equity Contribution” has the meaning set forth in the recitals hereto.

 

18



--------------------------------------------------------------------------------

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Equity Investors” means each of First Reserve Fund XI, L.P., FRNFR Holdings
LLC, Ramshorn Investments, Inc. and their respective Affiliates.

“Equity Offering” means (i) an offer and sale of Capital Stock (other than
Disqualified Stock) of the Borrower or (ii) an offer and sale of Capital Stock
(other than Disqualified Stock) of a direct or indirect parent company of the
Borrower (to the extent the net proceeds therefrom are contributed to the equity
capital of the Borrower) pursuant to (x) a registration statement that has been
declared effective by the SEC pursuant to the Securities Act (other than a
registration statement on Form S-8 or otherwise relating to equity securities
issuable under any employee benefit plan of the Borrower or such direct or
indirect parent company), or (y) a private issuance exempt from registration
under the Securities Act.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
the regulations promulgated thereunder, and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

“ERISA Event” means (a) a “reportable event” described in section 4043 of ERISA
and the regulations issued thereunder (other than an event for which the 30-day
notice period is waived), (b) the withdrawal of the Borrower, a Subsidiary or
any ERISA Affiliate from a Plan during a plan year in which it was a
“substantial employer” as defined in section 4001(a)(2) of ERISA, (c) the filing
of a notice of intent to terminate a Plan in a distress termination under
section 4041 of ERISA or the treatment of a Plan amendment by the PBGC as a
termination under section 4041 of ERISA, (d) the institution of proceedings to
terminate a Plan by the PBGC, (e) receipt of a notice of withdrawal liability
pursuant to Section 4202 of ERISA or (f) any other event or condition that might
reasonably be expected to constitute grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate.

“Eurodollar Rate” means: (a) for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate or the successor thereto if the British Bankers
Association is no longer making a LIBOR rate available (“LIBOR”), as published
by Reuters (or such other commercially available source providing quotations
of LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period)

 

19



--------------------------------------------------------------------------------

with a term equivalent to such Interest Period or, (ii) if such rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two London Banking Days prior
to the commencement of such Interest Period; and

(b) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the ABR Loan being made or maintained and
with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Contributions” means the net cash proceeds received by the Borrower
after February 12, 2010 from:

(1) contributions to its common equity capital, and

(2) the sale (other than to a Subsidiary of the Borrower) of Capital Stock
(other than Disqualified Stock and Designated Preferred Stock) of the Borrower,

in each case designated as “Excluded Contributions” pursuant to a certificate
signed by a Responsible Officer, the net cash proceeds of which are excluded
from the calculation set forth in Section 9.03(a)(iv)(C)(2) hereof.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Guarantor hereunder or under any other Loan Document,
(a) income or franchise taxes imposed on (or measured by) its overall net income
by the United States of America or such other jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower or any
Guarantor is located, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 5.04(b)), any U.S.
federal withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Foreign Lender
(or its assignor, if any) was

 

20



--------------------------------------------------------------------------------

entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding tax pursuant to
Section 5.03(a) or Section 5.03(b), (d) any withholding tax that is attributable
to a Foreign Lender’s failure to comply with Section 5.03(e), (e) U.S. federal
backup withholding taxes and (f) U.S. federal withholding taxes imposed under
FATCA

“Existing Loan Tranche” has the meaning assigned such term in Section 2.09(a).

“Extended Loans” has the meaning assigned such term in Section 2.09(a).

“Extending Lender” has the meaning provided in Section 2.09(c).

“Extension” means the establishment of a Loan Extension Series by amending a
Loan pursuant to Section 2.09 and the applicable Extension Amendment.

“Extension Amendment” has the meaning provided in Section 2.09(d).

“Extension Election” has the meaning provided in Section 2.09(c).

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by (i) the principal financial officer
of the Borrower for transactions less than $20,000,000 and (ii) the Board of
Directors of the Borrower (unless otherwise provided in this Agreement) for
transactions valued at, or in excess of, $20,000,000.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Fall-Away Period” has the meaning set forth in Section 9.13.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means that certain Second Lien Term Facility Fee Letter dated as of
December 3, 2012 by and among the Borrower, the Administrative Agent and the
Arranger.

 

21



--------------------------------------------------------------------------------

“Financial Officer” means, for any Person, the chief financial officer,
president or any vice president of such Person. Unless otherwise specified, all
references herein to a Financial Officer means a Financial Officer of the
Borrower.

“Financial Statements” means the consolidated financial statement or statements
of the Borrower and its Consolidated Subsidiaries referred to in
Section 7.04(a).

“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
period, the ratio of the Consolidated Cash Flow of such Person for such period
to the Fixed Charges of such Person for such period. In the event that the
specified Person or any of its Restricted Subsidiaries incurs, assumes,
Guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than (i) ordinary working capital borrowings and (ii) in the
case of revolving credit borrowings or revolving advances under any Qualified
Receivables Financing, in which case interest expense will be computed based
upon the average daily balance of such Indebtedness during the applicable
period) or issues, repurchases or redeems preferred equity subsequent to the
commencement of the period for which the Fixed Charge Coverage Ratio is being
calculated and on or prior to the date on which the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Calculation Date”),
then the Fixed Charge Coverage Ratio will be calculated giving pro forma effect
to such incurrence, assumption, Guarantee, repayment, repurchase, redemption,
defeasance or other discharge of Indebtedness, or such issuance, repurchase or
redemption of preferred equity, and the use of the proceeds therefrom, as if the
same had occurred at the beginning of the applicable four-quarter reference
period.

In addition, for purposes of calculating the Fixed Charge Coverage Ratio, Asset
Acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP), and any related financing transactions,
that the specified Person or any of its Restricted Subsidiaries has both
determined to make and made after the date of this Agreement and during the
four-quarter reference period or subsequent to such reference period and on or
prior to or simultaneously with the Calculation Date shall be calculated on a
pro forma basis assuming that all such Asset Acquisitions, dispositions,
mergers, consolidations and discontinued operations (and the change of any
associated Fixed Charges and the change in Consolidated Cash Flow resulting
therefrom) had occurred on the first day of the four-quarter reference period,
including any pro forma expense and cost reductions and other operating
improvements that have occurred or are reasonably expected to occur, in the
reasonable judgment of the chief financial officer of the Borrower (regardless
of whether these cost savings or operating improvements could then be reflected
in pro forma financial statements in accordance with Regulation S-X promulgated
under the Securities Act or any other regulation or policy of the SEC related
thereto). Any Person that is a Restricted Subsidiary on the Calculation Date
will be deemed to have been a Restricted Subsidiary at all times during such
four-quarter period, and if, since the beginning of the four-quarter reference
period, any Person that subsequently became a Restricted Subsidiary or was
merged with or into the Borrower or any of its other Restricted Subsidiaries
since the beginning of such period shall have made any acquisition, Investment,
disposition, merger, consolidation or discontinued operation, in each case with
respect to an operating unit of a business, that would have required adjustment
pursuant to this definition, then the Fixed Charge Coverage Ratio shall be
adjusted giving pro forma effect thereto for such period as if such Asset
Acquisition, disposition, discontinued

 

22



--------------------------------------------------------------------------------

operation, merger or consolidation had occurred at the beginning of the
applicable four-quarter reference period. Any Person that is not a Restricted
Subsidiary on the Calculation Date will be deemed not to have been a Restricted
Subsidiary at any time during such four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to any
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the Calculation Date had been the applicable rate for the entire period (taking
into account any Hedging Obligations applicable to such Indebtedness if such
Hedging Obligation has a remaining term in excess of 12 months). Interest on a
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP. For purposes of making the computation referred to above,
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate. Any such pro forma
calculation may include adjustments appropriate, in the reasonable determination
of the Borrower as set forth in a certificate signed by a Responsible Officer,
to reflect operating expense reductions reasonably expected to result from any
acquisition or merger.

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

(1) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, excluding amortization of
deferred financing fees, debt issuance costs and commissions, fees and expenses
and the expensing of any bridge, commitment or other financing fees,
commissions, discounts, yield and other fees and charges (including any interest
expense) related to any receivables facility but including original issue
discount, non-cash interest payments, the interest component of any deferred
payment obligations (classified as Indebtedness under this Agreement), the
interest component of all payments associated with Capital Lease Obligations and
net of the effect of all payments made or received pursuant to Hedging
Obligations in respect of interest rates; plus

(2) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

(3) all cash dividend payments or other cash distributions on any series of
preferred equity of such Person and all other dividend payments or other
distributions on the Disqualified Stock of such Person; less

(4) interest income; less

(5) non-cash interest expense attributable to movement in mark to market
valuation of Hedging Obligations or other derivatives under GAAP; less

(6) accretion or accrual of discounted liabilities not constituting
Indebtedness; less

 

23



--------------------------------------------------------------------------------

(7) any expense resulting from the discounting of Indebtedness in connection
with the application of purchase accounting in connection with any acquisition;
less

(8) Additional Interest; and less

(9) to the extent not included above, any interest attributable to
Dollar-Denominated Production Payments.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fund” means each of First Reserve Fund XI, L.P. and FR NFR Holdings LLC.

“Fund Affiliate” means (i) each Affiliate of a Fund that is neither a portfolio
company nor a company controlled by a portfolio company and (ii) each general
partner of a Fund or any Fund Affiliate, respectively.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect on the date of this Agreement.

“Gathering Subsidiaries” means Willow Creek Gathering, LLC, a Nevada limited
liability company and Lodge Creek Gathering, LLC, a Nevada limited liability
company.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Subsidiary, any of their Properties, any Agent or any Lender.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

“Guarantee” means a guarantee, other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner, including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

 

24



--------------------------------------------------------------------------------

“Guarantors” means:

(a) NFR Uinta Basin LLC, a Delaware limited liability company;

(b) Sabine Williston Basin LLC (f/k/a NFR Williston Basin LLC), a Delaware
limited liability company;

(c) Sabine East Texas Basin LLC (f/k/a NFR East Texas Basin LLC), a Delaware
limited liability company;

(d) Sabine Bear Paw Basin LLC (f/k/a NFR Bear Paw Basin LLC), a Delaware limited
liability company;

(e) NFR Monskatchewan Gathering LLC, a Delaware limited liability company;

(f) Redrock Drilling, LLC, a Nevada limited liability company;

(g) Sabine Oil & Gas Finance Corporation (f/k/a NFR Energy Finance Corporation),
a Delaware corporation;

(h) Sabine South Texas LLC (f/k/a NFR South Texas LLC), a Delaware limited
liability company;

(i) Sabine Mid-Continent LLC (f/k/a NFR Mid-Continent LLC), a Delaware limited
liability company; and

(j) each other Domestic Subsidiary that guarantees the Indebtedness pursuant to
Section 8.11(b).

“Guaranty Agreement” means that certain Amended and Restated Guaranty and Pledge
Agreement executed by the Borrower and the Guarantors in form and substance
reasonably acceptable to the Administrative Agent unconditionally guarantying on
a joint and several basis, payment of the Secured Obligations, as the same may
be amended, modified or supplemented from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law and including, without
limitation: (a) any chemical, compound, material, product, byproduct, substance
or waste defined as or included in the definition or meaning of “hazardous
substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” or words of similar meaning or import found in any applicable
Environmental Law; (b) petroleum hydrocarbons, petroleum products, petroleum
substances, natural gas, oil, oil and gas waste, crude oil, and any components,
fractions, or derivatives thereof; and (c) radioactive materials, asbestos
containing materials, polychlorinated biphenyls or radon.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under Interest Rate Agreements, Currency Agreements
or Commodity Agreements.

 

25



--------------------------------------------------------------------------------

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Secured Obligations under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws allow as of the date hereof.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests relating to oil, gas or other hydrocarbons, including any reserved or
residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Increased Amount Date” has the meaning set forth in Section 2.07(a).

“Incremental Amendment” has the meaning set forth in Section 2.07(b).

“Incremental Term Commitment” has the meaning set forth in Section 2.07(a).

“Incremental Term Facility” has the meaning set forth in Section 2.07(a).

“Incremental Term Lender” has the meaning set forth in Section 2.07(c).

“Incremental Term Loans” has the meaning set forth in Section 2.07(a).

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person, whether or not contingent:

(a) in respect of borrowed money;

(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(c) in respect of banker’s acceptances;

(d) representing Capital Lease Obligations;

(e) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed;

(f) to the extent not otherwise included in this definition, net obligations of
such Person under Commodity Agreements, Currency Agreements and Interest Rate
Agreements (the amount of any such obligations to be equal at any time to the
termination value of such agreement or arrangement giving rise to such
obligation that would be payable by such Person at such time); or

(g) to the extent not otherwise included, with respect to the Borrower and its
Restricted Subsidiaries, the amount then outstanding (i.e., advanced, and
received by, and

 

26



--------------------------------------------------------------------------------

available for use by, the Borrower or any of its Restricted Subsidiaries) under
any Receivables Financing (as set forth in the books and records of the Borrower
or any Restricted Subsidiary and confirmed by the agent, trustee or other
representative of the institution or group providing such Receivables
Financing),

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes (i) all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person); provided, however, that the amount of such Indebtedness
shall be the lesser of (x) the Fair Market Value of such asset as such date of
determination and (y) the amount of such Indebtedness of such other Person; and
(ii) to the extent not otherwise included, the Guarantee by the specified Person
of any Indebtedness of any other Person. Notwithstanding the foregoing,
“Indebtedness” shall not include (a) accrued expenses, royalties and trade
payables; (b) Contingent Obligations incurred in the ordinary course of
business; (c) asset retirement obligations and obligations in respect of
reclamation and workers’ compensation (including pensions and retiree medical
care) that are not overdue by more than 90 days; (d) Production Payments and
Reserve Sales; (e) any obligation of a Person in respect of a farm-in agreement
or similar arrangement whereby such Person agrees to pay all or a share of the
drilling, completion or other expenses of an exploratory or development well
(which agreement may be subject to a maximum payment obligation, after which
expenses are shared in accordance with the working or participation interest
therein or in accordance with the agreement of the parties) or perform the
drilling, completion or other operation on such well in exchange for an
ownership interest in an oil or gas property; (f) any obligations under Currency
Agreements, Commodity Agreements and Interest Rate Agreements; provided that
such agreements are entered into for bona fide hedging purposes of the Borrower
or its Restricted Subsidiaries (as determined in good faith by the Board of
Directors or senior management of the Borrower, whether or not accounted for as
a hedge in accordance with GAAP) and, in the case of Currency Agreements or
Commodity Agreements, such Currency Agreements or Commodity Agreements are
related to business transactions of the Borrower or its Restricted Subsidiaries
entered into in the ordinary course of business and, in the case of Interest
Rate Agreements, such Interest Rate Agreements substantially correspond in terms
of notional amount, duration and interest rates, as applicable, to Indebtedness
of the Borrower or its Restricted Subsidiaries incurred without violation of
this Agreement; or (g) in-kind obligations relating to net oil or natural gas
balancing positions arising in the ordinary course of business.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indenture” means that certain Indenture for the Senior Notes, dated as of
February 12, 2010 by and between the Borrower, as issuer and The Bank of New
York Mellon Trust Company, N.A., as trustee, as the same may be modified,
amended or supplemented from time to time.

“Indenture Trustee” means The Bank of New York Mellon Trust Company, N.A. until
a successor replaces it in accordance with the applicable provisions of the
Indenture and thereafter means the successor serving thereunder.

 

27



--------------------------------------------------------------------------------

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, by and among the Borrower, the Guarantors, the
Administrative Agent and the ABL Facility Administrative Agent, as the same may
be modified, amended or supplemented from time to time.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interest Rate Agreement” means with respect to any Person any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

“Investment Grade Rating” means a Moody’s rating of Baa3 (or the equivalent) or
higher and an S&P rating of BBB- (or the equivalent) or higher or, if either
such Rating Agency ceases to rate the Loans for reasons outside of the
Borrower’s control, the equivalent investment grade credit rating from any other
Rating Agency.

“Investment Grade Securities” means:

(1) securities issued or directly and fully Guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents) and in each case with maturities not exceeding two years from the
date of acquisition;

 

28



--------------------------------------------------------------------------------

(2) investments in any fund that invests exclusively in investments of the type
described in clause (1) which fund may also hold immaterial amounts of cash
pending investment and/or distribution; and

(3) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding accounts receivable, trade credit and advances to
customers and commission, travel and similar advances to officers, employees and
consultants made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Subsidiaries shall be deemed to
be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

“Loan Documents” means this Agreement (as amended and from time to time), the
Notes, the Fee Letter and the Security Instruments.

“Loan Extension Request” has the meaning assigned such term in Section 2.09(a).

“Loan Extension Series” has the meaning assigned such term in Section 2.09(a).

“Loan Party” means, collectively, the Borrower and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including Incremental Term Loans, Extended Term Loans, Refinanced
Loans and Replacement Loans.

“Majority Lenders” means Lenders holding more than fifty percent (50%) of the
outstanding aggregate principal amount of the Loans (without regard to any sale
by a Lender of a participation in any Loan under Section 12.04(c)). For purposes
of any votes undertaken pursuant to Section 12.02 in connection with any waiver,
amendment or modification, the determination of Majority Lender shall be subject
to Section 12.04(f)(2) and Section 12.04(h).

 

29



--------------------------------------------------------------------------------

“Marketable Securities” means, with respect to any Asset Sale, any readily
marketable equity securities that are (i) traded on the New York Stock Exchange,
the American Stock Exchange or the Nasdaq National Market; and (ii) issued by a
corporation having a total equity market capitalization of not less than
$250,000,000; provided that the excess of (A) the aggregate amount of securities
of any one such corporation held by the Borrower and any Restricted Subsidiary
over (B) ten times the average daily trading volume of such securities during
the 20 immediately preceding trading days shall be deemed not to be Marketable
Securities, as determined on the date of the contract relating to such Asset
Sale.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or condition (financial
or otherwise) of the Borrower and the Subsidiaries, taken as a whole, (b) the
ability of the Borrower, any Subsidiary or any Guarantor to perform any of its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any Loan Document or (d) the rights and remedies of or
benefits available to the Administrative Agent or any Lender under any Loan
Document.

“Material Indebtedness” means Indebtedness (other than Indebtedness incurred
under this Agreement), or obligations in respect of one or more Swap Agreements,
of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding $35,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the Swap
Termination Value.

“Maturity Date” means December 31, 2018, provided that if the Senior Notes are
not refinanced with new debt that matures at least 91 days after December 31,
2018, the Maturity Date shall be the date that is 91 days prior to February 15,
2017.

“Minority Interest” means the percentage interest represented by any class of
Capital Stock of a Restricted Subsidiary that are not owned by the Borrower or a
Restricted Subsidiary.

“Moody’s” means Moody’s Investors Service, Inc. and its successors and assigns.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

“Nabors” has the meaning set forth in the recitals hereto.

 

30



--------------------------------------------------------------------------------

“Net Income” means, with respect to any Person for any period, (i) the net
income (loss) of such Person for such period, determined in accordance with GAAP
and before any reduction in respect of dividends on preferred interests,
excluding, however, (a) any gain or loss, together with any related provision
for taxes or Tax Distributions on such gain or loss, realized in connection with
(1) any Asset Sale (including, without limitation, dispositions pursuant to sale
and leaseback transactions) or (2) the disposition of any securities by such
Person or any of its Subsidiaries or the extinguishment of any Indebtedness of
such Person or any of its Subsidiaries and (b) any extraordinary or nonrecurring
gain or loss, together with any related provision for taxes or Tax Distributions
on such extraordinary or nonrecurring gain or loss, less (ii) in the case of any
Person that is a partnership or a limited liability company, the Tax Amount of
such Person for such period.

“Net Proceeds” means the aggregate cash proceeds received by the Borrower or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any
Designated Non-cash Consideration received in any Asset Sale and any cash
payments received by way of deferred payment of principal pursuant to a note or
installment receivable or otherwise, but only as and when received, but
excluding the assumption by the acquiring Person of Indebtedness relating to the
disposed assets or other consideration received in any non-cash form), net of
the direct costs relating to such Asset Sale and the sale of such Designated
Non-cash Consideration, including, without limitation, legal, accounting and
investment banking fees, and sales commissions, and any relocation expenses
incurred as a result of the Asset Sale, taxes or Tax Distributions paid or
payable as a result of the Asset Sale, in each case, after taking into account
any available tax credits or deductions and any tax sharing arrangements, and
amounts required to be applied to the repayment of Indebtedness secured by a
Lien on the asset or assets that were the subject of such Asset Sale, all
distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures or to holders of royalty or similar
interests as a result of such Asset Sale and any reserve for adjustment in
respect of the sale price of such asset or assets established in accordance with
GAAP, including without limitation, pension and post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction.

“Net Working Capital” means (a) the sum of (i) all current assets of the
Borrower and its Restricted Subsidiaries, except current assets from commodity
price risk management activities arising in the ordinary course of the Oil and
Gas Business, plus (ii) the amount of revolving credit borrowings available to
be incurred under the ABL Credit Agreement, less (b) all current liabilities of
the Borrower and its Restricted Subsidiaries, except current liabilities
(i) associated with asset retirement obligations relating to Oil and Gas
Properties, (ii) included in Indebtedness and (iii) any current liabilities from
commodity price risk management activities arising in the ordinary course of the
Oil and Gas Business, in each case as set forth in the consolidated financial
statements of the Borrower prepared in accordance with GAAP.

“Non-Consenting Lender” has the meaning set forth in Section 5.04(b).

“Non-Debt Fund Affiliate” means any Affiliate of the Borrower other than (a) the
Borrower or any subsidiary of the Borrower, (b) any Debt Fund Affiliates and
(c) any natural person.

 

31



--------------------------------------------------------------------------------

“Non-Recourse Debt” means Indebtedness:

(1) as to which neither the Borrower nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) other than a pledge of the Equity
Interests of any Unrestricted Subsidiaries, (b) is directly or indirectly liable
(as a guarantor or otherwise) other than by virtue of a pledge of the Equity
Interests of any Unrestricted Subsidiaries, or (c) constitutes the lender; and

(2) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit, upon notice, lapse of time or both, any holder of any
other Indebtedness (other than the Notes offered hereby) of the Borrower or any
of its Restricted Subsidiaries to declare a default on such other Indebtedness
or cause the payment of the Indebtedness to be accelerated or payable prior to
its Stated Maturity.

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

“OFAC” has the meaning set forth in Section 7.07(d).

“OFAC Compliance” has the meaning set forth in Section 7.07(d).

“Oil and Gas Business” means:

(1) the business of acquiring, exploring, exploiting, developing, producing,
operating and disposing of interests in oil, natural gas, liquefied natural gas
and other Hydrocarbons and mineral properties or products produced in
association with any of the foregoing;

(2) the business of gathering, marketing, distributing, treating, processing,
storing, refining, selling and transporting of any production from such
interests or properties and products produced in association therewith and the
marketing of oil, natural gas, other Hydrocarbons and minerals obtained from
unrelated Persons;

(3) any other related energy business, including power generation and electrical
transmission business, directly or indirectly, from oil, natural gas and other
Hydrocarbons and minerals produced substantially from properties in which the
Borrower or its Restricted Subsidiaries, directly or indirectly, participate;

(4) any business relating to oil field sales and service; and

(5) any business or activity relating to, arising from, or necessary,
appropriate or incidental to the activities described in the foregoing clauses
(1) through (4) of this definition.

 

32



--------------------------------------------------------------------------------

“Oil and Gas Properties” means all properties, including equity or other
ownership interests therein, owned by a Person which contain or are believed to
contain oil and gas reserves.

“Operating Agreement” means that certain Amended and Restated Operating
Agreement of the Borrower dated as of May 11, 2007, as amended.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning set forth in Section 12.04(c)(iii).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as the same
may be amended, supplemented, modified, replaced or otherwise in effect from
time to time.

“Payment Default” has the meaning set forth in Section 10.01(e)(ii).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Business” means the businesses of the Borrower and its Subsidiaries
engaged in on the Effective Date and any other activities that are similar,
ancillary or reasonably related to, or a reasonable extension, expansion or
development of, such businesses or ancillary thereto.

“Permitted Business Investment” means any Investment made in the ordinary course
of, and of a nature that is or shall have become customary in, the Oil and Gas
Business, including investments or expenditures for actively exploiting,
exploring for, acquiring, developing, producing, processing, gathering,
marketing or transporting oil, natural gas or other Hydrocarbons and minerals
through agreements, transactions, interests or arrangements which permit one to
share risks or costs, comply with regulatory requirements regarding local
ownership or satisfy other objectives customarily achieved through the conduct
of the Oil and Gas Business jointly with third parties, including:

(1) ownership interests in oil, natural gas, other Hydrocarbons and minerals
properties, liquefied natural gas facilities, processing facilities, gathering
systems, pipelines, storage facilities or related systems or ancillary real
property interests;

(2) Investments in the form of or pursuant to operating agreements, working
interests, royalty interests, mineral leases, processing agreements, farm-in
agreements, farm-out agreements, contracts for the sale, transportation or
exchange of oil, natural gas, other Hydrocarbons and minerals, production
sharing agreements, participation agreements, development agreements, area of
mutual interest agreements, unitization agreements, pooling agreements, joint
bidding agreements, service contracts, joint venture agreements, partnership

 

33



--------------------------------------------------------------------------------

agreements (whether general or limited), subscription agreements, stock purchase
agreements, stockholder agreements and other similar agreements (including for
limited liability companies) with third parties; and

(3) direct or indirect ownership interests in drilling rigs and related
equipment, including, without limitation, transportation equipment.

“Permitted Holders” means the Equity Investors and Related Equity Parties. Any
person or group whose acquisition of beneficial ownership constitutes a Change
of Control in respect of which a Change of Control Offer is made in accordance
with the requirements of this Agreement will thereafter, together with its
Affiliates, constitute an additional Permitted Holder.

“Permitted Indebtedness” has the meaning set forth in Section 9.01(b).

“Permitted Investments” means:

(1) any Investment in the Borrower or in a Restricted Subsidiary of the
Borrower;

(2) any Investment in cash, Cash Equivalents, Marketable Securities or
Investment Grade Securities;

(3) any Investment by the Borrower or any Restricted Subsidiary of the Borrower
in a Person, if as a result of such Investment:

(a) such Person becomes a Restricted Subsidiary of the Borrower; or

(b) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary of the Borrower;

and, in each case, any Investment held by any such Person;

(4) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section 9.03
hereof;

(5) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Borrower or
a direct or indirect parent company of the Borrower;

(6) any Investments received (i) in compromise or resolution of (A) obligations
of trade creditors or customers that were incurred in the ordinary course of
business of the Borrower or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (B) litigation,
arbitration or other disputes; or (ii) as a result of a foreclosure by the
Borrower or any of its Restricted Subsidiaries with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default;

(7) Investments represented by Hedging Obligations;

 

34



--------------------------------------------------------------------------------

(8) loans or advances to officers, directors and employees made in the ordinary
course of business or consistent with the past practice of the Borrower or any
Restricted Subsidiary of the Borrower;

(9) Investments in Permitted Businesses, joint ventures or Unrestricted
Subsidiaries having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (9) that are at that time
outstanding, not to exceed $25,000,000;

(10) any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness; provided, however, that any Investment in a
Receivables Subsidiary is in the form of a Purchase Money Note, contribution of
additional receivables or an equity interest;

(11) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 9.10(b)
hereof (except for transactions described in clauses (vi), (viii), (x) and
(xii) of Section 9.10(b));

(12) (A) Guarantees issued in accordance with Section 9.01 and Section 8.11
hereof and (B) Guarantees of performance or other obligations (other than
Indebtedness) arising in the ordinary course in the Oil and Gas Business,
including obligations under oil and natural gas exploration, development, joint
operating and related agreements and licenses, concessions or operating leases
related to the Oil and Gas Business;

(13) any Investment existing on February 12, 2010 and any Investment that
replaces, refinances or refunds an existing Investment; provided, that the new
Investment is in an amount that does not exceed the amount replaced, refinanced
or refunded, and is made in the same Person as the Investment replaced,
refinanced or refunded;

(14) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business;

(15) Permitted Business Investments;

(16) additional Investments by the Borrower or any Restricted Subsidiary having
an aggregate Fair Market Value (measured on the date each such Investment was
made and without giving effect to subsequent changes in value), taken together
with all other Investments made pursuant to this clause (17) that are at the
time outstanding not to exceed the greater of (x) $15,000,000 and (y) 2.0% of
Adjusted Consolidated Net Tangible Assets; provided, however, that if any
Investment pursuant to this clause (16) is made in a Person that is not a
Restricted Subsidiary of the Borrower at the date of the making of such
Investment and such Person becomes a Restricted Subsidiary of the Borrower after
such date, such Investment shall thereafter be deemed to have been made pursuant
to clause (1) above and shall cease to have been made pursuant to this clause
(16) for so long as such Person continues to be a Restricted Subsidiary; and

 

35



--------------------------------------------------------------------------------

(17) repurchases of Loans;

provided, however, that with respect to any Investment, the Borrower may, in its
sole discretion, allocate all or any portion of any Investment to one or more of
the above clauses (1) through (17) so that the entire Investment would be a
Permitted Investment.

“Permitted Liens” means

(1) Liens securing Indebtedness and other Obligations under Credit Facilities
incurred pursuant to Section 9.01 hereof and/or securing Hedging Obligations
related thereto;

(2) Liens in favor of the Borrower or any of its Restricted Subsidiaries;

(3) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Borrower or any Subsidiary of the
Borrower; provided that such Liens were in existence prior to the contemplation
of such merger or consolidation and do not extend to any assets other than those
of the Person merged into or consolidated with the Borrower or the Subsidiary;

(4) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Borrower or any Subsidiary of the Borrower;
provided that such Liens were in existence prior to, such acquisition, and not
incurred in contemplation of, such acquisition;

(5) Liens or deposits to secure the performance of statutory or regulatory
obligations, or surety, appeal, indemnity or performance bonds, warranty and
contractual requirements or other obligations of a like nature incurred in the
ordinary course of business;

(6) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other assets relating to such letters of
credit and products and proceeds thereof;

(7) Liens to secure Indebtedness (including Capital Lease Obligations) permitted
to be incurred pursuant to Section 9.01(b)(iii) hereof covering only the assets
acquired with or financed by such Indebtedness;

(8) Liens securing Indebtedness permitted to be incurred pursuant to
Section 9.01(b)(15) hereof;

(9) Liens existing on the date of this Agreement;

(10) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

(11) Liens incurred or deposits made in the ordinary course of business to
secure payment of workers’ compensation or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old-age pensions
or other social security programs;

(12) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s,
lessor’s, suppliers, banks, repairmen’s and mechanics’ Liens, and Liens of
landlords securing obligations to pay lease payments that are not yet due and
payable or in default, in each case, incurred in the ordinary course of
business;

 

36



--------------------------------------------------------------------------------

(13) leases or subleases granted to others that do not materially interfere with
the ordinary conduct of business of the Borrower or any of its Restricted
Subsidiaries;

(14) easements, rights of way, zoning and similar restrictions, reservations
(including severances, leases or reservations of oil, gas, coal, minerals or
water rights), restrictions or encumbrances in respect of real property or title
defects that were not incurred in connection with Indebtedness and that do not
in the aggregate materially adversely affect the value of said properties (as
such properties are used by the Borrower or its Subsidiaries) or materially
impair their use in the operation of the business of the Borrower and its
Subsidiaries;

(15) Liens created for the benefit of (or to secure) the Senior Notes (or the
related guarantees);

(16) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Agreement; provided, however, that:

(a) the new Lien shall be limited to all or part of the same property and assets
that secured or, under the written agreements pursuant to which the original
Lien arose, could secure the original Lien (plus improvements and accessions to,
such property or proceeds or distributions thereof); and

(b) the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (x) the outstanding principal amount, or, if greater,
committed amount, of the Permitted Refinancing Indebtedness and (y) an amount
necessary to pay any fees and expenses, including premiums, related to such
renewal, refunding, refinancing, replacement, defeasance or discharge;

(17) Liens arising from precautionary Uniform Commercial Code financing
statement filings regarding operating leases entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(18) judgment Liens not giving rise to an Event of Default so long as any
appropriate legal proceedings that may have been duly initiated for the review
of such judgment shall not have been finally terminated or the period within
which such legal proceedings may be initiated shall not have expired;

(19) Liens securing Indebtedness or other obligations of the Borrower or any
Subsidiary of the Borrower with respect to obligations that do not exceed the
greater of (x) $10,000,000 and (y) 1.0% of Adjusted Consolidated Net Tangible
Assets at any one time outstanding;

(20) Liens on accounts receivable and related assets of the type specified in
the definition of “Receivables Financing” incurred in connection with a
Qualified Receivables Financing;

(21) licenses of intellectual property in the ordinary course of business;

(22) Liens on Capital Stock of an Unrestricted Subsidiary that secure
Indebtedness or other obligations of such Unrestricted Subsidiary;

(23) leases and subleases of real property which do not materially interfere
with the ordinary conduct of the business of the Borrower and its Restricted
Subsidiaries;

 

37



--------------------------------------------------------------------------------

(24) Liens to secure a defeasance trust;

(25) Liens on equipment of the Borrower or any Restricted Subsidiary granted in
the ordinary course of business to clients of which such equipment is located;

(26) Liens securing insurance premium financing arrangements, provided that such
Lien is limited to the applicable insurance contracts;

(27) Liens securing the aggregate amount of Indebtedness (including Acquired
Debt) incurred in connection with (or at any time following the consummation of)
an Asset Acquisition made in accordance with this Agreement equal to, at the
time of incurrence, the net increase in inventory, accounts receivable and net
property, reserves, plant and equipment attributable to such Asset Acquisition
from the amounts reflected on the Borrower’s historical consolidated balance
sheet as of the end of the full fiscal quarter ending on or prior to the date of
such Asset Acquisition, calculated after giving effect on a pro forma basis to
such Asset Acquisition (which amount may, but need not, be incurred in whole or
in part under the Credit Agreement) less the amount of Indebtedness incurred in
connection with such Asset Acquisition secured by Liens pursuant to clauses
(4) or (7) above;

(28) Liens in respect of Production Payments and Reserve Sales, which Liens
shall be limited to the property that is the subject of such Production Payments
and Reserve Sales;

(29) Liens arising under farm-out agreements, farm-in agreements, division
orders, contracts for the sale, purchase, exchange, transportation, gathering or
processing of Hydrocarbons, unitizations and pooling designations, declarations,
orders and agreements, development agreements, joint venture agreements,
partnership agreements, operating agreements, royalties, working interests, net
profits interests, joint interest billing arrangements, participation
agreements, production sales contracts, area of mutual interest agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or
geophysical permits or agreements, and other agreements which are customary in
the Oil and Gas Business; provided, however, in all instances that such Liens
are limited to the assets that are the subject of the relevant agreement,
program, order or contract;

(30) Liens on pipelines or pipeline facilities that arise by operation of law;

(31) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(32) Liens securing Hedging Obligations; and

(33) any (a) interest or title of a lessor or sublessor under any lease, liens
reserved in oil, gas or other Hydrocarbons, minerals, leases for bonus, royalty
or rental payments and for compliance with the terms of such leases;
(b) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to (including, without limitation, ground leases or
other prior leases of the demised premises, mortgages, mechanics’ Liens, tax
Liens and easements); or (c) subordination of the interest of the lessee or
sublessee under such lease to any restrictions or encumbrance referred to in the
preceding clause (b) of this subclause (33).

 

38



--------------------------------------------------------------------------------

“Permitted Payments to Parent” means, without duplication as to amounts:

(1) payments to the parent companies of the Borrower in amounts equal to the
amounts required for any direct payment of the Borrower to pay fees and expenses
(including franchise or similar taxes) required to maintain its corporate
existence, customary salary, bonus and other benefits payable to officers and
employees of any direct parent of the Borrower and general corporate overhead
expenses of any direct parent of the Borrower to the extent such fees and
expenses are attributable to the ownership or operation of the Borrower and its
Subsidiaries;

(2) for so long as the Borrower is a member of a group filing a consolidated or
combined tax return with such parent companies, payments to such parent
companies in respect of an allocable portion of the tax liabilities of such
group that is attributable to the Borrower and its Subsidiaries (“Tax
Payments”). The Tax Payments shall not exceed the lesser of (i) the amount of
the relevant tax (including any penalties and interest) that the Borrower would
owe if the Borrower were filing a separate tax return (or a separate
consolidated or combined return with its Subsidiaries that are members of the
consolidated or combined group), taking into account any carryovers and
carrybacks of tax attributes (such as net operating losses) of the Borrower and
such Subsidiaries from other taxable years and (ii) the net amount of the
relevant tax that such parent companies actually owe to the appropriate taxing
authority. Any Tax Payments received from the Borrower shall be paid over to the
appropriate taxing authority within 30 days of such parent companies’ receipt of
such Tax Payments or refunded to the Borrower; and

(3) dividends or distributions paid to such parent companies, if applicable, in
amounts equal to amounts required for such parent companies, if applicable, to
pay interest and/or principal on Indebtedness the proceeds of which have been
contributed to the Borrower or any of its Restricted Subsidiaries and that has
been Guaranteed by, or is otherwise considered Indebtedness of, the Borrower
incurred in accordance with Section 9.01 hereof.

“Permitted Refinancing Debt” any Indebtedness of the Borrower or any of its
Restricted Subsidiaries issued in exchange for, or the net proceeds of which are
used to renew, refund, refinance, replace, defease or discharge other
Indebtedness of the Borrower or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided that:

(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Debt does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness renewed, refunded, refinanced, replaced,
defeased or discharged (plus any premium required to be paid on the Indebtedness
being so renewed, refunded, replaced, defeased or discharged, plus the amount of
all fees and expenses incurred in connection therewith);

(2) such Permitted Refinancing Debt has a final maturity date equal to or later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the remaining Weighted Average Life to Maturity of, the
Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged; provided that this clause (2) shall not apply to debt under Credit
Facilities;

(3) if the Indebtedness being renewed, refunded, refinanced, replaced, defeased
or discharged is subordinated in right of payment to the Loans, such Permitted
Refinancing Debt has a final maturity date later than the final maturity date
of, and is subordinated in right of payment to, the Loans on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged; and

 

39



--------------------------------------------------------------------------------

(4) such Permitted Refinancing Debt shall not include Indebtedness of the
Borrower or a Restricted Subsidiary that refinance Indebtedness of an
Unrestricted Subsidiary.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate and with
respect to which the Borrower or a Subsidiary or an ERISA Affiliate may have any
liability, contingent or otherwise.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective. Such
rate is set by Bank of America as a general reference rate of interest, taking
into account such factors as Bank of America may deem appropriate; it being
understood that many of Bank of America’s commercial or other loans are priced
in relation to such rate, that it is not necessarily the lowest or best rate
actually charged to any customer and that Bank of America may make various
commercial or other loans at rates of interest having no relationship to such
rate.

“Production Payments and Reserve Sales” means the grant or transfer by the
Borrower or a Restricted Subsidiary to any Person of a royalty, overriding
royalty, net profits interest, production payment (whether volumetric or dollar
denominated), partnership or other interest in Oil and Gas Properties, reserves
or the right to receive all or a portion of the production or the proceeds from
the sale of production attributable to such properties where the holder of such
interest has recourse solely to such production or proceeds of production,
subject to the obligation of the grantor or transferor to operate and maintain,
or cause the subject interests to be operated and maintained, in a reasonably
prudent manner or other customary standard or subject to the obligation of the
grantor or transferor to indemnify for environmental, title or other matters
customary in the Oil and Gas Business, including any such grants or transfers
pursuant to incentive compensation programs on terms that are reasonably
customary in the Oil and Gas Business for geologists, geophysicists or other
providers of technical services to the Borrower or a Restricted Subsidiary.

“Prohibited Lender” means GoldenTree Asset Management, LP or any of its
Affiliates.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

40



--------------------------------------------------------------------------------

“Purchase Money Note” means a promissory note of a Receivables Subsidiary
evidencing a line of credit, which may be irrevocable, from the Borrower or any
Subsidiary of the Borrower to a Receivables Subsidiary in connection with a
Qualified Receivables Financing, which note is intended to finance that portion
of the purchase price that is not paid by cash or a contribution of equity.

“Qualified Receivables Financing” means any Receivables Financing of a
Receivables Subsidiary that meets the following conditions:

(1) the Board of Directors of the Borrower will have determined in good faith
that such Qualified Receivables Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Receivables Subsidiary,

(2) all sales of accounts receivable and related assets to the Receivables
Subsidiary are made at Fair Market Value (as determined in good faith by the
Borrower), and

(3) the financing terms, covenants, termination events and other provisions
thereof will be market terms (as determined in good faith by the Borrower) and
may include Standard Securitization Undertakings.

The grant of a security interest in any accounts receivable of the Borrower or
any of its Restricted Subsidiaries (other than a Receivables Subsidiary) to
secure a Credit Facility will not be deemed a Qualified Receivables Financing.
For purposes of this Agreement, a receivables facility whether now in existence
or arising in the future (and any replacement thereof with substantially similar
terms in the aggregate) will be deemed to be a Qualified Receivables Financing
that is not recourse to the Borrower (except for Standard Securitization
Undertakings).

“Rating Agency” means each of S&P and Moody’s, or if S&P or Moody’s or both
shall not make a rating on the Loans publicly available, a nationally recognized
statistical rating organization or organizations, within the meaning of Rule
15c3-1(c)(2)(vi)(F) under the Exchange Act, selected by the Borrower as a
replacement agency or agencies for S&P or Moody’s, or both, as the case may be.

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Borrower or any of its Subsidiaries pursuant to which the
Borrower or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Receivables Subsidiary (in the case of a transfer by the Borrower or any
of its Subsidiaries), and (b) any other Person (in the case of a transfer by a
Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Borrower or
any of its Subsidiaries, and any assets related thereto including, without
limitation, all collateral securing such accounts receivable, all contracts and
all Guarantees or other obligations in respect of such accounts receivable,
proceeds of such accounts receivable and other assets which are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable
and any Hedging Obligations entered into by the Borrower or any such Subsidiary
in connection with such accounts receivable.

 

41



--------------------------------------------------------------------------------

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

“Receivables Subsidiary” means a Wholly-Owned Restricted Subsidiary of the
Borrower (or another Person formed for the purposes of engaging in a Qualified
Receivables Financing with the Borrower in which the Borrower or any Subsidiary
of the Borrower makes an Investment and to which the Borrower or any Subsidiary
of the Borrower transfers accounts receivable and related assets) which engages
in no activities other than in connection with the financing of accounts
receivable of the Borrower and its Subsidiaries, all proceeds thereof and all
rights (contractual or other), collateral and other assets relating thereto, and
any business or activities incidental or related to such business, and which is
designated by the Board of Directors of the Borrower (as provided below) as a
Receivables Subsidiary and:

(1) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by the Borrower or any other Subsidiary of
the Borrower (excluding Guarantees of Obligations (other than the principal of,
and interest on, Indebtedness pursuant to Standard Securitization Undertakings),
(ii) is recourse to or obligates the Borrower or any other Subsidiary of the
Borrower in any way other than pursuant to Standard Securitization Undertakings,
or (iii) subjects any property or asset of the Borrower or any other Subsidiary
of the Borrower, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings,

(2) with which neither the Borrower nor any other Subsidiary of the Borrower has
any material contract, agreement, arrangement or understanding other than on
terms which the Borrower reasonably believes to be no less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower, and

(3) to which neither the Borrower nor any other Subsidiary of the Borrower has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results. Any such
designation by the Board of Directors of the Borrower shall be evidenced to the
Trustee by filing with the Trustee a certified copy of the resolution of the
Board of Directors of the Borrower giving effect to such designation and a
certificate signed by a Responsible Officer certifying that such designation
complied with the foregoing conditions.

“Refinanced Debt” has the meaning set forth in the definition of Credit
Agreement Refinancing Indebtedness.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Loans incurred pursuant thereto, in accordance with Section 2.08.

“Refinancing Loans” means one or more Classes of Loans hereunder that result
from a Refinancing Amendment.

 

42



--------------------------------------------------------------------------------

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Equity Party” means:

(1) any controlling stockholder, partner, member, 50% (or more) owned
Subsidiary, or immediate family member (in the case of an individual) of any
Equity Investor;

(2) any trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or Persons beneficially holding an 50% or more
controlling interest of which consist of any one or more Equity Investors and/or
such other Persons referred to in the immediately preceding clause; or

(3) any Person with whom an Equity Investor or a Related Equity Party (under
clause (1) or (2) of this definition of Related Equity Party) may be deemed as
part of a “group” within the meaning of Section 13(d)(3) of the Exchange Act.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees and agents of such
Person and such Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping or disposing.

“Reserve Report” means “Reserve Report” as defined in the ABL Credit Agreement
(or any reserve report delivered to the ABL Facility Administrative Agent and
acceptable to the ABL Facility Administrative Agent as a “Reserve Report” under
the ABL Credit Agreement).

“Reserve Report Certificate” means “Reserve Report Certificate” as defined in
the ABL Credit Agreement (or any reserve report certificate delivered to the ABL
Facility Administrative Agent and acceptable to the ABL Facility Administrative
Agent as a “Reserve Report Certificate” under the ABL Credit Agreement).

“Resignation Effective Date” has the meaning assigned to such term in
Section 11.06(a).

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payment” has the meaning assigned to such term in Section 9.03.

“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

“Rock Oil” has the meaning set forth in the recitals hereto.

 

43



--------------------------------------------------------------------------------

“Rock Oil Acquisition Agreement” has the meaning set forth in the recitals
hereto.

“S&P” means Standard & Poor’s Ratings Services and its successors and assigns.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Second Lien Term Facility” has the meaning set forth in the recitals hereto.

“Securities Act” means the Securities Act of 1933, as amended.

“Secured Obligations” means any and all amounts owing or to be owing by the
Borrower, any of its Subsidiaries or any Guarantor (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising) to the Administrative Agent or
any Lender under any Loan Document and all renewals, extensions and/or
rearrangements of any of the above.

“Security Instruments” means the Guaranty Agreement and any and all other
agreements, mortgages, instruments, certificates or consents now or hereafter
executed and delivered by the Borrower or any other Person as security for the
payment or performance of the Secured Obligations, as any of the foregoing may
be amended, modified, supplemented or restated from time to time.

“Senior Notes” means the 9.75% Senior Notes Due 2017, issued pursuant to the
Indenture.

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the Effective
Date.

“Specified BEE Acquisition Agreement Representations” means the representations
and warranties made by or with respect to the BEE Targets and their subsidiaries
in each of the BEE Acquisition Agreements, that are material to the interests of
the Lenders, but only to the extent that the Borrower has the right to terminate
its obligations under the applicable BEE Acquisition Agreement or a right not to
consummate the BEE Acquisitions as a result of a breach of any such
representation and warranty in the applicable BEE Acquisition Agreement.

“Specified Person” has the meaning set forth in Section 7.07(d).

“Specified Representations” means the following statements:

(a) Each of the Borrower and the Restricted Subsidiaries is duly organized and
validly existing.

(b) The execution, delivery and performance by the Borrower and each Guarantor
of this Agreement and each other Loan Document are within the Borrower’s and
each Guarantor’s corporate, limited liability company or partnership powers, as
applicable, and have been duly authorized by all necessary organizational and,
if required, action by any holders of its Equity Interests.

 

44



--------------------------------------------------------------------------------

(c) The execution, delivery and performance by the Borrower and each Guarantor
of this Agreement and each other Loan Document will not contravene the terms of
any of such Person’s organization documents.

(d) The execution, delivery and performance by the Borrower and each Guarantor
of this Agreement and each other Loan Document has not violated any applicable
law or regulation (including the Patriot Act or OFAC Compliance) in a manner
that has resulted in a Material Adverse Effect (as defined in the TLP
Acquisition Agreement).

(e) This Agreement and each Loan Document to which the Borrower and each
Guarantor is a party has been duly executed and delivered by the Borrower and
such Guarantor and constitutes a legal, valid and binding obligation of the
Borrower and such Guarantor, as applicable, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights or enforceability thereof generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(f) On the Effective Date, after giving effect to the TLP Acquisition, the
Equity Contribution and the Transactions that have occurred or will occur on
such date, (i) the property (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and the Guarantors, taken as
a whole, will exceed the aggregate Debt - ABL of the Borrower and the Guarantors
on a consolidated basis, as the Debt - ABL becomes absolute and matures,
(ii) the Borrower and the Guarantors, taken as a whole, will not have incurred
or intended to incur, and will not believe that it will incur, Debt - ABL beyond
their ability to pay such Debt - ABL (after taking into account the timing and
amounts of cash to be received by each of the Borrower and the Guarantors and
the amounts to be payable on or in respect of their liabilities, and giving
effect to amounts that could reasonably be received by reason of indemnity,
offset, insurance or any similar arrangement) as such Debt - ABL becomes
absolute and matures and (iii) the Borrower and the Guarantors, taken as a
whole, will not have (and will have no reason to believe that it will have
thereafter) unreasonably small capital for the conduct of its business.

(g) The Borrower and its Restricted Subsidiaries are not engaged principally, or
as one of its or their important activities, in the business of extending credit
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation T, U or X of the Board).
No part of the proceeds of any Loan will be used for any purpose which violates
the provisions of Regulations T, U or X of the Board.

(h) None of the Loan Parties is required to register as an “investment company”
under the Investment Company Act of 1940, as amended.

 

45



--------------------------------------------------------------------------------

(i) With respect to the Borrower and each Guarantor, (i) the Guaranty Agreement
is effective to create in favor of the Administrative Agent, for the benefit of
the Lenders, a security interest in the Collateral (as defined in the Guaranty
Agreement) in which a security interest may be created under Article 9 of the
New York Uniform Commercial, and (ii) such security interests granted pursuant
to the Guaranty Agreement shall, upon the completion of the filing of a UCC-1
financing statement in such Person’s jurisdiction of organization with the
applicable central filing office (such as the Secretary of State) in respect of
such Collateral will constitute a valid perfected security interests in such
Collateral in favor of the Administrative Agent, for the benefit of the Lenders,
subject to Permitted Liens, to the extent that any security interest in such
Collateral may be perfected by filing any such UCC-1 financing statement under
the Uniform Commercial Code in a central filing office (such as the office of a
secretary of state).

“Specified TLP Acquisition Agreement Representations” means the representations
and warranties made by or with respect to TLP and its subsidiaries in the TLP
Acquisition Agreement, that are material to the interests of the Lenders, but
only to the extent that the Borrower has the right to terminate its obligations
under the TLP Acquisition Agreement or a right not to consummate the TLP
Acquisition as a result of a breach of any such representation or warranty in
the TLP Acquisition Agreement.

“Sponsor” has the meaning set forth in the recitals hereto.

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and Guarantees of performance entered into by the
Borrower or any Subsidiary of the Borrower which the Borrower has determined in
good faith to be customary in a Receivables Financing including, without
limitation, those relating to the servicing of the assets of a Receivables
Subsidiary, it being understood that any Receivables Repurchase Obligation shall
be deemed to be a Standard Securitization Undertaking.

“Stated Maturity” means, with respect to any installment of principal on any
series of Indebtedness, the date on which the final payment of principal was
scheduled to be paid in the documentation governing such Indebtedness as of the
Effective Date, and will not include any contingent obligations to repay, redeem
or repurchase any such principal prior to the date originally scheduled for the
payment thereof.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Eurodollar Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

46



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any specified Person:

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more interest rates, currencies, commodities, equity or debt instruments
or securities, or economic, financial or pricing indices or measures of
economic, financial or pricing risk or value or any similar transaction or any
combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Syndication Agent” has the meaning set forth in the preamble hereto.

“Targets” has the meaning set forth in the recitals hereto.

“Taxable Income” means, with respect to any Person for any period, the taxable
income or loss of such Person for such period for federal income tax purposes;
provided that (i) all items of income, gain, loss or deduction required to be
stated separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss, (ii) any basis adjustment made in connection with an
election under Section 754 of the Code shall be disregarded and (iii) such
taxable income shall be increased or such taxable loss shall be decreased by the
amount of any interest expense incurred by such Person that is not treated as
deductible for federal income tax purposes by a partner or member of such
Person.

“Tax Amount” means, (i) for any period, the aggregate amount of tax
distributions required to be made during such period by the Borrower to its
members in accordance with the tax distribution provisions of the Borrower’s
limited liability company agreement that is in effect on the Effective Date (as
such provisions may thereafter be amended or supplemented so long as such
amendments are not materially adverse to the Lenders), assuming the highest
marginal federal, state and local tax rate for individuals in effect for the
year and assuming residency in

 

47



--------------------------------------------------------------------------------

New York City, New York, provided that such distributions shall be for the
purpose of enabling such members to pay their income tax liability on their
respective shares of cumulative Taxable Income attributable to the Borrower and
its Subsidiaries; and (ii) for any period, the amount of tax required to be paid
by the Borrower directly to taxing authorities in respect of Taxable Income
attributable to the Borrower and its Subsidiaries and amounts paid in respect of
franchise, capital and other non-income taxes required to be paid by the
Borrower.

“Tax Distribution” means, in the event the Borrower becomes a pass-through or
disregarded entity for U.S. federal income tax purposes, a distribution in
respect of taxes to the members of the Borrower pursuant to
Section 9.03(b)(viii) hereof.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Commitment” means, with respect to each Lender, the obligation of such
Lender to make or continue Loans, as such obligation may be (a) modified from
time to time pursuant to Section 2.07 and (b) modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 12.04(b). The
initial aggregate amount of the commitments is $500,000,000. As of the Amendment
No. 1 Effective Date, there is an additional Term Commitment in the aggregate
amount of $150,000,000.

“TLP” has the meaning set forth in the recitals hereto.

“TLP Acquisition” has the meaning set forth in the recitals hereto.

“TLP Acquisition Agreement” has the meaning set forth in the recitals hereto.

“TLP Acquisition Reserve Report” has the meaning set forth in the recitals
hereto.

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the grant of Liens by the Borrower on Mortgaged Properties and other
collateral pursuant to the Security Instruments and (b) each Guarantor, the
execution, delivery and performance by such Guarantor of each Loan Document to
which it is a party, the guaranteeing of the Secured Obligations and the other
obligations under the Guaranty Agreement by such Guarantor and such Guarantor’s
grant of the Liens and provision of collateral under the Security Instruments,
and the grant of Liens by such Guarantor on Mortgaged Properties and other
collateral pursuant to the Security Instruments.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted Eurodollar
Rate.

“Unrestricted Subsidiary” means:

(1) any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of the Borrower
in the manner provided below; and

 

48



--------------------------------------------------------------------------------

(2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Borrower may designate any Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Subsidiary of the Borrower
that is not a Subsidiary of the Subsidiary to be so designated; provided,
however, that the Subsidiary to be so designated and its Subsidiaries do not at
the time of designation have and do not thereafter incur any Non-Recourse Debt
(other than Guarantees of performance of the Unrestricted Subsidiary in the
ordinary course of business, excluding Guarantees of Indebtedness for borrowed
money); provided further, however, that either:

(a) the Subsidiary to be so designated has total consolidated assets of $1,000
or less; or

(b) if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under Section 9.05 hereof.

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided, however, that immediately after giving
effect to such designation:

(x) (1) the Borrower could incur $1.00 of additional Indebtedness pursuant to
Section 9.01(a) hereof or (2) the Fixed Charge Coverage Ratio for the Borrower
and its Restricted Subsidiaries would be greater than such ratio for the
Borrower and its Restricted Subsidiaries immediately prior to such designation,
in each case on a pro forma basis taking into account such designation, and

(y) no Event of Default shall have occurred and be continuing.

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Trustee by promptly filing with the Trustee a copy of the
resolution of the Board of Directors of the Borrower giving effect to such
designation and a certificate signed by a Responsible Officer certifying that
such designation complied with the foregoing provisions.

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
calculated to the nearest one-twelfth that will elapse between such date and the
making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

49



--------------------------------------------------------------------------------

“Wholly-Owned Restricted Subsidiary” of any specified Person means a Subsidiary
of such Person all of the outstanding Capital Stock or other ownership interests
of which (other than directors’ qualifying shares) will at the time be owned by
such Person or by one or more Wholly-Owned Restricted Subsidiaries of such
Person.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise 0(a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), 0(b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, 0(c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained in the Loan Documents), 0(d) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, 0(e) with respect to the determination of any time period, the
word “from” means “from and including” and the word “to” means “to and
including” and 0(f) any reference herein to Articles, Sections, Annexes,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Annexes, Exhibits and Schedules to, this Agreement. No provision of this
Agreement or any other Loan Document shall be interpreted or construed against
any Person solely because such Person or its legal representative drafted such
provision.

Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Borrower’s independent
certified public accountants concur and which are disclosed to the
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants contained herein (including the determination of the size of baskets,
if applicable) is computed such that all such computations and determinations
shall be conducted utilizing financial information presented consistently with
prior periods.

 

50



--------------------------------------------------------------------------------

ARTICLE II

The Credits

Section 2.01 Term Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make to the Borrower a single loan in a
principal amount not to exceed such Lender’s Commitment on the Effective Date.
Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed. Loans may be ABR Loans or Eurodollar Loans, as further provided
herein.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $500,000 and not less
than $500,000; provided that an ABR Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the total Commitments. Borrowings of
more than one Type may be outstanding at the same time, provided that there
shall not at any time be more than a total of five (5) Eurodollar Borrowings
outstanding. Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

(d) Notes. If requested by a Lender, the Loans made by each Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, dated, in the case of (i) any Lender party hereto as of the
Effective Date, as of the Effective Date or (ii) any Lender that becomes a party
hereto pursuant to an Assignment and Assumption, as of the effective date of the
Assignment and Assumption, payable to the order of such Lender in a principal
amount equal to its Commitment as in effect on such date, and otherwise duly
completed. In the event that any Lender’s Commitment increases or decreases for
any reason (whether pursuant to Section 2.06, Section 12.04(b) or otherwise),
the Borrower shall deliver or cause to be delivered on the effective date of
such increase or decrease, a new Note payable to the order of such Lender in a
principal amount equal to its Commitment after giving effect to such increase or
decrease, and otherwise duly completed. The date, amount, Type, interest rate

 

51



--------------------------------------------------------------------------------

and, if applicable, Interest Period of each Loan made by each Lender, and all
payments made on account of the principal thereof, shall be recorded by such
Lender on its books for its Note, and, prior to any transfer, may be endorsed by
such Lender on a schedule attached to such Note or any continuation thereof or
on any separate record maintained by such Lender. Failure to make any such
notation or to attach a schedule shall not affect any Lender’s or the Borrower’s
rights or obligations in respect of such Loans.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by email or telephone 0(a) in
the case of a Eurodollar Borrowing, not later than 11:00 a.m., Houston time,
three Business Days before the date of the proposed Borrowing or 0(b) in the
case of an ABR Borrowing, not later than 11:00 a.m., Houston time, one Business
Day before the date of the proposed Borrowing; provided, however, that if the
Borrower wishes to request Eurodollar Rate Loans having an Interest Period other
than one, two, three or six months in duration as provided in the definition of
“Interest Period”, the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m., Houston time, four Business Days before the
date of the proposed Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to each Lender.
Not later than 11:00 a.m., Houston time, three Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the Lenders. Such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, email or telecopy to the Administrative Agent of a
written Borrowing Request in substantially the form of Exhibit B and signed by
the Borrower. Such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

 

52



--------------------------------------------------------------------------------

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof, the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable, and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Interest Election Request in substantially the form of Exhibit C
and signed by the Borrower.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(ii) and (iii) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

53



--------------------------------------------------------------------------------

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof, such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing: (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing (and any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and 0(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Houston time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent and designated by the Borrower in the
Borrowing Request. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for its Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or 0(ii) in the case of
the Borrower, the interest rate applicable to ABR Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

Section 2.06 Termination of Commitments. The Commitment of each Lender shall
automatically and permanently be reduced to $0 upon the earlier of (a) the
making of such Lender’s Loans pursuant to Section 2.01 and (b) December 31,
2012.

 

54



--------------------------------------------------------------------------------

Section 2.07 Incremental Term Loans.

(a) The Borrower may by written notice to the Administrative Agent elect to
request the establishment of incremental or additional term loan facilities
(each, an “Incremental Term Facility”, the commitments thereunder, the
“Incremental Term Commitments” and the loans thereunder, the “Incremental Term
Loans”). Subject to the terms and conditions set forth in this Section 2.07, the
Incremental Term Facilities shall be funded on the relevant Increased Amount
Date; provided that the (x) aggregate amount of all Incremental Term Facilities
shall not exceed the aggregate principal amount of (i) $150,000,00050,000,000
plus (ii) in the case of any Incremental Term Facility that serves to
effectively extend the maturity of the Second Lien Term Facility, an amount
equal to the reductions in the Second Lien Term Facility to be replaced with
such Incremental Term Facility and (y) each Incremental Term Facility shall be
in an amount equal to at least $10,000,000 and in integral multiples of
$1,000,000 in excess thereof. Each such notice shall specify the date (each, as
may be updated by the Borrower through a subsequent notice, an “Increased Amount
Date”) on which the Borrower proposes that the Incremental Term Commitments
shall be effective, which shall be a date not less than five (5) Business Days
after the date on which such notice is delivered to the Administrative Agent or
such shorter time acceptable to the Administrative Agent; provided that any
Lender offered or approached to provide all or a portion of any Incremental Term
Commitments may elect or decline, in its sole discretion, to provide such
Incremental Term Commitments (it being understood that the Borrower has no
obligation to offer or approach any Lender to provide an Incremental Term
Commitment).

(b) Such Incremental Term Commitments shall become effective as of the Increased
Amount Date; provided that:

(i) no Event of Default shall exist and be continuing or would result from the
incurrence of such Incremental Term Facility; provided that, in the case of
Incremental Term Commitments being provided in connection with an acquisition
permitted by the terms of this Agreement, no Event of Default under
Section 10.01(a), (b), (g) or (h) shall exist and be continuing or result from
the incurrence of such Incremental Term Facility;

(ii) the final maturity date of any Incremental Term Loan under such Incremental
Term Facility shall not be earlier than the Maturity Date;

(iii) the Weighted Average Life to Maturity applicable to any Incremental Term
Facility shall be equal to or greater than the Weighted Average Life to Maturity
of the existing Second Lien Term Facility;

(iv) no Incremental Term Facility shall be voluntarily or mandatorily prepaid
prior to repayment in full of the Second Lien Term Facility, unless such
prepayment is accompanied by a ratable prepayment of the Second Lien Term
Facility (other than any Incremental Term Facility);

(v) such Incremental Term Loans or Incremental Term Commitments shall be
effected pursuant to an amendment to this Agreement (an “Incremental Amendment”)
executed and delivered by the Borrower, the Administrative Agent and one or more
Incremental Term Lenders and setting forth the terms applicable to such
Incremental Term Loans and Incremental Term Commitments;

 

55



--------------------------------------------------------------------------------

(vi) the Incremental Term Loans shall rank pari passu in right of payment and
right of security to the Second Lien Term Facility;

(vii) if the All-In-Yield applicable to any Incremental Term Loans under any
Incremental Term Facility shall be 0.50% or more higher than the corresponding
All-In-Yield on the Second Lien Term Facility, then the All-In-Yield applicable
to the Second Lien Term Facility (excluding any Incremental Term Facility) shall
be increased in a manner determined by the Borrower to a level that is not less
than 0.50% below the All-In-Yield of such Incremental Term Facility; and

(viii) any term related to the All-In-Yield and the amortization schedule (if
applicable) of any Incremental Term Commitments shall be determined by the
Borrower and the applicable Incremental Term Lenders and shall be set forth in
the applicable Incremental Amendment and all terms (other than the foregoing)
and documentation with respect to any Incremental Term Facility, if not
consistent with the terms of the existing Second Lien Term Loan Facility,
(A) shall be reasonably acceptable to the Administrative Agent and (B) will be
as agreed between the Borrower and the Incremental Term Lenders providing such
Incremental Term Loans.

(c) On any Increased Amount Date on which any Incremental Term Commitment
becomes effective, subject to the foregoing terms and conditions, each lender
with an Incremental Term Commitment (each, an “Incremental Term Lender”), to the
extent not already a Lender, shall become a Lender hereunder with respect to
such Incremental Term Commitment; provided that any financial institution that
becomes an Incremental Term Lender that is not already a Lender hereunder shall
be reasonably satisfactory to the Administrative Agent and the Borrower to the
extent consent would be required under Section 12.04(b) for an assignment of
Loans to such Incremental Term Lender.

(d) The terms and provisions of the Incremental Term Commitments shall be,
except as set forth in the relevant Incremental Amendment and otherwise provided
in this Section 2.07, identical to those of the applicable Loans and for
purposes of this Agreement, any Incremental Term Loans or Incremental Term
Commitments shall be deemed to be Loans. Each Incremental Amendment may, without
the consent of any other Loan Party or Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.07.

Section 2.08 Refinancing Amendments.

(a) On one or more occasions, the Borrower may obtain, from any Lender or any
other bank, financial institution or other institutional lender or investor that
agrees to provide any portion of Refinancing Loans pursuant to a Refinancing
Amendment in accordance with Section 2.08 (each, an “Additional Refinancing
Lender”) (provided that (i) the Administrative Agent shall have consented (not
to be unreasonably withheld or delayed) to such Lender’s or

 

56



--------------------------------------------------------------------------------

Additional Refinancing Lender’s making such Refinancing Loans to the extent such
consent, if any, would be required under Section 12.04(b) for an assignment of
Loans to such Lender or Additional Refinancing Lender and (ii) any Affiliated
Lender providing an Refinancing Loans shall be subject to the same restrictions
set forth in Section 12.04(f) as they would otherwise be subject to with respect
to any purchase by or assignment to such Affiliated Lender of Loans) Credit
Agreement Refinancing Indebtedness in respect of all or any portion of any Loans
then outstanding under this Agreement in the form of Refinancing Loans.

(b) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.08(a) shall be in an aggregate principal amount that is (i) not less
than $25,000,000 and (ii) an integral multiple of $1,000,000 in excess thereof.

(c) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) make such other changes to this
Agreement and the other Loan Documents consistent with the provisions and intent
of the last paragraph of Section 12.02 (without the consent of the Majority
Lenders) and (iii) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.08, and the Majority Lenders hereby expressly authorize the
Administrative Agent to enter into any such Refinancing Amendment.

Section 2.09 Extension of Loans.

(a) Extension of Loans. The Borrower may at any time and from time to time
request that all or a portion of the Loans of a given Class (each, an “Existing
Loan Tranche”) be amended to extend the scheduled maturity date(s) with respect
to all or a portion of any principal amount of such Loans (any such Loans which
have been so amended, “Extended Loans”) and to provide for other terms
consistent with this Section 2.09. In order to establish any Extended Loans, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders under the applicable Existing Loan
Tranche) (each, a “Loan Extension Request”) setting forth the proposed terms of
the Extended Loans to be established, which shall (x) be identical as offered to
each Lender under such Existing Loan Tranche (including as to the proposed
interest rates and fees payable) and offered pro rata to each Lender under such
Existing Loan Tranche and (y) be similar to the Loans under the Existing Loan
Tranche from which such Extended Loans are to be amended, except that: (i) the
All-In Yield with respect to the Extended Loans (whether in the form of interest
rate margin, upfront fees, original issue discount or otherwise) may be
different than the All-In Yield for the Loans of such Existing Loan Tranche, in
each case, to the extent provided in the applicable Extension Amendment;
(ii) the Extension Amendment may provide for other covenants and terms that
apply solely to any period after the maturity date that is in effect on the
effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Loans); and (iii) Extended Loans may have
different call protection as may be agreed by the Borrower and the Lenders
thereof; provided that no Extended Loans may be optionally prepaid prior to the
date on which all Loans with an earlier final stated maturity (including Loans
under the Existing Loan

 

57



--------------------------------------------------------------------------------

Tranche from which they were amended) are repaid in full, unless such optional
prepayment is accompanied by at least a pro rata optional prepayment of such
other Loans; provided, however, that (A) in no event shall the final maturity
date of any Extended Loans of a given Loan Extension Series at the time of
establishment thereof be earlier than the maturity date of any then existing
Loans hereunder, (C) the Weighted Average Life to Maturity of any Extended Loans
of a given Loan Extension Series at the time of establishment thereof shall be
no shorter (other than by virtue of amortization or prepayment of such
Indebtedness prior to the time of incurrence of such Extended Loans) than the
remaining Weighted Average Life to Maturity of any Existing Loan Tranche,
(D) all documentation in respect of such Extension Amendment shall be consistent
with the foregoing and (E) any Extended Loans may participate on a pro rata
basis or less than a pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Loan Extension Request. Any Extended Term Loans
amended pursuant to any Loan Extension Request shall be designated a series
(each, a “Loan Extension Series”) of Extended Loans for all purposes of this
Agreement; provided that any Extended Loans amended from an Existing Loan
Tranche may, to the extent provided in the applicable Extension Amendment, be
designated as an increase in any previously established Loan Extension Series
with respect to such Existing Loan Tranche. Each Loan Extension Series of
Extended Loans incurred under this Section 2.09 shall be in an aggregate
principal amount that is not less than $25,000,000.

(b) Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days prior to the date on which Lenders under
the Existing Loan Tranche are requested to respond, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.09. No Lender shall have any obligation to agree to have any
of its Loans of any Existing Loan Tranche amended into Extended Loans pursuant
to any Extension Request. Any Lender holding a Loan under an Existing Loan
Tranche (each, an “Extending Lender”) wishing to have all or a portion of its
Loans under the Existing Term Loan Tranche subject to such Extension Request
amended into Extended Term Loans shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Loans under the Existing Loan Tranche, which it has
elected to request be amended into Extended Term Loans (subject to any minimum
denomination requirements imposed by the Administrative Agent in consultation
with the Borrower). In the event that the aggregate principal amount of Loans
under the Existing Loan Tranche in respect of which applicable Lenders shall
have accepted the relevant Extension Request exceeds the amount of Extended
Loans requested to be extended pursuant to the Extension Request, Loans, subject
to Extension Elections shall be amended to Extended Loans on a pro rata basis
(subject to rounding by the Administrative Agent, which shall be conclusive)
based on the aggregate principal amount of Loans included in each such Extension
Election.

(c) Extension Amendment. Extended Loans shall be established pursuant to an
amendment (each, a “Extension Amendment”) to this Agreement among the Borrower,
the Administrative Agent and each Extending Lender providing an Extended Loan
thereunder, which shall be consistent with the provisions set forth in Sections
2.09(a) or (b) above, respectively (but which shall not require the consent of
any other Lender). The Administrative Agent shall promptly notify each Lender as
to the effectiveness of each Extension Amendment. Each of the parties hereto
hereby agrees that this Agreement and the other Loan Documents may

 

58



--------------------------------------------------------------------------------

be amended pursuant to an Extension Amendment, without the consent of any other
Lenders, to the extent (but only to the extent) necessary to (i) reflect the
existence and terms of the Extended Loans incurred pursuant thereto, (ii) modify
the prepayments set forth in Section 3.04 to reflect the existence of the
Extended Loans and the application of prepayments with respect thereto,
(iii) make such other changes to this Agreement and the other Loan Documents
consistent with the provisions and intent of the last paragraph of Section 10.01
(without the consent of the Majority Lenders) and (iv) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.09, and the Majority
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Extension Amendment.

(d) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.09 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

ARTICLE III

Payments of Principal and Interest; Prepayments; Fees

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Maturity Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted Eurodollar Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c) Default Rate. If any principal of or interest on any Loan or other amount
payable by the Borrower or any Guarantor hereunder or under any other Loan
Document is not paid when due, whether at stated maturity, upon acceleration or
otherwise, then such overdue amount shall bear interest, after as well as before
judgment, (i) in the case of overdue principal, at a rate per annum equal to the
rate that would otherwise be applicable plus two percent (2%) or (ii) in the
case of overdue interest or other overdue amounts, at a rate per annum equal to
the rate applicable to ABR Loans as provided in Section 3.02(a) plus two percent
(2%), but in no event to exceed the Highest Lawful Rate, in each case, from the
date of such non-payment until such amount is paid in full.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Maturity Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, 0(ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Maturity Date), accrued
interest on the principal amount repaid or prepaid shall be payable

 

59



--------------------------------------------------------------------------------

on the date of such repayment or prepayment, and 0(iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted Eurodollar Rate or Eurodollar Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate or the Eurodollar Rate for such
Interest Period; or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted Eurodollar Rate or Eurodollar Rate, as applicable for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an Eurodollar Loan having the shortest Interest
Period which is not unavailable under clauses (a) and (b) of this Section, and
if no Interest Period is available, as an ABR Borrowing.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part without premium or
penalty (except as set forth in Section 3.04(c) below), subject to prior notice
in accordance with Section 3.04(b).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., Houston time, three Business Days before the date of
prepayment, or 0(ii) in the case of prepayment of an ABR Borrowing, not later
than 11:00 a.m., Houston time, one Business Day before the date of

 

60



--------------------------------------------------------------------------------

prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.

(c) Prepayment Premium. If the Borrower makes any mandatory prepayment of the
Loans pursuant to Section 3.04(d) using the net cash proceeds of an issuance of
Indebtedness for borrowed money or makes an optional prepayment of the Loans
pursuant to Section 3.04(a), (x) on or prior to the first anniversary of the
Effective Date, the Borrower shall pay to the Administrative Agent, for the
ratable account of each Lender, a prepayment premium of 2.00% of the principal
amount of such Loans being prepaid or otherwise refinanced and (y) after the
first anniversary of the Effective Date and on or prior to the second
anniversary of the Effective Date, the Borrower shall pay to the Administrative
Agent, for the ratable account of each Lender, a prepayment premium of 1.00% of
the principal amount of such Loans being prepaid or otherwise refinanced.

(d) Mandatory Prepayments.

(i) If, at any time, the Borrower or any Subsidiary receives net cash proceeds
from an Asset Sale, the issuance of Indebtedness for borrowed money (other than
Permitted Indebtedness) or termination or unwinding of any Swap Agreements or
other hedge positions, and an Event of Default has occurred and is continuing,
then the Borrower shall promptly use all of such net cash proceeds, after the
prepayment in full of any amounts outstanding under the ABL Facility, to prepay
the Borrowings and if any excess remains after prepaying all of the Borrowings,
pay to the Administrative Agent on behalf of the Lenders such excess; provided
that no such prepayment shall be required pursuant to this Section 3.04(d)(i)
with respect to the portion of any net cash proceeds from the sale, transfer or
other disposition of Property that the Borrower shall have, on or prior to such
date, given written notice to the Administrative Agent of its intent to reinvest
in assets useful for its business within twelve (12) months following receipt of
such net cash proceeds (and, in the case of any commitment to reinvest, so
reinvest within six (6) months after the end of such twelve (12) month period);
provided that if any net cash proceeds are not so reinvested by the deadline
specified above and not otherwise used in the prepayment in full of any amounts
outstanding under the ABL Facility, an amount equal to 100% of any such net cash
proceeds shall be applied to the prepayment of the Borrowings as set forth in
this Section 3.04.

(ii) Each prepayment of Borrowings pursuant to this Section 3.04(d) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

 

61



--------------------------------------------------------------------------------

(iii) Prepayments pursuant to this Section 3.04(d) shall be accompanied by
accrued interest to the extent required by Section 3.02.

(e) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 3.04(c) and Section 5.02.

Section 3.05 Fees. The Borrower agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon in writing between the Borrower and the Administrative Agent.

ARTICLE IV

Payments; Pro Rata Treatment; Sharing of Set-offs

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees, or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
12:00 noon, Houston time, on the date when due, in immediately available funds,
without defense, deduction, recoupment, set-off or counterclaim. Fees, once
paid, shall be fully earned and shall not be refundable under any circumstances.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices specified in
Section 12.01, except that payments pursuant to Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit

 

62



--------------------------------------------------------------------------------

of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this Section 4.01(c)
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant. The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

Section 4.03 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrower’s or
each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Secured Obligations and other obligations
described therein and secured thereby. Notwithstanding the assignment contained
in such Security Instruments, until the occurrence of an Event of Default,
(a) the Administrative Agent and the Lenders agree that they will neither notify
the purchaser or purchasers of such production nor take any other action to
cause such proceeds to be remitted to the Administrative Agent or the Lenders,
but the Lenders will instead permit such proceeds to be paid to the Borrower and
its Subsidiaries and 0(b)the Lenders hereby authorize the Administrative Agent
to take such actions as may be necessary to cause such proceeds to be paid to
the Borrower and/or such Subsidiaries.

 

63



--------------------------------------------------------------------------------

ARTICLE V

Increased Costs; Break Funding Payments; Taxes

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(iii) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurodollar Rate); or

(iv) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise),
excluding for purposes of this Section 5.01(a) any such increased costs or
reduction in amount resulting from (A) Taxes or Other Taxes (as to which
Section 5.03 shall govern), (B) changes in the basis of taxation of overall net
income or overall gross income (including branch profits), and franchise (and
similar) taxes imposed in lieu of net income taxes, by the United States or any
foreign jurisdiction or any political subdivision of either thereof under the
Laws of which such Lender is organized or maintains a lending office, and
(C) capital requirements contemplated by Section 5.01(b), then from time to time
upon written demand of such Lender setting forth in reasonable detail such
increased costs or reduction suffered, the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time, upon receipt of a certificate of a
Lender as required under Section 5.01(c), the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates. A certificate of a Lender setting forth in reasonable detail
the calculation and the amount or amounts necessary to compensate such Lender or
its holding company, as the case may be, as specified in Section 5.01(a) or
(b) shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 5.01 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; and provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

64



--------------------------------------------------------------------------------

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, 0(c) the failure by the
Borrower (for reasons other than the failure of a Lender to make a Loan) to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, or 0(d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 5.04(b), then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower or any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all such required
deductions or withholdings of Indemnified Taxes or Other Taxes (including
deductions applicable to additional sums payable under this Section 5.03(a)),
the Administrative Agent, Lender receives an amount equal to the sum it would
have received had no such deductions or withholdings been made, 0(ii) the
Borrower or such Guarantor shall make such deductions or withholdings and
0(iii) the Borrower or such Guarantor shall pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law.

(b) Payment of Other Taxes by the Borrower. The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate of the
Administrative Agent or a Lender as to the amount and reasonable detail as to
basis and calculation of such payment or liability under this Section 5.03 shall
be delivered to the Borrower and shall be conclusive absent manifest error.

 

65



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Withholding Documentation. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement or any Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding sentence, the completion, execution
and submission of such documentation (other than such documentation set forth in
Section 5.03(e)(i), (e)(ii) and (e)(iii) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Each
Lender shall promptly notify the Borrower and the Administrative Agent of any
change in circumstances which would modify or render invalid any such claimed
exemption or reduction.

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN;

(ii) duly completed copies of Internal Revenue Service Form W-8ECI; or

(iii) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

66



--------------------------------------------------------------------------------

(f) Tax Refunds. If the Administrative Agent or a Lender determines, in its
reasonable discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 5.03, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 5.03 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (f), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this clause (f) the
payment of which would place the Administrative Agent or any Lender in a less
favorable net after-Tax position than the Administrative Agent or any Lender
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 5.03 shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person. This Section 5.03 shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (g), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

(h) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses

 

67



--------------------------------------------------------------------------------

arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this clause (h).

Section 5.04 Mitigation Obligations.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 5.01, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.01 or Section 5.03, as the case may be, in the future and 0(ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 5.01, 0(ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, (iii) any Lender defaults in its obligation to fund Loans
hereunder or (iv) any Lender has not approved a proposed consent, waiver,
amendment, supplement or other modification that requires the consent of all
Lenders or all Lenders affected thereby, but which has been approved by the
Majority Lenders (any such Lender, a “Non-Consenting Lender”), then the Borrower
may at its cost (with respect to amounts owing under Section 5.02) and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.04(b)), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (B) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (C) in the case of
any such assignment resulting from a claim for compensation under Section 5.01
or payments required to be made pursuant to Section 5.03, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Any Lender
being replaced pursuant to the preceding sentence shall (i) execute and deliver
an Assignment and Assumption with respect to such Lender’s applicable
outstanding Loans and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative

 

68



--------------------------------------------------------------------------------

Agent. Pursuant to such Assignment and Assumption, (A) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
outstanding Loans, (B) all obligations of the Borrower owing to the assigning
Lender relating to the Loans so assigned shall be paid in full by the assignee
Lender to such assigning Lender concurrently with such Assignment and Assumption
and (C) upon such payment and, if so requested by the assignee Lender, delivery
to the assignee Lender of the appropriate Note or Notes executed by the
Borrower, the assignee Lender shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. In connection with
any such replacement, if any such Non-Consenting Lender does not execute and
deliver to the Administrative Agent a duly executed Assignment and Assumption
reflecting such replacement within five (5) Business Days of the date on which
the assignee Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender, then such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Assumption without any action on the
part of the Non-Consenting Lender.

ARTICLE VI

Conditions Precedent

Section 6.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

(a) The Administrative Agent, the Arrangers and the Lenders shall have received
all fees due on the Effective Date and, to the extent invoiced at least three
Business Days prior to the Effective Date, other amounts due and payable on or
prior to the Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.

(b) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth
(i) resolutions of the its board of directors or other appropriate governing
body with respect to the authorization of the Borrower or such Guarantor to
execute and deliver the Loan Documents to which it is a party and to enter into
the transactions contemplated in those documents, (ii) the officers of the
Borrower or such Guarantor (y) who are authorized to sign the Loan Documents to
which the Borrower or such Guarantor is a party and (z) who will, until replaced
by another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and by-laws or other
applicable organizational documents of the Borrower and such Guarantor,
certified as being true and complete. The Administrative Agent and the Lenders
may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the Borrower to the contrary.

(c) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Borrower and each Guarantor.

 

69



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be reasonably requested by the
Administrative Agent) of this Agreement signed on behalf of such party.

(e) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be reasonably requested by the
Administrative Agent) of the Guaranty Agreement and the Intercreditor Agreement.

(f) The Administrative Agent shall have received an opinion of Simpson Thacher&
Bartlett LLP, counsel to the Borrower, substantially in the form of Exhibit E.

(g) The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Borrower and its Subsidiaries, if
any, are carrying insurance in accordance with Section 7.12.

(h) The Administrative Agent shall have received appropriate UCC search results
reflecting no prior Liens (other than liens under the ABL Documents and
Permitted Liens) encumbering the Properties of the Borrower and the Subsidiaries
for each of the following jurisdictions: Texas, Delaware and any other
jurisdiction requested by the Administrative Agent.

(i) The Administrative Agent shall have received a certificate from an
authorized officer of the Borrower that the TLP Acquisition shall have been
consummated or will be consummated substantially concurrently with the Effective
Date.

(j) The TLP Acquisition shall have been consummated or shall be consummated
substantially simultaneously with the Effective Date in accordance with the TLP
Acquisition Agreement and all other related documentation (without material
amendment, modification or waiver thereof which is materially adverse to the
Lenders without the consent of the Administrative Agent, which shall not be
unreasonably withheld or delayed); provided that any reduction in the purchase
price for any Acquisition shall not be deemed to be materially adverse to the
Lenders so long as such decrease is allocated pro rata to reduce (i) the Second
Lien Term Facility and (ii) the Equity Contribution. Since the execution date of
the TLP Acquisition Agreement, there shall not have occurred a Material Adverse
Effect (as defined in the TLP Acquisition Agreement).

(k) The Borrower shall have delivered (or shall have caused to be delivered) to
the Administrative Agent (i) a pro forma reserve report dated on or about
October 1, 2012, with respect to the Oil and Gas Properties of the Borrower and
TLP (the “TLP Acquisition Reserve Report”), in form and substance substantially
consistent with the most recent reserve report delivered to the ABL Facility
Administrative Agent or otherwise in form and substance reasonably acceptable to
the Administrative Agent and (ii) a certificate from an authorized officer of
the Borrower, dated as of the Effective Date, certifying, after giving effect to
the TLP Acquisition, the percentage of aggregate net present value of the Oil
and Gas Properties included in the TLP Acquisition Reserve Report that the
Borrower and its Subsidiaries will acquire as a result of the TLP Acquisition
(and identifying which Oil and Gas Properties included in the TLP Acquisition
Reserve Report will not be acquired and the cumulative net present value of such
excluded Oil and Gas Properties).

 

70



--------------------------------------------------------------------------------

(l) The Specified TLP Acquisition Agreement Representations and the Specified
Representations shall be true and correct in all material respects.

(m) The Administrative Agent shall have received a solvency certificate from a
director or an officer of the Borrower, substantially in the form of Exhibit G.

(n) The Administrative Agent shall have received three business days prior to
the Effective Date (or such later date as the Administrative Agent reasonably
agrees) all documentation and other information required by regulatory
authorities with respect to the Borrower and the Guarantors under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the PATRIOT Act, that has been reasonably requested by the
Administrative Agent at least 10 days in advance of the Effective Date.

(o) All the existing indebtedness for borrowed money of the Borrower and its
Subsidiaries (other than the ABL Facility and other indebtedness permitted
thereunder) shall have been refinanced or repaid in full and all commitments in
respect thereof terminated, and all security interests and guaranties in respect
thereof discharged and released.

(p) The Equity Contribution shall have been consummated, or on the Effective
Date substantially concurrently with the initial borrowings under the Second
Lien Term Facility, shall be consummated. To the extent not comprising common
stock, the terms and conditions of the Equity Contribution shall be reasonably
satisfactory to the Administrative Agent.

(q) The Administrative Agent shall have received (i) audited consolidated
balance sheets and related statements of operations, members’ equity and cash
flows of the Borrower for the fiscal years ended December 31 of 2009, 2010 and
2011 and (ii) to the extent available (but in any event, for any fiscal quarter
ended 45 days or more prior to the Effective Date), unaudited consolidated
balance sheets and related statements of operations, members’ equity and cash
flows of the Borrower for each completed fiscal quarter since the date of the
most recent audited financial statements of the Borrower.

(r) The Administrative Agent shall have received a pro forma consolidated
balance sheet and related pro forma consolidated statements of income and EBITDA
of the Borrower as of and for the 12-month period ending on the last day of the
most recently completed four fiscal quarter period ending at least 45 days prior
to the Effective Date, prepared after giving effect to the Acquisitions, Equity
Contributions and Transactions (it being understood that delivery of the sponsor
model on November 13, 2012 (as updated for financials required to be delivered
pursuant to clause (q) above) shall be deemed to satisfy such condition).

(s) Each of the Borrower and the Guarantors shall have authorized the
Administrative Agent (and hereby does authorize the Administrative Agent) to
file a UCC-1 financing statement in its jurisdiction of organization with the
applicable central filing office (such as the Secretary of State) in respect of
its assets constituting Collateral (as defined in the Guaranty Agreement) to the
extent that any security interest in such Collateral may be perfected by filing
any such UCC-1 financing statement under the Uniform Commercial Code in a
central filing office (such as the office of a secretary of state).

 

71



--------------------------------------------------------------------------------

(t) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 4:00 p.m., Houston time, on
December 31, 2012 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

ARTICLE VII

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 7.01 Organization; Powers. Each of the Borrower and the Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.

Section 7.02 Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate, limited liability company or
partnership powers, as applicable, and have been duly authorized by all
necessary organizational and, if required, action by any holders of its Equity
Interests. Each Loan Document to which the Borrower and each Guarantor is a
party has been duly executed and delivered by the Borrower and such Guarantor
and constitutes a legal, valid and binding obligation of the Borrower and such
Guarantor, as applicable, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights or enforceability thereof generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including holders of its
Equity Interests or any class of directors, managers or supervisors, as
applicable, whether interested or disinterested, of the Borrower or any other
Person), nor is any such consent, approval, registration, filing or other action
necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than the recording and
filing of the Security Instruments to effect and maintain perfection of Liens
granted by this Agreement, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of the Borrower or any
Restricted Subsidiary or any order of any Governmental Authority applicable to
the Borrower, any Restricted Subsidiary or any Property of any of them, (c) will
not violate or result in a default under any

 

72



--------------------------------------------------------------------------------

indenture, agreement or other instrument binding upon the Borrower or any
Restricted Subsidiary or its Properties, or give rise to a right thereunder to
require any payment to be made by the Borrower or such Restricted Subsidiary and
(d) will not result in the creation or imposition of any Lien on any Property of
the Borrower or any Restricted Subsidiary (other than the Liens created by the
Loan Documents).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, members’ equity and cash flows as of and
for the fiscal year ended December 31, 2011, reported on by
PriceWaterhouseCoopers LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries as of such date and for such period in accordance with GAAP.

(b) Since December 31, 2011, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Restricted
Subsidiaries has been conducted only in the ordinary course consistent with past
business practices (it being understood that the Acquisitions and the
Transactions are consistent with past business practices).

(c) Other than the Second Lien Term Facility, neither the Borrower nor any
Restricted Subsidiary has on the Effective Date any material Debt – ABL
(including Disqualified Stock) or any contingent liabilities, off-balance sheet
liabilities or partnerships, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the Financial
Statements.

Section 7.05 Litigation.

(a) As of the Effective Date, except as set forth on Schedule 7.05, there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Restricted Subsidiary
(i) not fully covered by insurance (except for normal deductibles) as to which
there is a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that question the validity or
enforceability of any of the Loan Documents or seek to enjoin or prevent the
Transactions.

(b) As of the Effective Date, there has been no change in the status of the
matters disclosed in Schedule 7.05 that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

73



--------------------------------------------------------------------------------

Section 7.06 Environmental Matters. Except as set forth on Schedule 7.06 or as
could not be reasonably expected to have a Material Adverse Effect:

(a) neither any Property of the Borrower or of any Restricted Subsidiary nor the
operations conducted thereon violate any order of any court or Governmental
Authority or any Environmental Laws;

(b) no Property of the Borrower or any Restricted Subsidiary nor the operations
currently conducted thereon are subject to any existing, pending or threatened,
administrative enforcement action, lawsuit, investigation, information requests
or proceeding by or before any court or Governmental Authority or to any
remedial obligations under Environmental Laws;

(c) all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required under applicable Environmental Law to be
obtained or filed in connection with the operation or use of any and all
Property of the Borrower and each Restricted Subsidiary, including, without
limitation, present and past treatment, storage, disposal or release into the
environment of a hazardous substance, oil, oil and gas waste or solid waste,
have been duly obtained or filed, and the Borrower and each Restricted
Subsidiary are in compliance with the terms and conditions of all such notices,
permits, licenses and similar authorizations;

(d) all Hazardous Materials, if any, generated at any and all Property of the
Borrower or any Restricted Subsidiary are currently being, or to the Borrower’s
knowledge, have in the past been, transported, treated and disposed of in
accordance with Environmental Laws and there has been no Release or threatened
Release, of Hazardous Materials at, on, under or from any of the Borrower’s or
its Restricted Subsidiaries’ Properties that requires investigation,
remediation, abatement, removal or monitoring of Hazardous Materials under
applicable Environmental Laws;

(e) the Borrower has in place procedures for evaluating compliance with
Environmental Laws of its and its Restricted Subsidiaries’ oil and gas
operations; and

(f) neither the Borrower nor its Restricted Subsidiaries has received any
written notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal or monitoring of Hazardous Materials at, under, or released or
threatened to be released from any real properties offsite the Borrower’s or its
Restricted Subsidiaries’ Properties.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Borrower and each Restricted Subsidiary is in compliance with
all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Borrower nor any Restricted Subsidiary is in default nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period or the giving of notice, or both, would constitute a default or
would require the Borrower or a Restricted Subsidiary to Redeem or make any
offer to Redeem all or any portion of any Debt - ABL outstanding under any
indenture, note, credit agreement or instrument pursuant to which any Material
Indebtedness is outstanding or by which the Borrower or any Restricted
Subsidiary or any of their Properties is bound.

 

74



--------------------------------------------------------------------------------

(c) None of the Borrower or any of its Subsidiaries is in violation of any laws
relating to terrorism or money laundering, including Executive Order No. 13224
on Terrorist Financing, effective September 23, 2001 and the PATRIOT Act and the
use of the proceeds of the Loans will not violate the Trading with the Enemy
Act, as amended or any of the foreign asset control regulations of the United
States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto.

(d) None of the Borrower or any of its Subsidiaries (collectively (for purposes
of this paragraph only), the “Company”) or, to the knowledge of the Company, any
director, officer, employee, agent, Affiliate or representative of the Company
(each, a “Specified Person”) is an individual or entity currently the subject of
any sanctions administered or enforced by the United States Department of
Treasury’s Office of Foreign Assets Control (“OFAC”). The Company represents and
covenants that it will not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Specified Person, in any manner that
will result in a violation by any Specified Person (including any Specified
Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of sanctions administered or enforced by OFAC (such
behavior by the Company, “OFAC Compliance”).

(e) None of the Borrower or any of its Subsidiaries nor any directory, officer
or, to the knowledge of such Person, agent, employee or Affiliate of such
Person, is aware of or has taken any action, directly or indirectly, that would
result in a material violation by such Persons of the FCPA, including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization or approval of the payment of any money, or other property,
gift, promise to give or authorization of the giving of anything of value,
directly or indirectly, to any “foreign official” (as such term is defined in
the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office in contravention of the FCPA and any applicable
anti-corruption law of any Governmental Authority.

(f) No Default has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.

Section 7.09 Taxes. Each of the Borrower and each of its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed by it and has paid or caused to be paid all Taxes required to have been
paid by it, except 0(a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or 0(b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect. The charges, accruals and reserves on
the books of the Borrower and

 

75



--------------------------------------------------------------------------------

its Restricted Subsidiaries in respect of Taxes and other related or similar
governmental charges are, in the reasonable opinion of the Borrower, adequate.
No material Tax Lien has been filed and, to the knowledge of the Borrower, no
claim is being asserted with respect to any such Tax or other such governmental
charge.

Section 7.10 ERISA.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, the Borrower, the Restricted Subsidiaries and each ERISA Affiliate have
complied in all material respects with ERISA and, where applicable, the Code
regarding each Plan.

(b) Except as would not reasonably be expected to result in a Material Adverse
Effect, each Plan is, and has been, maintained in substantial compliance with
ERISA and, where applicable, the Code.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, no act, omission or transaction has occurred which could result in
imposition on the Borrower, any Restricted Subsidiary or any ERISA Affiliate
(whether directly or indirectly) of (i) either a civil penalty assessed pursuant
to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant
to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty
liability damages under section 409 of ERISA.

(d) No liability to the PBGC (other than for the payment of current premiums
which are not past due) by the Borrower, any Restricted Subsidiary or any ERISA
Affiliate has been or is expected by the Borrower, any Restricted Subsidiary or
any ERISA Affiliate to be incurred with respect to any Plan. No ERISA Event with
respect to any Plan has occurred which could reasonably be expected to result in
a Material Adverse Effect.

(e) Except as would not reasonably be expected to result in a Material Adverse
Effect, full payment when due has been made of all amounts which the Borrower,
the Restricted Subsidiaries or any ERISA Affiliate is required under the terms
of each Plan or applicable law to have paid as contributions to such Plan as of
the date hereof, and no accumulated funding deficiency (as defined in section
302 of ERISA and section 412 of the Code), whether or not waived, exists with
respect to any Plan.

(f) The aggregate actuarial present value of accumulated plan benefits of all
Plans which are subject to Title IV of ERISA (based upon the assumptions used
for purposes of Statement of Financial Accounting Standards No. 35) did not, as
of the date of the most recent annual statement reflecting such amount, exceed
by more than $250,000 the aggregate fair market value of the assets of all such
Plans.

(g) Except as would not reasonably be expected to have a Material Adverse
Effect, neither the Borrower, the Restricted Subsidiaries nor any ERISA
Affiliate sponsors, maintains, or contributes to an employee welfare benefit
plan, as defined in section 3(1) of ERISA, including, without limitation, any
such plan maintained to provide benefits to former employees of such entities,
that may not be terminated by the Borrower, a Restricted Subsidiary or any ERISA
Affiliate in its sole discretion at any time without any material liability.

 

76



--------------------------------------------------------------------------------

(h) Neither the Borrower, the Restricted Subsidiaries nor any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the six-year period
preceding the date hereof sponsored, maintained or contributed to, any
Multiemployer Plan.

(i) Neither the Borrower, the Restricted Subsidiaries nor any ERISA Affiliate is
required to provide security under section 401(a)(29) of the Code due to a Plan
amendment that results in an increase in current liability for the Plan.

Section 7.11 Disclosure; No Material Misstatements. The Borrower has disclosed
to the Administrative Agent and the Lenders all material agreements, instruments
and corporate or other restrictions to which it or any of its Restricted
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the other reports, financial statements, certificates or
other information furnished by or on behalf of the Borrower or any Restricted
Subsidiary to the Administrative Agent or any Lender or any of their Affiliates
in connection with the negotiation of this Agreement or any other Loan Document
or delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. There
are no statements or conclusions in any Reserve Report which are based upon or
include misleading information or fail to take into account material information
regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties and production and
cost estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Borrower and the
Restricted Subsidiaries do not warrant that such opinions, estimates and
projections will ultimately prove to have been accurate.

Section 7.12 Insurance. The Borrower has, and has caused all of its Restricted
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Governmental Requirements and all material
agreements and (b) insurance coverage in at least amounts and against such risks
(including, without limitation, public liability) insured against by companies
similarly situated and engaged in the same or a similar business for the assets
and operations of the Borrower and its Restricted Subsidiaries. The
Administrative Agent and the Lenders have been named as additional insureds in
respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to Property loss insurance.

Section 7.13 Restriction on Liens. Neither the Borrower nor any of the
Restricted Subsidiaries is a party to any material agreement or arrangement
(other than (a) Capital Leases or purchase money Debt - ABL creating Permitted
Liens, but then only on the Property subject of such Capital Lease or purchase
money Debt - ABL, (b) restrictions or approvals required under the Operating
Agreement which have been waived or approved as required by the Operating
Agreement or (c) the ABL Documents), or subject to any order, judgment, writ or
decree, which either restricts or purports to restrict its ability to grant
Liens to the Administrative Agent and the Lenders on or in respect of their
Properties to secure the Secured Obligations and the Loan Documents.

 

77



--------------------------------------------------------------------------------

Section 7.14 Subsidiaries. On the Effective Date, except as set forth on
Schedule 7.14, the Borrower has no Subsidiaries and the Borrower has no Foreign
Subsidiaries.

Section 7.15 Location of Business and Offices. On the Effective Date, the
Borrower’s jurisdiction of organization is the State of Delaware; the name of
the Borrower as listed in the public records of its jurisdiction of organization
is NFR Energy LLC; and the organizational identification number of the Borrower
in its jurisdiction of organization is 4196637 (or, in each case, as set forth
in a notice delivered to the Administrative Agent pursuant to Section 8.01(k).
The Borrower’s principal place of business and chief executive office is located
at the address specified in Section 12.01(a) (or as set forth in any notice
delivered pursuant to Section 8.01(k) or Section 12.01(c)). Each Restricted
Subsidiary’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of its principal place of
business and chief executive office is stated on Schedule 7.14 (or as set forth
in any notices delivered pursuant to Section 8.01(k)).

Section 7.16 Properties; Titles, Etc.

(a) After giving full effect to the Permitted Liens, the Borrower or the
Restricted Subsidiary specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and the ownership of such Properties shall
not in any material respect obligate the Borrower or such Restricted Subsidiary
to bear the costs and expenses relating to the maintenance, development and
operations of each such Property in an amount in excess of the working interest
of each Property set forth in the most recently delivered Reserve Report that is
not offset by a corresponding proportionate increase in the Borrower’s or such
Subsidiary’s net revenue interest in such Property.

(b) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Restricted Subsidiaries are valid and subsisting, in
full force and effect, and there exists no default or event or circumstance
which with the giving of notice or the passage of time or both would give rise
to a default under any such lease or leases, which could reasonably be expected
to have a Material Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the
Borrower and the Restricted Subsidiaries including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Borrower and the Restricted Subsidiaries to conduct their business in
all material respects in the same manner as its business has been conducted
prior to the date hereof.

(d) All of the Properties of the Borrower and the Restricted Subsidiaries which
are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards in all material respects.

 

78



--------------------------------------------------------------------------------

(e) The Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. The Borrower and its
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.

Section 7.17 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Borrower and its
Restricted Subsidiaries have been maintained, operated and developed in a good
and workmanlike manner and in conformity with all applicable Governmental
Requirements and in conformity with the provisions of all leases, subleases or
other contracts comprising a part of the Hydrocarbon Interests and other
contracts and agreements forming a part of the Oil and Gas Properties of the
Borrower and its Restricted Subsidiaries. Specifically in connection with the
foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (i) no Oil and Gas Property of the Borrower or any
Restricted Subsidiary is subject to having allowable production reduced below
the full and regular allowable (including the maximum permissible tolerance)
because of any overproduction (whether or not the same was permissible at the
time) and (ii) none of the wells comprising a part of the Oil and Gas Properties
(or Properties unitized therewith) of the Borrower or any Restricted Subsidiary
is deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, the Oil and Gas Properties (or in
the case of wells located on Properties unitized therewith, such unitized
Properties) of the Borrower or such Restricted Subsidiary. All pipelines, wells,
gas processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by the Borrower or any of its Restricted
Subsidiaries that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by the Borrower or any of its
Restricted Subsidiaries, in a manner consistent with the Borrower’s or its
Restricted Subsidiaries’ past practices (other than those the failure of which
to maintain in accordance with this Section 7.17 could not reasonably be
expected to have a Material Adverse Effect).

Section 7.18 Gas Imbalances, Prepayments. Except as set forth on Schedule 7.18
or on the most recently delivered Reserve Report Certificate, on a net basis
there are no gas imbalances, take or pay or other prepayments which would
require the Borrower or any of its Restricted Subsidiaries to deliver
Hydrocarbons produced from the Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor exceeding 250,000 Mcf
of gas (on an Mcf equivalent basis) in the aggregate.

 

79



--------------------------------------------------------------------------------

Section 7.19 Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 7.19, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts the Borrower represents that it
or its Restricted Subsidiaries are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject Property’s delivery capacity), no material agreements exist which
are not cancelable on 60 days’ notice or less without penalty or detriment for
the sale of production from the Borrower’s or its Restricted Subsidiaries’
Hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of longer than six (6) months from the date hereof.

Section 7.20 Swap Agreements. Schedule 7.20, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(d), sets forth, as of the date of such report, a true and
complete list of all Swap Agreements of the Borrower and each Restricted
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark to market
value thereof, all credit support agreements relating thereto (including any
margin required or supplied) and the counterparty to each such agreement.

Section 7.21 Use of Loans. The proceeds of the Loans shall be used 0(a) to
acquire Oil and Gas Properties or interests therein (including pursuant to the
Acquisitions) and 0(b) to pay certain transaction expenses incurred in
connection therewith (including those related to the Acquisitions and the
Transactions). The Borrower and its Restricted Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board). No part of the proceeds of any Loan will be used for any purpose
which violates the provisions of Regulations T, U or X of the Board.

Section 7.22 Solvency. After giving effect to the transactions contemplated
hereby, (a) the property (after giving effect to amounts that could reasonably
be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and the Guarantors, taken as
a whole, will exceed the aggregate Indebtedness of the Borrower and the
Guarantors on a consolidated basis, as the Indebtedness becomes absolute and
matures, (b) the Borrower and the Guarantors, taken as a whole, will not have
incurred or intended to incur, and will not believe that it will incur,
Indebtedness beyond their ability to pay such Indebtedness (after taking into
account the timing and amounts of cash to be received by each of the Borrower
and the Guarantors and the amounts to be payable on or in respect of their
liabilities, and giving effect to amounts that could reasonably be received by
reason of indemnity, offset, insurance or any similar arrangement) as such
Indebtedness becomes absolute and matures and (c) the Borrower and the
Guarantors, taken as a whole, will not have (and will have no reason to believe
that it will have thereafter) unreasonably small capital for the conduct of its
business.

 

80



--------------------------------------------------------------------------------

ARTICLE VIII

Affirmative Covenants

Until the principal of and interest on each Loan and all fees payable hereunder
and all other amounts payable under the Loan Documents shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent for distribution to each Lender:

(a) Annual Financial Statements. As soon as available, but in any event not
later than 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
member’s equity and cash flows as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by an independent public accounting firm of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP.

(b) Quarterly Financial Statements. As soon as available, but in any event not
later than 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, member’s equity and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to changes resulting from
normal year-end audit adjustments and the absence of footnotes.

(c) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto and (ii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 7.04, which has not been previously disclosed
pursuant to this Section 8.01(c), and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.

(d) Certificate of Financial Officer – Swap Agreements. Concurrently with any
delivery of financial statements under Sections 8.01(a) and (b), a certificate
of a Financial Officer, in form and substance satisfactory to the Administrative
Agent, setting forth as of the last Business Day of such fiscal quarter or
fiscal year, a true and complete list of all Swap Agreements of the Borrower and
each Restricted Subsidiary, the material terms thereof

 

81



--------------------------------------------------------------------------------

(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark-to-market value therefor, any new credit support
agreements relating thereto not listed on Schedule 7.20, any margin required or
supplied under any credit support document, and the counterparty to each such
agreement.

(e) Certificate of Insurer — Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.06, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

(f) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other financial accountant’s letter (other than in the ordinary course of
business) submitted to the Borrower or any of its Restricted Subsidiaries by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower or any such Restricted Subsidiary.

(g) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other material reports,
proxy statements and other materials filed by the Borrower or any Restricted
Subsidiary with the SEC, or with any national securities exchange, as the case
may be.

(h) Financial Information and Notices Under Material Instruments. Promptly after
the furnishing thereof, to the extent such information does not contain material
non-public information, copies of any material financial statement, report or
notice furnished to or by any Person pursuant to the terms of any preferred
stock designation, indenture, loan or credit or other similar agreement other
than this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 8.01.

(i) Notice of Sales of Oil and Gas Properties. In the event the Borrower or any
Restricted Subsidiary intends to sell, transfer, assign or otherwise dispose of
any Oil or Gas Properties in excess of $500,000 or any Equity Interests in any
Restricted Subsidiary, prior written notice of such disposition, the price
thereof and the anticipated date of closing and any other details thereof
reasonably requested by the Administrative Agent.

(j) Notice of Casualty Events. Prompt written notice, and in any event within
ten (10) Business Days, of the occurrence of any Casualty Event.

(k) Information Regarding Borrower and Guarantors. Prompt written notice (and in
any event at least five (5) days after such event) of any change (i) in the
Borrower or any Guarantor’s corporate name or in any trade name used to identify
such Person in the conduct of its business or in the ownership of its
Properties, (ii) in the location of the Borrower or any Guarantor’s chief
executive office or principal place of business, (iii) in the Borrower or any
Guarantor’s identity or corporate structure, (iv) in the Borrower or any
Guarantor’s jurisdiction of organization or such Person’s organizational
identification number in such jurisdiction of organization, and (v) in the
Borrower or any Guarantor’s federal taxpayer identification number.

 

82



--------------------------------------------------------------------------------

(l) Notices of Certain Changes. Promptly, but in any event within ten
(10) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other governance document of the
Borrower or any Restricted Subsidiary.

(m) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Restricted Subsidiary (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent may reasonably
request.

(n) Additional Information; Quarterly Earning’s Calls. To the extent not
included in the foregoing and not material non-public information, any
information, documents or disclosures furnished to holders of the Senior Notes.
In addition, the Lenders and the Administrative Agent shall be provided the
opportunity to attend and participate in quarterly earnings calls conducted by
the management of the Borrower.

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Subsidiary not
previously disclosed in writing to the Lenders or any material adverse
development in any action, suit, proceeding, investigation or arbitration
(whether or not previously disclosed to the Lenders) that, in either case, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect; and

(c) any other development that results in, or will result in, a Material Adverse
Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. The Borrower will, and will cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and take
all commercially reasonable actions to maintain the rights, licenses, permits,
privileges and franchises material to the conduct of its business and maintain,
if necessary, its qualification to do business in each other jurisdiction in
which its Oil and Gas Properties is located or the ownership of its Properties
requires such qualification, except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution otherwise permitted pursuant to the terms hereof.

 

83



--------------------------------------------------------------------------------

Section 8.04 Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities of the Borrower
and all of its Subsidiaries before the same shall become due and payable, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

Section 8.05 Operation and Maintenance of Properties. The Borrower, at its own
expense, will, and will cause each Restricted Subsidiary, in a material
respects, to:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear and casualty and
condemnation excepted preserve, maintain and keep in good repair, working order
and efficiency (ordinary wear and tear and casualty and condemnation excepted)
all of its material Oil and Gas Properties and other material Properties,
including, without limitation, all equipment, machinery and facilities.

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder.

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

(e) operate its Oil and Gas Properties and other material Properties or cause or
make reasonable and customary efforts to cause such Oil and Gas Properties and
other material Properties to be operated in accordance with the practices of the
industry and in material compliance with all applicable contracts and agreements
and in compliance in all material respects with all applicable Governmental
Requirements.

(f) to the extent the Borrower is not the operator of any Property, the Borrower
shall use reasonable efforts to cause the operator to comply with this
Section 8.05.

 

84



--------------------------------------------------------------------------------

Section 8.06 Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. The loss payable clauses or provisions in said
insurance policy or policies insuring any of the collateral for the Loans shall
be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent and
the Lenders as “additional insureds” and provide, to the extent the insurer will
do so, that the insurer will endeavor to give at least 30 days prior notice of
any cancellation to the Administrative Agent.

Section 8.07 Books and Records; Inspection Rights. The Borrower will, and will
cause each Restricted Subsidiary to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and assets. The Borrower will, and will cause each
Restricted Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its Properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times during normal business
hours and as often as reasonably requested; provided, that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 8.07 and the Administrative Agent shall not exercise such rights more
often than two times during any calendar year absent the existence of a
continuing Event of Default; provided, further that when a continuing Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at any time during normal business hours with reasonable advance
notice. The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s accountants.

Section 8.08 Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Property, including, without
limitation, the PATRIOT Act, OFAC Compliance, FCPA, Environmental Laws and
ERISA, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

Section 8.09 Further Assurances.

(a) The Borrower at its sole expense will, and will cause each Restricted
Subsidiary to, promptly execute and deliver to the Administrative Agent all such
other documents, agreements and instruments reasonably requested by the
Administrative Agent to carry out more effectively the purposes of the Loan
Documents, including the Notes, or to further evidence and more fully describe
the collateral intended as security for the Secured Obligations, or to correct
any omissions in this Agreement or the Security Instruments, or to state more
fully the obligations secured therein, or to perfect, protect or preserve any
Liens created pursuant to this Agreement or any of the Security Instruments or
the priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be reasonably necessary or appropriate, in the sole
discretion of the Administrative Agent, in connection therewith.

 

85



--------------------------------------------------------------------------------

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property without the signature of the Borrower or any
other Guarantor where permitted by law. A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law.

Section 8.10 Reserve Reports and Title Information. The Borrower will furnish to
the Administrative Agent for the distribution to each Lender, substantially
concurrently with the distribution of such documents to the ABL Facility
Administrative Agent, all Reserve Reports, Reserve Report Certificates and title
information in connection therewith provided to the ABL Facility Administrative
Agent pursuant to the terms of the ABL Credit Agreement.

Section 8.11 Additional Collateral; Additional Guarantors.

(a) To the extent required pursuant to the terms of the ABL Credit Agreement,
the Borrower shall review the Reserve Report and the list of current Mortgaged
Properties to ascertain whether the Mortgaged Properties represent at least 90%
(or such other higher or lower percentage required by the ABL Credit Agreement)
of the total value of the Oil and Gas Properties evaluated in the most recently
completed Reserve Report after giving effect to exploration and production
activities, acquisitions, dispositions and production. In the event that the
Mortgaged Properties do not represent at least 90% (or such other higher or
lower percentage required by the ABL Credit Agreement) of such total value, then
the Borrower shall, and shall cause its Subsidiaries to, grant, within thirty
(30) days of delivery of the certificate required under Section 8.10, to the
Administrative Agent as security for the Secured Obligations a second-priority
Lien interest (provided that Permitted Liens of the type described in clauses
(a) to (f) and (l) of the definition thereof may exist, but subject to the
provisos at the end of such definition) on additional Oil and Gas Properties not
already subject to a Lien of the Security Instruments such that after giving
effect thereto, the Mortgaged Properties will represent at least 90% (or such
other higher or lower percentage required by the ABL Credit Agreement) of such
total value. All such Liens will be created and perfected by and in accordance
with the provisions of deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent (it being understood that any form
satisfactory to the ABL Facility Administrative Agent shall be satisfactory) and
in sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes. In order to comply with the foregoing, if
any Restricted Subsidiary places a Lien on its Oil and Gas Properties and such
Restricted Subsidiary is not a Guarantor, then it shall become a Guarantor and
comply with Section 8.11(b).

(b) The Borrower shall promptly cause each Domestic Subsidiary (excluding the
Gathering Subsidiaries) that is a guarantor of the ABL Facility to guarantee the
Secured Obligations pursuant to the Guaranty Agreement. In connection with any
such guaranty, the Borrower shall, or shall cause such Domestic Subsidiary to
(i) execute and deliver a supplement to the Guaranty Agreement executed by such
Subsidiary, (ii) pledge all of the Equity Interests of such new Subsidiary
(including, without limitation, delivery to the Administrative Agent or in
accordance with the Intercreditor Agreement of any original certificates
evidencing the Equity Interests of such Subsidiary, together with an appropriate
undated stock powers for each

 

86



--------------------------------------------------------------------------------

certificate duly executed in blank by the registered owner thereof) and
(iii) deliver such other additional closing documents, certificates and legal
opinions that were delivered to the ABL Administrative Agent.

(c) In the event that the Borrower or any Domestic Subsidiary, which is a
Restricted Subsidiary, becomes the owner of a Foreign Subsidiary which has total
assets having a fair market value (as determined in good faith by the Borrower
and certified to by a Responsible Officer) in excess of three percent (3%) of
the PV of the Oil and Gas Properties of the Borrower, then the Borrower shall
promptly, or shall cause such Domestic Subsidiary, if required to so under the
ABL Credit Agreement, to promptly but, in each case, not before it is required
to do so under the ABL Facility 0(iii) pledge 65% of all the Equity Interests
and all of the non-voting Equity Interests of such Foreign Subsidiary
(including, without limitation, delivery to the Administrative Agent or in
accordance with the Intercreditor Agreement of original stock certificates
evidencing such Equity Interests of such Foreign Subsidiary, together with
appropriate stock powers for each certificate duly executed in blank by the
registered owner thereof) and 0(iv) deliver such other additional closing
documents, certificates and legal opinions that were delivered to the ABL
Administrative Agent.

(d) If any Event of Default shall occur and be continuing, then the Borrower
shall, and shall cause each of its Restricted Subsidiaries to, within ten
(10) Business Days after notice by Administrative Agent, but not before any
similar act is undertaken under the ABL Facility, grant to the Administrative
Agent as security for the Secured Obligations a second-priority Lien interest
(provided Permitted Liens of the type described in clauses (a) to (f) and (l) of
the definition thereof may exist, but subject to the provisos at the end of such
definition) on all of their Oil and Gas Properties not already subject to a Lien
of the Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent substantially all of the Oil and Gas Properties of the
Borrower and its Restricted Subsidiaries. All such Liens will be created and
perfected by and in accordance with the provisions of deeds of trust, security
agreements and financing statements or other Security Instruments, all in form
and substance reasonably satisfactory to the Administrative Agent (it being
understood that any form satisfactory to the ABL Facility Administrative Agent
shall be satisfactory) and in sufficiently executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.

(e) The Borrower agrees that it will not, and will not permit any Subsidiary to,
grant a Lien on any Property to secure the obligations under the ABL Credit
Agreement without first (i) giving fifteen (15) days’ prior written notice to
the Administrative Agent thereof and (ii) granting to the Administrative Agent
to secure the Indebtedness a perfected Lien (subject only to Permitted Liens) on
this same Property pursuant to Security Instruments in form and substance
satisfactory to the Administrative Agent. In connection therewith, the Borrower
shall, or shall cause its Subsidiaries to, execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.

(f) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, any or mortgage or deed of trust entered into on or after the
Effective Date shall be governed by the law of the State where the Oil and Gas
Properties that are the subject of such mortgages or deed of trust are located
unless consented to by the Borrower.

 

87



--------------------------------------------------------------------------------

Section 8.12 Ratings. The Borrower will use commercially reasonable efforts to
maintain at all times corporate family ratings from Moody’s and corporate credit
ratings from S&P (but not any specific ratings).

Section 8.13 Post-Closing Obligations. As promptly as practicable, and in any
event within the time periods after the Effective Date specified in Schedule
8.13 (or such later date as the Administrative Agent may agree to in writing,
including to reasonably accommodate circumstances unforeseen on the Effective
Date), the Borrower and each other Loan Party shall deliver the documents or
take the actions specified on Schedule 8.13, in each case, except to the extent
otherwise agreed by the Administrative Agent.

ARTICLE IX

Negative Covenants

Until the principal of and interest on each Loan and all fees payable hereunder
and all other amounts payable under the Loan Documents have been paid in full,
the Borrower covenants and agrees with the Lenders that:

Section 9.01 Incurrence of Indebtedness and Issuance of Preferred Equity.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Indebtedness (including Acquired
Debt), and the Borrower will not issue any Disqualified Stock and will not
permit any of its Restricted Subsidiaries to issue any shares of preferred
equity; provided, however, that the Borrower may incur Indebtedness (including
Acquired Debt) or issue Disqualified Stock, and the Borrower any Restricted
Subsidiary may incur Indebtedness (including Acquired Debt) or issue preferred
equity, if on the date thereof the Fixed Charge Coverage Ratio for the
Borrower’s most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
additional Indebtedness is incurred or such Disqualified Stock or such preferred
equity is issued, as the case may be, would have been at least 2.00 to 1.00,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness had been incurred or the
Disqualified Stock or the preferred equity had been issued, as the case may be,
at the beginning of such four-quarter period.

(b) The provisions of Section 9.01(a) hereof will not prohibit the incurrence of
any of the following items of Indebtedness (collectively, “Permitted
Indebtedness”):

(i) the incurrence under Credit Facilities by (a) the Borrower any of its
Restricted Subsidiaries of additional Indebtedness and letters of credit and
bankers’ acceptances thereunder in an aggregate principal amount under this
clause (1) (with letters of credit being deemed to have a principal amount equal
to the maximum potential liability of the Borrower and its Restricted
Subsidiaries thereunder) not to exceed the greater of (i) $400,000,000, (ii) the
sum of $200,000,000 and 30% of the Borrower’s Adjusted Consolidated Net Tangible
Assets determined as of the date of the incurrence of such Indebtedness after
giving effect to the application of the proceeds therefrom or (iii) the
Borrowing Base (as defined herein) and (b) any Foreign Subsidiary in an
aggregate principal amount under this clause (1) not to exceed $20,000,000, in
each case outstanding at any one time;

 

88



--------------------------------------------------------------------------------

(ii) (A) the incurrence by the Borrower and its Restricted Subsidiaries of
Indebtedness to the extent outstanding on February 12, 2010, including, without
limitation, the ABL Facility and the Senior Notes, and (B) the Second Lien Term
Facility and any Credit Agreement Refinancing Indebtedness;

(iii) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings,
industrial revenue bonds, purchase money obligations or other Indebtedness or
preferred stock, or synthetic lease obligations, in each case, incurred for the
purpose of financing all or any part of the purchase price or cost of design,
development, construction, installation or improvement of property (real or
personal and including Capital Stock), plant or equipment used in the business
of the Borrower or any of its Restricted Subsidiaries (in each case, whether
through the direct purchase of such assets or the Equity Interests of any Person
owning such assets), in an aggregate principal amount not to exceed at any time
outstanding the greater of (x) $10,000,000 or (y) 1.5% of Adjusted Consolidated
Net Tangible Assets;

(iv) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Permitted Refinancing Debt in exchange for, or the net proceeds of which are
used to renew, refund, refinance, replace, defease or discharge any Indebtedness
(other than intercompany Indebtedness) that was permitted by this Agreement to
be incurred under Section 9.01(a) or clauses (ii), (iii), (iv), (xi) or (xv) of
this Section 9.01(b);

(v) the incurrence by the Borrower or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Borrower and any of its
Restricted Subsidiaries; provided, however, that:

(A) if the Borrower or any Guarantor is the obligor on such Indebtedness and the
payee is not the Borrower or a Guarantor, such Indebtedness must be expressly
subordinated to the prior payment in full in cash of all Loans;

(B) (i) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than the Borrower or a
Restricted Subsidiary of the Borrower and (ii) any sale or other transfer of any
such Indebtedness to a Person that is not either the Borrower or a Restricted
Subsidiary of the Borrower, will be deemed, in each case, to constitute an
incurrence of such Indebtedness by the Borrower or such Restricted Subsidiary,
as the case may be, that was not permitted by this clause (b);

(vi) The issuance by any of the Borrower’s Restricted Subsidiaries to the
Borrower or to any of its Restricted Subsidiaries of shares of preferred equity;
provided, however, that:

(A) any subsequent issuance or transfer of Equity Interests that results in any
such preferred equity being held by a Person other than the Borrower or a
Restricted Subsidiary of the Borrower, and

 

89



--------------------------------------------------------------------------------

(B) any sale or other transfer of any such preferred equity to a Person that is
not either the Borrower or a Restricted Subsidiary of the Borrower,

will be deemed, in each case, to constitute an issuance of such preferred equity
by such Restricted Subsidiary that was not permitted by this clause (vi);

(vii) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Hedging Obligations other than for speculative purposes;

(viii) the guarantee by the Borrower or any of its Restricted Subsidiaries of
Indebtedness of the Borrower or a Restricted Subsidiary of the Borrower that was
permitted to be incurred by another provision of this Section 9.01 (including
Section 9.01(a) hereof); provided that if the Indebtedness being guaranteed is
subordinated to or pari passu with the Loans, then the Guarantees shall be
subordinated or pari passu, as applicable, to the same extent as the
Indebtedness guaranteed;

(ix) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness in respect of workers’ compensation claims, payment obligations in
connection with health or other types of social security benefits, unemployment
or other insurance or self-insurance obligations, reclamation, statutory
obligations, bankers’ acceptances, performance, surety or similar bonds and
letters of credit or completion or performance guarantees (including without
limitation, performance guarantees pursuant to supply agreements or equipment
leases), or other similar obligations in the ordinary course of business or
consistent with past practice;

(x) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds;

(xi) Indebtedness, Disqualified Stock or preferred equity of the Borrower or any
Restricted Subsidiary incurred or issued to finance an acquisition or of Persons
that are acquired by the Borrower or any of its Restricted Subsidiaries or
merged into a Restricted Subsidiary in accordance with the terms of this
Agreement; provided, however, that for any such Indebtedness outstanding under
this clause (xi) in excess of $10,000.000, after giving effect to such
acquisition and the incurrence of such Indebtedness, Disqualified Stock and
preferred equity, either:

(A) the Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to Section 9.01(a); or

(B) the Fixed Charge Coverage Ratio would not be less than immediately prior to
such acquisition;

(xii) Indebtedness incurred by a Receivables Subsidiary in a Qualified
Receivables Financing that is not recourse to the Borrower or any Restricted
Subsidiary of the Borrower other than the Receivables Subsidiary (except for
Standard Securitization Undertakings);

 

90



--------------------------------------------------------------------------------

(xiii) the incurrence of Indebtedness arising from agreement of the Borrower or
a Restricted Subsidiary providing for indemnification, adjustment of purchase
price, earn outs, or similar obligations, in each case, incurred or assumed in
connection with the disposition or acquisition of any business, assets or a
Subsidiary in accordance with the terms of this Agreement, other than guarantees
of Indebtedness incurred or assumed by any Person acquiring all or any portion
of such business, assets or Subsidiary for the purpose of financing such
acquisition;

(xiv) the incurrence by the Borrower or any of its Restricted Subsidiaries of
additional Indebtedness or the issuance of Disqualified Stock or preferred
equity in an aggregate principal amount (or accreted value, as applicable) or
having an aggregate liquidation preference at any time outstanding not to exceed
the greater of $35,000,000 or 3.5% of the Borrower’s Adjusted Consolidated Net
Tangible Assets (it being understood that any Indebtedness, Disqualified Stock
or preferred equity incurred pursuant to this clause (xiv) shall cease to be
deemed incurred or outstanding for purposes of this Section 9.01 from and after
the date on which the Borrower could have incurred such Indebtedness or
Disqualified Stock or preferred equity under Section 9.01(a) hereof without
reliance upon this clause (xiv)); and

(xv) Contribution Indebtedness.

The Borrower will not incur, and will not permit any Guarantor to incur, any
Indebtedness (including Permitted Indebtedness) that is contractually
subordinated in right of payment to any other Indebtedness of the Borrower such
Guarantor unless such Indebtedness is also contractually subordinated in right
of payment to the Loans and the Guarantee Agreement on substantially identical
terms and the Borrower will not incur any Indebtedness (including Permitted
Indebtedness) that is contractually subordinated in right of payment to any
other Indebtedness of the Borrower unless such Indebtedness is also
contractually subordinated in right of payment to the Loans and the Guarantee
Agreement on substantially identical terms; provided, however, that no
Indebtedness shall be deemed to be contractually subordinated in right of
payment to any other Indebtedness of the Borrower solely by virtue of being
unsecured or by virtue of being secured on a junior Lien basis.

For purposes of determining compliance with this Section 9.01, in the event that
an item of proposed Indebtedness, Disqualified Stock or preferred equity meets
the criteria of more than one of the categories of Permitted Indebtedness
described in clauses (i) through (xv) above or is entitled to be incurred
pursuant to Section 9.01(a) hereof, the Borrower will be permitted to classify
such item of Indebtedness, Disqualified Stock or preferred equity on the date of
its incurrence and will only be required to include the amount and type of such
Indebtedness, Disqualified Stock or preferred equity in one of the above
clauses, although the Borrower may divide and classify an item of Indebtedness,
Disqualified Stock or preferred equity in one or more of the types of
Indebtedness, Disqualified Stock or preferred equity and may later reclassify
all or a portion of such item of Indebtedness, Disqualified Stock or preferred
equity, in any manner that complies with this Section 9.01. The accrual of
interest or dividends, the accretion or amortization of original issue discount,
the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, the reclassification of preferred equity as
Indebtedness due to a change in accounting principles, the payment of dividends
on Disqualified Stock or preferred equity in the form of additional shares of
the same class of

 

91



--------------------------------------------------------------------------------

Disqualified Stock or preferred equity and unrealized losses or charges in
respect of Hedging Obligations (including those resulting from the application
of SFAS 133) will not be deemed to be an incurrence of Indebtedness or an
issuance of Disqualified Stock or preferred equity for purposes of this
Section 9.01; provided, in each such case (other than preferred stock that is
not Disqualified Stock), that the amount of any such accrual, accretion or
payment is included in Fixed Charges of the Borrower as accrued. Notwithstanding
any other provision of this Section 9.01, the maximum amount of Indebtedness
that the Borrower or any Restricted Subsidiary may incur pursuant to this
Section 9.01 shall not be deemed to be exceeded solely as a result of
fluctuations in exchange rates or currency values.

The amount of any Indebtedness outstanding as of any date will be:

(1) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

(2) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and

(3) in respect of Indebtedness of another Person secured by a Lien on the assets
of the specified Person, the lesser of:

(A) the Fair Market Value of such assets at the date of determination; and

(B) the amount of the Indebtedness of the other Person.

Section 9.02 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:

(a) Liens securing the payment of any Secured Obligations or pursuant to any
Loan Document; and

(b) Permitted Liens.

Notwithstanding anything herein to the contrary in this Agreement, and whether
or not such Indebtedness is permitted to be incurred or be outstanding pursuant
to Section 9.01 hereof, the aggregate principal amount of Indebtedness for
borrowed money and letters of credit of the Borrower and its Restricted
Subsidiaries (other than any Indebtedness constituting an Eligible Swap
Agreement (as defined in the Intercreditor Agreement)) that may be secured on a
first-priority basis to the Loans, shall not exceed the greater of
(x) $750,000,000 and (y) the sum of (1) the Borrowing Base (as defined in the
ABL Credit Agreement, and subject to the related definitions therein and
Section 2.07 thereof) and (2) the principal amount of any Borrowing Base
Deficiency (as defined in the ABL Credit Agreement); provided, however, that the
amount set forth in clause (2) shall not include (A) any additional amounts in
respect of principal to the extent such excess is the result of additional Loans
advanced or letters of credit issued (other than renewal of outstanding letters
of credit in amounts not exceeding the outstanding face amounts) while a
Borrowing Base Deficiency is in effect or (B) any Loans or letters of credit to
the extent advancing such funds or issuing such letter of credit (other than
renewal of outstanding letters of credit in amounts not exceeding the
outstanding face amounts) would cause a Borrowing Base Deficiency.

 

92



--------------------------------------------------------------------------------

Section 9.03 Restricted Payments.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(iii) declare or pay any dividend or make any other payment or distribution on
account of the Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests (including, without limitation, any payment in connection with any
merger or consolidation involving the Borrower or any of its Restricted
Subsidiaries) or to the direct or indirect holders of the Borrower’s or any of
its Restricted Subsidiaries’ Equity Interests in their capacity as such (other
than dividends or distributions payable in Equity Interests (other than
Disqualified Stock of the Borrower and other than dividends or distributions
payable to the Borrower or a Restricted Subsidiary of the Borrower));

(iv) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Borrower) any Equity Interests of the Borrower or any direct or indirect parent
of the Borrower;

(v) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value, (x) any Indebtedness of the Borrower or
any Guarantor that is contractually subordinated to the Loans (excluding (A) any
intercompany Indebtedness between or among the Borrower and any of its
Restricted Subsidiaries or (B) the purchase, repurchase or other acquisition of
Indebtedness that is contractually subordinated to the Loans, as the case may
be, purchased in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
purchase, repurchase or acquisition), (y) Capital Debt (as defined in the ABL
Credit Agreement as in effect on the date hereof) and (z) the Senior Notes,
except, in each case, a payment of interest or principal at the Stated Maturity
thereof;

(vi) make any Restricted Investment

(all such payments and other actions set forth in these clauses (i) through
(iv) above being collectively referred to as “Restricted Payments”), unless, at
the time of and after giving effect to such Restricted Payment:

(A) no Default or Event of Default has occurred and is continuing or would occur
as a consequence of such Restricted Payment;

(B) the Borrower would, after giving pro forma effect thereto as if such
Restricted Payment had been made at the beginning of the applicable four-quarter
period, have been permitted to incur at least $1.00 of additional Indebtedness
pursuant to Section 9.01(a); and

 

93



--------------------------------------------------------------------------------

(C) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries since
February 12, 2010 (excluding Restricted Payments permitted by clauses
(ii)-(xviii) of Section 9.03(b) hereof), is less than the sum, without
duplication, of:

(1) 50% of the Consolidated Net Income of the Borrower for the period (taken as
one accounting period) from the beginning of the first fiscal quarter commencing
prior to February 12, 2010 to the end of the Borrower’s most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Restricted Payment (or, if such Consolidated Net Income for such period
is a deficit, less 100% of such deficit); plus

(2) 100% of the aggregate net proceeds, including cash and the Fair Market Value
of property other than cash, received by the Borrower since February 12, 2010
(x) as a contribution to its common equity capital or (y) from the issue or sale
of Equity Interests of the Borrower any direct or indirect parent company of the
Borrower (other than Disqualified Stock, Designated Preferred Stock, Excluded
Contributions or Cash Contributions) or from the issue or sale of convertible or
exchangeable Disqualified Stock or convertible or exchangeable debt securities
that have been converted into or exchanged for such Equity Interests (other than
Equity Interests (or Disqualified Stock or debt securities) sold to a Subsidiary
of the Borrower); plus

(3) to the extent that any Restricted Investment that was made after
February 12, 2010 is sold for cash or otherwise liquidated or repaid for cash,
100% of the aggregate amount received in cash and the Fair Market Value of
property other than cash received; plus

(4) to the extent that any Unrestricted Subsidiary of the Borrower designated as
such after February 12, 2010 is redesignated as a Restricted Subsidiary after
February 12, 2010 or has been merged into, consolidated or amalgamated with or
into, or transfers or conveys its assets to, the Borrower or a Restricted
Subsidiary of the Borrower, 100% of the Fair Market Value of the Borrower’s
Investment in such Subsidiary as of the date of such redesignation, combination
or transfer (or of the assets transferred or conveyed, as applicable) after
deducting any Indebtedness associated with the Unrestricted Subsidiary so
designated or combined or any Indebtedness associated with the assets so
transferred or conveyed; plus

(5) 100% of any dividends or distributions received by the Borrower or a
Restricted Subsidiary of the Borrower after February 12, 2010 from an
Unrestricted Subsidiary of the Borrower, to the extent that such dividends or
distributions were not otherwise included in the Consolidated Net Income of the
Borrower for such period.

 

94



--------------------------------------------------------------------------------

(b) The provisions of Section 9.03(a) hereof will not prohibit:

(i) the payment of any dividend or distribution or the consummation of any
redemption within 60 days after the date of declaration of the dividend or
distribution or giving of the redemption notice, as the case may be, if, at the
date of declaration or notice, the dividend, distribution or redemption payment
would have complied with the provisions of this Agreement;

(ii) the making of any Restricted Payment in exchange for, or out of the net
cash proceeds of the substantially concurrent sale (other than to a Subsidiary
of the Borrower) of, Equity Interests of the Borrower or any direct or indirect
parent company of the Borrower (other than Disqualified Stock) or from the
substantially concurrent contribution of common equity capital to the Borrower;
provided that the amount of any such net cash proceeds that are utilized for any
such Restricted Payment will be excluded from clause (C)(2) of Section 9.03(a)
hereof;

(iii) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Indebtedness of the Borrower or any Restricted Subsidiary that is
contractually subordinated to the Loans with the net cash proceeds from a
substantially concurrent incurrence of Permitted Refinancing Indebtedness;

(iv) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) by a Restricted Subsidiary of the
Borrower to the holders of its Equity Interests on a pro rata basis;

(v) the repurchase, redemption or other acquisition or retirement (or dividends
or distributions to any direct or indirect parent company of the Borrower to
finance any such repurchase, redemption or other acquisition or retirement) for
value of any Equity Interests of the Borrower or any Restricted Subsidiary of
the Borrower or any direct or indirect parent company of the Borrower held by
any current or former officer, director, consultant or employee of the Borrower
or any of its Restricted Subsidiaries or any direct or indirect parent company
of the Borrower pursuant to any equity subscription agreement, stock option
agreement, shareholders’ or members’ agreement or similar agreement, plan or
arrangement; provided that the aggregate price paid for all such repurchased,
redeemed, acquired or retired Equity Interests may not exceed $2,000,000 in any
calendar year (which shall increase to $4,000,000 subsequent to the consummation
of an underwritten public Equity Offering by the Borrower or any of its direct
or indirect parent entities) (with unused amounts in any calendar year being
permitted to be carried over for the two succeeding calendar years); provided
further, that the amount in any calendar year may be increased by an amount not
to exceed:

(A) the cash proceeds received by the Borrower or any of its Restricted
Subsidiaries from the sale of Equity Interests (other than Disqualified Stock)
of the Borrower or any direct or indirect parent company of the Borrower (to the
extent contributed to the Borrower) to members of management, directors or
consultants of the Borrower and its Restricted Subsidiaries or any direct or
indirect parent company of the Borrower that occurs after February 12, 2010
(provided that the amount of such cash proceeds utilized for any such
repurchase, retirement, other acquisition, or dividend or distribution will not
increase the amount available for Restricted Payments under clause (iv)(C) of
Section 9.03(a) hereof); plus

 

95



--------------------------------------------------------------------------------

(B) the cash proceeds of key man life insurance policies received by the
Borrower or any direct or indirect parent company of the Borrower (to the extent
contributed to the Borrower) and its Restricted Subsidiaries after February 12,
2010;

provided that the Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (a) and (b) above in any single
calendar year;

(vi) the repurchase of Equity Interests deemed to occur upon the exercise of
stock options or warrants to the extent such Equity Interests represent a
portion of the exercise price of those stock options or warrants;

(vii) the declaration and payment of regularly scheduled or accrued dividends or
distributions to holders of any class or series of Disqualified Stock of the
Borrower or any Restricted Subsidiary of the Borrower issued on or after
February 12, 2010 in accordance with Section 9.03(a) hereof;

(viii) Tax Distributions to members of the Borrower in an amount, with respect
to any period after December 5, 2009, not to exceed the Tax Amount for such
period;

(ix) without duplication as to amounts distributed under clause (viii) above,
Permitted Payments to Parent;

(x) purchases of receivables pursuant to a Receivables Repurchase Obligation in
connection with a Qualified Receivables Financing;

(xi) the declaration and payment of dividends or distributions to holders of any
class or series of Designated Preferred Stock (other than Disqualified Stock)
issued after February 12, 2010 and the declaration and payment of dividends to
any direct or indirect parent company of the Borrower, the proceeds of which
will be used to fund the payment of dividends or distributions to holders of any
class or series of Designated Preferred Stock (other than Disqualified Stock) of
any direct or indirect parent company of the Borrower issued after February 12,
2010; provided, however, that (A) for the most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date of issuance of such Designated Preferred Stock, after giving
effect to such issuance (and the payment of dividends or distributions) on a pro
forma basis, the Borrower could incur an additional $1.00 of Indebtedness
pursuant to the Fixed Charge Coverage Ratio, and (B) the aggregate amount of
dividends declared and paid pursuant to this clause (xi) does not exceed the net
cash proceeds actually received by the Borrower (including any such proceeds
contributed to the Borrower by any direct or indirect parent company of the
Borrower) from any such sale of Designated Preferred Stock (other than
Disqualified Stock) issued after February 12, 2010;

(xii) any payments made in connection with the Acquisitions or Transactions;

(xiii) Restricted Payments in an aggregate amount equal to the amount of
Excluded Contributions previously received by the Borrower and its Restricted
Subsidiaries;

 

96



--------------------------------------------------------------------------------

(xiv) other Restricted Payments in an aggregate amount not to exceed $25,000,000
since February 12, 2010;

(xv) the satisfaction of change of control obligations and asset sale
obligations once the Borrower has fulfilled its obligations under this Agreement
with respect to a Change of Control or an Asset Sale;

(xvi) the repayment of intercompany debt that was permitted to be incurred under
this Agreement;

(xvii) cash dividends or other distributions on the Borrower’s Capital Stock
used to, or the making of loans to any direct or indirect parent of the Borrower
to, fund the payment of fees and expenses owed by the Borrower or its Restricted
Subsidiaries to Affiliates, to the extent permitted by Section 9.10 hereof;

(xviii) the payment of dividends or distributions on the Borrower’s common
equity (or the payment of dividends or distributions to a direct or indirect
parent company of the Borrower to fund the payment by such parent company of
dividends or distributions on its common equity) of up to 6.0% per calendar year
of the net proceeds received by the Borrower from any public Equity Offering or
contributed to the Borrower by a direct or indirect parent company of the
Borrower from any public Equity Offering; provided that the amount of any such
net cash proceeds that are utilized for any such Restricted Payment will be
excluded from clause (iv)(C)(2) of Section 9.03(a) hereof; and

(xix) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to the Borrower or a Restricted Subsidiary of the
Borrower by, Unrestricted Subsidiaries;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (xi) or (xviii) of this
Section 9.03(b), no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof.

(c) The amount of all Restricted Payments (other than cash) will be the Fair
Market Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. In the event
that a Restricted Payment meets the criteria of more than one of the exceptions
described in (i) through (xix) above or is entitled to be made pursuant to the
first paragraph above, the Borrower shall, in its sole discretion, classify such
Restricted Payment.

(d) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, amend, modify, waive or otherwise change, consent or agree to
any amendment, modification, waiver or other change to, any of the terms of any
Capital Debt (as defined in the ABL Credit Agreement as in effect on the date
hereof) if the effect thereof would be to shorten its maturity or average life
or increase the amount of any payment of principal thereof or increase the rate
or shorten any period for payment of interest thereon.

 

97



--------------------------------------------------------------------------------

Section 9.04 Dividends and other Payment Restrictions Affecting Subsidiaries.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries that is not a Guarantor to, directly or indirectly, create or
permit to exist or become effective any consensual encumbrance or restriction on
the ability of any Restricted Subsidiary that is not a Guarantor to:

(i) pay dividends or make any other distributions on its Capital Stock to the
Borrower or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Borrower or any of its Restricted Subsidiaries;

(ii) make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or

(iii) sell, lease or transfer any of its properties or assets to the Borrower or
any of its Restricted Subsidiaries.

(b) The restrictions in Section 9.04(a) hereof will not apply to encumbrances or
restrictions existing under or by reason of:

(i) agreements governing Indebtedness outstanding on the Effective Date, the
Senior Notes, the ABL Credit Agreement and ABL Facility, in each case, as in
effect on the Effective Date and any amendments, restatements, modifications,
renewals, supplements, refundings, replacements or refinancings of those
agreements; provided that the amendments, restatements, modifications, renewals,
supplements, refundings, replacements or refinancings are not, taken as a whole,
more materially adverse to the interests of the Lenders with respect to such
dividend and other payment restrictions than those contained in those agreements
on the Effective Date.

(ii) this Agreement and the Loans made pursuant to the terms hereof;

(iii) applicable law, rule, regulation, order, approval, license, permit or
similar restriction;

(iv) any instrument governing Indebtedness or Capital Stock of a Person acquired
by the Borrower or any of its Restricted Subsidiaries as in effect at the time
of such acquisition (except to the extent such Indebtedness or Capital Stock was
incurred in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired; provided that, in the case of Indebtedness, such
Indebtedness was permitted by the terms of this Agreement to be incurred;

(v) non-assignment provisions or subletting restrictions in contracts, leases
and licenses entered into in the ordinary course of business;

(vi) purchase money obligations for property (including Capital Stock) acquired
in the ordinary course of business and Capital Lease Obligations that impose
restrictions on the property purchased or leased of the nature described in
Section 9.01(b)(iii) hereof;

 

98



--------------------------------------------------------------------------------

(vii) any agreement for the sale or other disposition of the Capital Stock or
assets of a Restricted Subsidiary that restricts distributions by that
Restricted Subsidiary pending closing of the sale or other disposition;

(viii) Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not materially more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced;

(ix) Permitted Liens that limit the right of the debtor to dispose of the assets
securing such Indebtedness;

(x) provisions limiting the disposition or distribution of assets or property or
transfer of Capital Stock in joint venture agreements, asset sale agreements,
sale-leaseback agreements, stock sale agreements, limited liability company
organizational documents, and other similar agreements entered into in the
ordinary course of business, consistent with past practice or with the approval
of the Borrower’s Board of Directors, which limitation is applicable only to the
assets, property or Capital Stock that are the subject of such agreements;

(xi) any encumbrance or restriction of a Receivables Subsidiary effected in
connection with a Qualified Receivables Financing; provided, however, that such
restrictions apply only to such Receivables Subsidiary;

(xii) restrictions on cash, Cash Equivalents, Marketable Securities or other
deposits or net worth imposed by customers or lessors under contracts or leases
entered into in the ordinary course of business;

(xiii) other Indebtedness of Restricted Subsidiaries that are Foreign
Subsidiaries that is incurred subsequent to February 12, 2010 pursuant to
Section 9.01 hereof;

(xiv) encumbrances on property that exist at the time the property was acquired
by the Borrower or a Restricted Subsidiary;

(xv) contractual encumbrances or restrictions in effect on the Effective Date,
and any amendments, restatements, modifications, renewals, supplements,
refundings, replacements or refinancings of those agreements; provided that the
amendments, restatements, modifications, renewals, supplements, refundings,
replacements or refinancings are not materially more restrictive, taken as a
whole, with respect to such dividend and other payment restrictions than those
contained in those agreements on the Effective Date;

(xvi) any customary encumbrances or restrictions imposed pursuant to any
agreement of the type described in the definition of Permitted Business
Investment;

 

99



--------------------------------------------------------------------------------

(xvii) any encumbrance or restriction with respect to an Unrestricted Subsidiary
pursuant to or by reason of an agreement that the Unrestricted Subsidiary is a
party to or entered into before the date on which such Unrestricted Subsidiary
became a Restricted Subsidiary; provided that such agreement was not entered
into in anticipation of the Unrestricted Subsidiary becoming a Restricted
Subsidiary and any such encumbrance or restriction does not extend to any assets
or property of the Borrower or any other Restricted Subsidiary other than the
assets and property of such Unrestricted Subsidiary;

(xviii) any encumbrance or restriction contained in the terms of any
Indebtedness or any agreement pursuant to which such Indebtedness was incurred
if either (x) the encumbrance or restriction applies only in the event of a
payment default or a default with respect to a financial covenant in such
Indebtedness or agreement or (y) the Borrower determines that any such
encumbrance or restriction will not materially affect the Borrower’s ability to
make principal or interest payments on the Loans, as determined in good faith by
the Board of Directors of the Borrower, whose determination shall be conclusive;
and

(xix) any encumbrances or restrictions imposed by any amendments or refinancings
of the contracts, instruments or obligations referred to above in clauses
(i) through (xviii); provided that such amendments or refinancings are not
materially more restrictive, taken as a whole, than such encumbrances and
restrictions prior to such amendment or refinancing.

Section 9.05 Designation of Restricted and Unrestricted Subsidiaries. The Board
of Directors of the Borrower may designate any Restricted Subsidiary, other than
the Borrower and other than any Subsidiary that is, or is required to be, a
guarantor of the obligations owing under the ABL Credit Agreement (unless, in
the case of any such Subsidiary, it is released from such requirement under and
in accordance with the ABL Credit Agreement), to be an Unrestricted Subsidiary
if that designation would not cause a Default. If a Restricted Subsidiary is
designated as an Unrestricted Subsidiary, the aggregate Fair Market Value of all
outstanding Investments owned by the Borrower and its Restricted Subsidiaries in
the Subsidiary designated as Unrestricted Subsidiary will be deemed to be an
Investment made as of the time of the designation and will reduce the amount
available for Restricted Payments under Section 9.03 hereof or under one or more
clauses of the definition of Permitted Investments, as determined by the
Borrower. That designation will only be permitted if the Investment would be
permitted at that time and if the Restricted Subsidiary otherwise meets the
definition of an Unrestricted Subsidiary. The Board of Directors of the Borrower
may redesignate any Unrestricted Subsidiary to be a Restricted Subsidiary if
that redesignation would not cause a Default.

Any designation of a Subsidiary of the Borrower as an Unrestricted Subsidiary
will be evidenced to the Administrative Agent by filing with the Administrative
Agent a certified copy of a resolution of the Board of Directors giving effect
to such designation and a certificate signed by a Responsible Officer certifying
that such designation complied with the preceding conditions and was permitted
by Section 9.03 hereof. If, at any time, any Unrestricted Subsidiary would fail
to meet the preceding requirements as an Unrestricted Subsidiary, it will
thereafter cease to be an Unrestricted Subsidiary for purposes of this Agreement
and any Indebtedness of such Subsidiary will be deemed to be incurred by a
Restricted Subsidiary of the Borrower as of such date and, if such Indebtedness
is not permitted to be incurred as of such date under Section 9.01 hereof, the
Borrower will be in default of such covenant. The Board of

 

100



--------------------------------------------------------------------------------

Directors of the Borrower may at any time designate any Unrestricted Subsidiary
to be a Restricted Subsidiary of the Borrower; provided that such designation
will be deemed to be an incurrence of Indebtedness by a Restricted Subsidiary of
the Borrower of any outstanding Indebtedness of such Unrestricted Subsidiary,
and such designation will only be permitted if (1) (x) the Borrower could incur
such Indebtedness pursuant to Section 9.01(a) hereof, or (y) the Fixed Charge
Coverage Ratio for the Borrower and its Restricted Subsidiaries would be greater
than such ratio for the Borrower and its Restricted Subsidiaries immediately
prior to such designation, in each case on a pro forma basis taking into account
such designation; and (2) no Default or Event of Default would be in existence
following such designation.

Section 9.06 Business Activities. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, engage in any business other than Permitted
Businesses, except to such extent as would not be material to the Borrower and
its Restricted Subsidiaries taken as a whole.

Section 9.07 Payments for Consent. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, pay or cause to
be paid any cash consideration (other than an arranger or structuring fee) to or
for the benefit of any Lender for any consent, waiver or amendment of any of the
terms or provisions of this Agreement unless such consideration is offered to be
paid and is paid to all Lenders that consent, waive or agree to amend in the
time frame set forth in the solicitation documents relating to such consent,
waiver or agreement.

Section 9.08 Offer to Repurchase Upon Change of Control.

(a) Upon the occurrence of a Change of Control, unless otherwise prepaid in
accordance with Section 3.04 hereof, the Borrower will make an offer (a “Change
of Control Offer”) to each Lender to prepay all of the Loans at a purchase price
in cash equal to 101% of the aggregate principal amount thereof plus accrued and
unpaid interest to the date of purchase (the “Change of Control Payment”).
Within 30 days following any Change of Control, the Borrower shall send notice
of such Change of Control Offer by first-class mail, with a copy to the
Administrative Agent, to each Lender to the address of such Lender appearing in
the Register, with the following information:

(i) that the Change of Control Offer is being made pursuant to this Section 9.08
and that such Lender has the right to require the Borrower to prepay such
Lender’s Loans;

(ii) the purchase price and the purchase date, which shall be no earlier than 30
days and no later than 60 days from the date such notice is mailed (the “Change
of Control Payment Date”);

(iii) that any Loans not properly accepted for prepayment pursuant to this
Section 9.08 will remain outstanding and will continue to accrue interest;

(iv) that unless the Borrower defaults in the payment of the Change of Control
Payment, all Loans accepted for prepayment pursuant to the Change of Control
Offer will cease to accrue interest after the Change of Control Payment Date;

 

101



--------------------------------------------------------------------------------

(v) that Lenders shall be entitled to withdraw their election to require the
Borrower to prepay such Loans; provided that the Borrower receives, not later
than the close of business on the second Business Day preceding the Change of
Control Payment Date, a telegram, telex, facsimile transmission or letter
setting forth the name of the Lender, the principal amount of Loans accepted for
prepayment, and a statement that such Lender is withdrawing its election to have
the Loans prepaid;

(vi) that if such notice is delivered prior to the occurrence of a Change of
Control stating that the Change of Control Offer is conditional on the
occurrence of such Change of Control; and

(vii) the other instructions, as determined by the Borrower, consistent with
this Section 9.08, that a Lender must follow.

(b) On the Change of Control Payment Date, the Borrower will, to the extent
lawful:

(iii) prepay all Loans, or portions thereof, accepted for prepayment in
accordance with this Section 9.08, pursuant to the Change of Control Offer;

(iv) deposit with the Administrative Agent an amount equal to the aggregate
Change of Control Prepayment in respect of all Loans or portions thereof so
accepted for prepayment; and

(v) deliver, or cause to be delivered, to the Administrative Agent a certificate
signed by a Responsible Officer stating that such Loans or portions thereof have
been prepaid by the Borrower.

(c) Notwithstanding anything to the contrary in this Section 9.08, the Borrower
will not be required to make a Change of Control Offer upon a Change of Control
if (1) a third party makes the Change of Control Offer in the manner, at the
times and otherwise in compliance with the requirements set forth in this
Section 9.08 and purchases all Loans or (2) the Borrower pursuant to and in
accordance with Section 3.04(a) and Section 3.04(b) prepays the Loans and any
accrued interest thereon in full.

Section 9.09 Asset Sales. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, consummate an Asset Sale unless:

(a) the Borrower (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the Fair Market
Value (such Fair Market Value to be determined on the date of contractually
agreeing to such Asset Sale) of the assets or Equity Interests issued or sold or
otherwise disposed of; and

(b) at least 75% of the aggregate consideration received from such Asset Sale
and all other Asset Sales since February 12, 2010, on a cumulative basis, by the
Borrower or such Restricted Subsidiary is in the form of cash, Cash Equivalents,
Marketable Securities or Additional Assets, or any combination thereof. For
purposes of this provision, each of the following shall be deemed to be cash:

(i) any liabilities of the Borrower or any Restricted Subsidiary (other than
contingent liabilities and liabilities that are by their terms subordinated to
the Loans) that are assumed by the transferee of any such assets and as a result
of which the Borrower or such Restricted Subsidiary is released from further
liability;

 

102



--------------------------------------------------------------------------------

(ii) any securities, notes, other obligations or assets received by the Borrower
or any such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents within 180
days of the receipt thereof, to the extent of the cash or Cash Equivalents
received in that conversion;

(iii) any Designated Non-cash Consideration received by the Borrower or any of
its Restricted Subsidiaries in such Asset Sale; provided that the aggregate Fair
Market Value of such Designated Non-cash Consideration, taken together with the
Fair Market Value at the time of receipt of all other Designated Non-cash
Consideration received pursuant to this clause (iii) less the amount of Net
Proceeds previously realized in cash from prior Designated Non-cash
Consideration is less than the greater of (x) 2.5% of Adjusted Consolidated Net
Tangible Assets at the time of the receipt of such Designated Non-cash
Consideration (with the Fair Market Value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value) and (y) $25,000,000; and

(iv) any Capital Stock or assets of the kind referred to in clause (ii), (iv) or
(v) of the next paragraph of this Section 9.09.

Section 9.10 Transactions with Affiliates.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Borrower (each, an “Affiliate Transaction”), involving
aggregate consideration in excess of $1,000,000, unless:

(i) the Affiliate Transaction is on terms that are not materially less favorable
to the Borrower or the relevant Restricted Subsidiary than those that would have
been obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person; and

(ii) the Borrower delivers to the Administrative Agent:

(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $20,000,000, a
resolution of the Board of Directors of the Borrower certifying that such
Affiliate Transaction complies with this Section 9.10 and that such Affiliate
Transaction has been approved by a majority of the disinterested members, if
any, of the Board of Directors of the Borrower; and

(B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $50,000,000, an
opinion as to the fairness to the Borrower or such Subsidiary of such Affiliate
Transaction from a financial point of view issued by an accounting, appraisal or
investment banking firm of national standing.

 

103



--------------------------------------------------------------------------------

(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 9.10(a) hereof:

(i) any employment agreement, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business or consistent with past practice and payments pursuant thereto;

(ii) transactions (including a merger) between or among the Borrower and/or any
of its Restricted Subsidiaries;

(iii) transactions with a Person (other than an Unrestricted Subsidiary of the
Borrower) that is an Affiliate of the Borrower solely because the Borrower owns,
directly or through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person;

(iv) payment of reasonable fees to, and indemnity provided on behalf of,
officers, directors, employees or consultants of the Borrower or any of its
Restricted Subsidiaries or any direct or indirect parent company of the
Borrower;

(v) any issuance of Equity Interests (other than Disqualified Stock) of the
Borrower to Affiliates of the Borrower or to any director, officer, employee or
consultant of the Borrower or any direct or indirect parent company of the
Borrower, and the granting and performance of registration rights;

(vi) Restricted Payments and Investments that do not violate Section 9.04
hereof;

(vii) the entering into any agreement to pay, and the payment of, customary
annual management, consulting, monitoring and advisory fees to the Equity
Investors in an amount not to exceed in any four quarter period the greater of
(x) $5,000,000 and (y) 2.0% of Consolidated Cash Flow of the Borrower and its
Restricted Subsidiaries for such period and related expenses;

(viii) loans or advances to employees or consultants in the ordinary course of
business or consistent with past practice;

(ix) any transaction effected as part of a Qualified Receivables Financing;

(x) any transaction in which the Borrower or any of its Restricted Subsidiaries,
as the case may be, delivers to the Trustee a letter from an accounting,
appraisal or investment banking firm of national standing stating that such
transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or that such transaction meets the requirements of
clause (i) of Section 9.10(a);

 

104



--------------------------------------------------------------------------------

(xi) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any acquisition
agreements or members’ or stockholders agreement or related documents to which
it is a party as of the Effective Date and any amendment thereto or similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Borrower or any of its Restricted
Subsidiaries of its obligations under, any future amendment to any such existing
agreement or under any similar agreement entered into after the Effective Date
shall only be permitted by this clause (xi) to the extent that the terms of any
such existing agreement, together with all amendments thereto, taken as a whole,
or such new agreement are not otherwise more disadvantageous to the Lenders
taken as a whole than the original agreement as in effect on the Effective Date;

(xii) transactions with Unrestricted Subsidiaries, customers, clients,
suppliers, joint venture partners or purchasers or sellers of goods or services,
or lessors or lessees of property, in each case in the ordinary course of
business and otherwise in compliance with the terms of this Agreement which are,
in the aggregate (taking into account all the costs and benefits associated with
such transactions), materially no less favorable to the Borrower or its
Restricted Subsidiaries than those that would have been obtained in a comparable
transaction by the Borrower or such Restricted Subsidiary with an unrelated
Person, in the reasonable determination of the Board of Directors of the
Borrower or senior management thereof, or are on terms at least as favorable as
might reasonably have been obtained at such time from an unaffiliated party;

(xiii) (x) guarantees of performance by the Borrower and its Restricted
Subsidiaries of Unrestricted Subsidiaries in the ordinary course of business,
except for guarantees of Indebtedness in respect of borrowed money, and
(y) pledges of Equity Interests of Unrestricted Subsidiaries for the benefit of
lenders of Unrestricted Subsidiaries;

(xiv) if such Affiliate Transaction is with a Person in its capacity as a holder
of Indebtedness or Capital Stock of the Borrower or any Restricted Subsidiary
where such Person is treated no more favorably than the holders of Indebtedness
or Capital Stock of the Borrower or any Restricted Subsidiary;

(xv) transactions effected pursuant to agreements in effect on the issue date
and any amendment, modification or replacement of such agreement (so long as
such amendment or replacement is not materially more disadvantageous to the
Lenders, taken as a whole);

(xvi) payments to the Equity Investors made for any financial advisory,
financing or other investment banking activities, including without limitation,
in connection with acquisitions or divestitures, which payments are approved by
a majority of the Board of Directors; and

(xvii) the Nabors Transaction.

Section 9.11 Negative Pledge Agreements. The Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or suffer to exist any contract,
agreement or

 

105



--------------------------------------------------------------------------------

understanding (other than this Agreement, the Security Instruments, the ABL
Facility Documents, the Senior Notes, Capital Leases or purchase money
Indebtedness creating Permitted Liens) which in any way prohibits or restricts
the granting, conveying, creation or imposition of any Lien on any of its Oil
and Gas Properties in favor of the Administrative Agent and the Lenders.

Section 9.12 BEE Acquisition Covenant. Subject to clause (c) below, the Borrower
will not, and will not permit any of its Subsidiaries to:

(a) amend, modify or waive the BEE Acquisition Agreements in a manner that is
materially adverse to the Lenders without the consent of the Administrative
Agent, which shall not be unreasonably withheld or delayed; or

(b) undertake the BEE Acquisitions pursuant to the BEE Acquisition Agreements,
unless the following conditions are satisfied:

(i) on or prior their consummation, the Borrower shall have delivered (or shall
have caused to be delivered) to the Administrative Agent (A) the BEE Acquisition
Reserve Reports, in form and substance substantially consistent with the most
recent reserve report delivered to the administrative agent under the ABL Credit
Agreement or otherwise in form and substance reasonably acceptable to the
Arrangers and (B) a certificate from an authorized officer of the Borrower,
dated as of the date of consummation of the BEE Acquisitions, certifying, after
giving effect to the BEE Acquisitions, the percentage of the aggregate net
present value of the Oil and Gas Properties included in the BEE Acquisition
Reserve Report that the Borrower and its subsidiaries will acquire as a result
of the BEE Acquisitions (and identifying which Oil and Gas Properties included
in the BEE Acquisition Reserve Report will not be acquired and the cumulative
net present value of such excluded Oil and Gas Properties), and

(ii) as of the date of the BEE Acquisitions, the Specified Representations and
the Specified BEE Acquisition Agreement Representations shall be true and
correct in all material respects.

(c) Notwithstanding anything contained in this Section 9.12 to the contrary, the
provisions set forth Sections 9.12(a) and (b) shall be of no force and effect
if, but only if, the following conditions have been satisfied, or waived by the
Administrative Agent, on or prior to the Effective Date:

(i) the BEE Acquisitions shall have been consummated or shall be consummated
substantially simultaneously with the advances under the Second Lien Term
Facility in accordance with the BEE Acquisition Agreements and all other related
documentation (without material amendment, modification or waiver thereof which
is materially adverse to the Lenders without the consent of the Administrative
Agent, which shall not be unreasonably withheld or delayed); provided that any
reduction in the purchase price for the BEE Acquisitions shall not be deemed to
be materially adverse to the Lenders so long as such decrease is allocated pro
rata to reduce (A) the Second Lien Term Facility and (B) the Equity
Contribution;

 

106



--------------------------------------------------------------------------------

(ii) the Borrower shall have delivered (or shall have caused to be delivered) to
the Administrative Agent: (A) the BEE Acquisition Reserve Reports and (B) a
certificate from an authorized officer of the Borrower, dated as of the
Effective Date, certifying, after giving effect to the BEE Acquisition, the
percentage of the aggregate net present value of the Oil and Gas Properties
included in the Acquisition Reserve Report that the Borrower and its
subsidiaries will acquire as a result of the BEE Acquisitions (and identifying
which Oil and Gas Properties included in the Acquisition Reserve Report will not
be acquired and the cumulative net present value of such excluded Oil and Gas
Properties) (it being understood that the BEE Acquisition Reserve Reports and
TLP Acquisition Reserve Reports any certificates delivered in connection
therewith may, at the election of the Borrower, be delivered as a combined
reserve report or omnibus certificate); and

(iii) as of the date of the BEE Acquisitions, the Specified Representations and
Specified BEE Acquisition Agreements Representations shall be true and correct
in all material respects.

Section 9.13 Changes in Covenants Upon Loans Being Rated Investment Grade.

During any period of time and beginning on the day that (a) the Loans have an
Investment Grade Rating and (b) no Default or Event of Default has occurred and
is continuing under this Agreement, the Borrower and the Restricted Subsidiaries
will not be subject to the covenants contained in Sections 9.01, 9.03, 9.04,
9.05, 9.06, 9.09 and 9.10 hereof, and Section 9.14(iv) shall terminate. If the
Borrower and the Restricted Subsidiaries are not subject to these covenants for
any period of time as a result of the previous sentence (a “Fall-Away Period”)
and, subsequently, the ratings assigned to the Loans is withdrawn or downgraded
so the Loans no longer have an Investment Grade Rating or an Event of Default
(other than with respect to a suspended covenant) occurs and is continuing, then
the Borrower and the Restricted Subsidiaries will thereafter again be subject to
these covenants. The ability of the Borrower and the Restricted Subsidiaries to
make Restricted Payments after the time of such withdrawal, downgrade or Event
of Default will be calculated as if the covenant governing Restricted Payments
had been in effect during the entire period of time from February 12, 2012.
Notwithstanding the foregoing, the continued existence after the end of the
Fall-Away Period of facts and circumstances or obligations arising from
transactions which occurred during a Fall-Away Period shall not constitute a
breach of any covenant set forth in this Agreement or cause an Event of Default
hereunder.

Section 9.14 Merger, Consolidation, or Sale of Assets

The Borrower will not, directly or indirectly: (i) consolidate or merge with or
into another Person; or (ii) sell, assign, transfer, convey or otherwise dispose
of all or substantially all of its properties or assets (determined on a
consolidated basis for the Borrower and its Restricted Subsidiaries) in one or
more related transactions to another Person, unless:

(i) either:

(A) the Borrower is the surviving entity; or

 

107



--------------------------------------------------------------------------------

(B) the Person formed by or surviving any such consolidation or merger (if other
than the Borrower) or to which such sale, assignment, transfer, conveyance or
other disposition has been made is a corporation, partnership or limited
liability company organized or existing under the laws of the United States, any
state of the United States or the District of Columbia;

(ii) the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or the Person to which such sale, assignment, transfer,
conveyance or other disposition has been made assumes all the obligations of the
Borrower, as the case may be, under this Agreement pursuant to agreements
reasonably satisfactory to the Administrative Agent;

(iii) immediately after such transaction, no Default or Event of Default exists;
and

(iv) (a) the Borrower or the Person formed by or surviving any such
consolidation or merger (if other than the Borrower), or to which such sale,
assignment, transfer, conveyance or other disposition has been made would, on
the date of such transaction after giving pro forma effect thereto and any
related financing transactions as if the same had occurred at the beginning of
the applicable four-quarter period be permitted to incur at least $1.00 of
additional Indebtedness pursuant to Section 9.01(a) hereof; or

(b) the Fixed Charge Coverage Ratio for the successor entity and its Restricted
Subsidiaries would not be less than such ratio for the Borrower and its
Restricted Subsidiaries immediately prior to such transaction.

In addition, the Borrower will not, directly or indirectly, lease all or
substantially all of the properties and assets of it and its Restricted
Subsidiaries taken as a whole, in one or more related transactions, to any other
Person.

This Section 9.14 will not apply to:

(1) a merger of the Borrower with an Affiliate solely for the purpose of
reincorporating the Borrower in another jurisdiction; or

(2) any consolidation or merger, or any sale, assignment, transfer, conveyance,
lease or other disposition of assets between or among the Borrower and its
Restricted Subsidiaries.

Section 9.15 Successor Substituted.

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of the Borrower in a transaction that is subject to, and that complies
with the provisions of, Section 9.14 hereof, the successor Person formed by such
consolidation or into or with which the Borrower is merged or to which such
sale, assignment, transfer, lease, conveyance or other

 

108



--------------------------------------------------------------------------------

disposition is made shall succeed to, and be substituted for (so that from and
after the date of such consolidation, merger, sale, assignment, transfer, lease,
conveyance or other disposition, the provisions of this Agreement referring to
the “Borrower” shall refer instead to the successor Person and not to the
Borrower), and may exercise every right and power of the Borrower under this
Agreement with the same effect as if such successor Person had been named as the
Borrower herein; provided, however, that the predecessor shall not be relieved
from the obligation to pay the Obligations except in the case of a sale of all
or substantially all of the Borrower’s properties or assets in a transaction
that is subject to, and that complies with the provisions of, Section 9.14
hereof.

ARTICLE X

Events of Default; Remedies

Section 10.01 Events of Default. While continuing, one or more of the following
events shall constitute an “Event of Default”:

(a) default in payment when due and payable, upon redemption, acceleration or
otherwise, of principal of, or premium, if any, on the Loans;

(b) default for 30 days or more in the payment when due of interest on or with
respect to the Loans;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Guarantor in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any certificate, financial statement or other document required
to be delivered in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) failure by the Borrower or any of the Borrower’s Significant Subsidiaries,
or group of the Borrower’s Restricted Subsidiaries that taken as a whole would
constitute a Significant Subsidiary for 60 days (or 180 days in the case of
Section 8.01 or 8.10) after notice to the Borrower by the Administrative Agent
or the holders of at least 25% in aggregate principal amount of the Loans then
outstanding to comply with any of the other agreements in this Agreement (other
than a default referred to in clauses (a), (b) and (c) above);

(e) default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Borrower or any of the Borrower’s Significant Subsidiaries or
group of the Borrower’s Restricted Subsidiaries that taken as a whole would
constitute a Significant Subsidiary of the Borrower (or the payment of which is
guaranteed by the Borrower or any of the Borrower’s Restricted Subsidiaries),
whether such Indebtedness or Guarantee now exists, or is created after the
Effective Date (but excluding Indebtedness owing to the Borrower or a Restricted
Subsidiary of the Borrower), if that default:

(i) is caused by a failure to pay principal on such Indebtedness prior to the
expiration of the grace period provided in such Indebtedness following the
Stated Maturity of such Indebtedness (a “Payment Default”); or

 

109



--------------------------------------------------------------------------------

(ii) results in the acceleration of such Indebtedness prior to its Stated
Maturity,

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$25,000,000 or more;

(f) failure by the Borrower or any of the Borrower’s Significant Subsidiaries,
or group of the Borrower’s Restricted Subsidiaries that taken as a whole would
constitute a Significant Subsidiary to pay final and non-appealable judgments
entered by a court or courts of competent jurisdiction aggregating in excess of
$25,000,000 (net of any amounts which are covered by insurance or bonded), which
judgments are not paid, waived, satisfied, discharged or stayed for a period of
60 days;

(g) the Borrower or any of the Borrower’s Restricted Subsidiaries that is a
Significant Subsidiary or any group of the Borrower’s Restricted Subsidiaries
that, taken together, would constitute a Significant Subsidiary pursuant to or
within the meaning of Bankruptcy Law:

(i) commences a voluntary case,

(ii) consents to the entry of an order for relief against it in an involuntary
case,

(iii) consents to the appointment of a custodian of it or for all or
substantially all of its property, or

(iv) makes a general assignment for the benefit of its creditors;

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against the Borrower or any of the Borrower’s Restricted
Subsidiaries that is a Significant Subsidiary or any group of the Borrower’s
Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary in an involuntary case;

(ii) appoints a custodian of the Borrower or any of the Borrower’s Restricted
Subsidiaries that is a Significant Subsidiary or any group of the Borrower’s
Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary or for all or substantially all of the property of the Borrower or
any of the Borrower’s Restricted Subsidiaries that is a Significant Subsidiary
or any group of the Borrower’s Restricted Subsidiaries that, taken together,
would constitute a Significant Subsidiary; or

(iii) orders the liquidation of the Borrower or any of the Borrower’s Restricted
Subsidiaries that is a Significant Subsidiary or any group of the Borrower’s
Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary;

 

110



--------------------------------------------------------------------------------

and the order or decree remains unstayed and in effect for 60 consecutive days;
and;

(i) except as permitted by any Loan Document, any Loan Document is held in any
judicial proceeding to be unenforceable or invalid or ceases for any reason to
be in full force and effect (other than in accordance with the terms of any Loan
Document), or any Guarantor, or any Person acting on behalf of any Guarantor,
denies or disaffirms its obligations under any Loan Document and such Default
continues for 10 days;

(j) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor party thereto or shall be repudiated by any of them, or
cease to create a valid and perfected Lien of the priority required thereby on
any material portion of the collateral purported to be covered thereby, subject
to Permitted Liens, except to the extent permitted by the terms of this
Agreement, or the Borrower or any Subsidiary or any of their Affiliates shall so
state in writing; and

(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing, has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(g) or Section 10.01(h), at any time thereafter during the
continuance of such Event of Default, the Administrative Agent may, and at the
request of the Majority Lenders, by notice to the Borrower, declare the Notes
and the Loans then outstanding to be due and payable in whole (or in part, in
which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower and the Guarantors accrued hereunder
and under the Notes and the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor; and in case of an Event of
Default described in Section 10.01(g) or Section 10.01(h), the Notes and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and the other obligations of the Borrower and the Guarantors
accrued hereunder and under the Notes and the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
each Guarantor.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

 

111



--------------------------------------------------------------------------------

(c) All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Loans, whether by
acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the obligations owing
under this Agreement constituting fees, expenses and indemnities payable to the
Administrative Agent in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the
obligations owing under this Agreement constituting fees, expenses and
indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of principal outstanding on the Loans;

(v) fifth, pro rata to any other Secured Obligations;

(vi) sixth, any excess, after all of the Secured Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

ARTICLE XI

The Administrative Agent

Section 11.01 Appointment; Powers. Each of the Lenders hereby irrevocably
(subject to Section 11.06) appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall have no duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire

 

112



--------------------------------------------------------------------------------

into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
ARTICLE VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or as to those conditions
precedent expressly required to be to the Administrative Agent’s satisfaction,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of the Borrower and its Subsidiaries or any
other obligor or guarantor, or (vii) any failure by the Borrower or any other
Person (other than itself) to perform any of its obligations hereunder or under
any other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein. For
purposes of determining compliance with the conditions specified in ARTICLE VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto.

Section 11.03 Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, then the Administrative Agent shall take
such action with respect to such Default as shall be directed by the requisite
Lenders in the written instructions (with indemnities) described in this
Section 11.03, provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Administrative Agent be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law. No Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Majority Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise no Agent shall be liable for any
action taken or not taken by it hereunder or under any other Loan Document or
under any other document or instrument

 

113



--------------------------------------------------------------------------------

referred to or provided for herein or therein or in connection herewith or
therewith INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own gross
negligence or willful misconduct.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders hereby waives the right to dispute the Administrative
Agent’s record of such statement, except in the case of gross negligence or
willful misconduct by the Administrative Agent. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent may deem and treat the
payee of any Note as the holder thereof for all purposes hereof unless and until
a written notice of the assignment or transfer thereof permitted hereunder shall
have been filed with the Administrative Agent.

Section 11.05 Subagents. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this ARTICLE XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Section 11.06 Resignation or Removal of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Majority Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such

 

114



--------------------------------------------------------------------------------

collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Majority Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than in respect of fees payable under
Section 3.05 and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

Section 11.07 Administrative Agent as Lender. The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

Section 11.08 No Reliance.

(a) Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and each other Loan Document to which it
is a party. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Administrative Agent shall not
be required to keep itself informed as to the performance or observance by the
Borrower or any of its Subsidiaries of this Agreement, the Loan Documents or any
other document referred to or provided for herein or to inspect the Properties
or books of the Borrower or its Subsidiaries. Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, neither the Administrative Agent
nor the Arranger shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the affairs, financial condition
or business of the Borrower (or any of its Affiliates) which may come into the
possession of the Administrative Agent or any of its Affiliates. In this regard,
each

 

115



--------------------------------------------------------------------------------

Lender acknowledges that Paul Hastings LLP is acting in this transaction as
counsel to the Administrative Agent only, except to the extent otherwise
expressly stated in any legal opinion or any Loan Document. Each other party
hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.02(b)) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10 Authority of Administrative Agent to Release Collateral and Liens.
Each Lender hereby authorizes the Administrative Agent to release any collateral
that is permitted to be sold or released pursuant to the terms of the Loan
Documents. Each Lender hereby authorizes the Administrative Agent to execute and
deliver to the Borrower, at the Borrower’s sole cost and expense, any and all
releases of Liens, termination statements, assignments or other documents
reasonably requested by the Borrower in connection with any sale or other
disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 9.09 or is otherwise authorized by the terms
of the Loan Documents. The Administrative Agent shall

 

116



--------------------------------------------------------------------------------

not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
any collateral securing the Secured Obligations, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of such collateral.

Section 11.11 No Other Duties; Etc. None of the Administrative Agent, Arranger,
bookrunners, syndication agents, and documentation agents or co-agents shall
have any duties, responsibilities or liabilities under this Agreement and the
other Loan Documents other than in their respective capacity, as applicable as
the Administrative Agent or a Lender hereunder.

Section 11.12 Intercreditor Agreement. Each of the Lenders hereby acknowledges
that it has received and reviewed the Intercreditor Agreement referenced in
clause (a) of the definition thereof and agrees to be bound by the terms
thereof, subject to any good faith modifications referenced in such definition,
or any other Intercreditor Agreement. Each Lender (and each Person that becomes
a Lender hereunder pursuant to Section 12.04) hereby authorizes and directs
Administrative Agent to enter into the Intercreditor Agreement on behalf of such
Lender and agrees that it may take such actions on its behalf as is contemplated
by the terms of the Intercreditor Agreement.

ARTICLE XII

Miscellaneous

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by email or telecopy, as follows:

(i) if to the Borrower, to it at 1415 Louisiana, Suite 1600, Houston, Texas
77002, Attention of Shane Bayless (Telecopy No. (832) 242-9702),
sbayless@nfrenergy.com;

(ii) if to the Administrative Agent, to it at:

Bank of America, N.A.

Agency Management

901 Main Street

Mail Code: TX1-492-14-11

Dallas, Texas 75202-3714

Attention: Alan Tapley

Electronic Mail: alan.tapley@baml.com

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

117



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 12.02 Waivers; Amendments

(a) No failure on the part of the Administrative Agent or any Lender to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege, or any abandonment or discontinuance of steps to enforce
such right, power or privilege, under any of the Loan Documents shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege under any of the Loan Documents preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by Section 12.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Majority Lenders or by the Borrower and the Administrative Agent with the
consent of the Majority Lenders; provided that no such agreement shall
(i)increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon (it being understood that only the consent of the Majority
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest pursuant to Section 3.02(c) or amend Section 3.02(c), or reduce any
fees payable hereunder, or reduce any prepayment premium due pursuant to
Section 3.04(c), without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of the Maturity Date without the
written consent of each Lender directly affected thereby, (iv) release all or
substantially of the Guarantors (except as permitted by the Guaranty Agreement
or this Agreement), without the written consent of each Lender directly affected
thereby, (v)release all or substantially all of the collateral (except as
permitted by any Security Instrument or this Agreement), without the

 

118



--------------------------------------------------------------------------------

written consent of each Lender directly affected thereby, (vi) change any of the
provisions of this Section 12.02(b) or the definitions of “Majority Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or under any other Loan
Documents, without the written consent of each Lender; or (vii) amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent.

(c) Notwithstanding anything to the contrary contained in Section 12.02, the
Intercreditor Agreement and any Security Instruments or related documents
executed by the Borrower and its Subsidiaries in connection with this Agreement
may be in a form reasonably determined by the Administrative Agent and may be,
together with this Agreement, amended, supplemented and waived with the consent
of the Administrative Agent at the request of the Borrower without the need to
obtain the consent of any other Lender if such amendment, supplement or waiver
is delivered in order (x) to comply with any local Governmental Requirement or
advice of local counsel, (y) to cure ambiguities, omissions, mistakes or defects
or (z) to cause such guarantee, collateral security document or other document
to be consistent with this Agreement and the other Loan Documents.

(d) Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, (1) the Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.07, Refinancing Amendment in
accordance with Section 2.08 and Extension Amendment in accordance with
Section 2.09 and such Incremental Amendments, Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement and
the other applicable Loan Documents, in each case, without any further action or
consent of any other party to any Loan Document and (2), this Agreement and any
Loan Document may be amended in order to modify any provision relating to pro
rata sharing of payments among the Lenders (including Section 4.01(c)) (and, in
any case, any provision requiring pro rata payments or sharing of payments in
connection with Sections 2.07, 2.08 and 2.09) with the consent of the Majority
Lenders.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including, without limitation, the
reasonable fees, charges and disbursements of a single counsel (along with other
local counsel to the extent reasonably requested by the Administrative Agent)
and other outside consultants for the Administrative Agent, the reasonable
travel, photocopy, mailing, courier, telephone and other similar expenses, and
the cost of environmental audits and surveys and appraisals, in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all costs, expenses, Taxes, assessments and
other charges incurred by the Administrative Agent or any Lender in connection
with any filing, registration, recording or perfection of any

 

119



--------------------------------------------------------------------------------

security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein and (iii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement or any other Loan Document, including its rights under this
Section 12.03, or in connection with the Loans made hereunder, including,
without limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b) THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ARRANGER AND EACH
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING
THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL (WHICH SHALL BE LIMITED TO
ONE COUNSEL TO THE ADMINISTRATIVE AGENT, ARRANGER, AND THE LENDERS AND ANY
RELATED PARTIES TO ANY OF THE FOREGOING, UNLESS, THE INTERESTS OF THE
ADMINISTRATIVE AGENT AND THE LENDERS ARE SUFFICIENTLY DIVERGENT, IN WHICH CASE
ONE ADDITIONAL COUNSEL MAY BE APPOINTED, AND IF THE INTERESTS OF ANY LENDER OR
GROUP OF LENDERS (OTHER THAN ALL OF THE LENDERS) ARE DISTINCTLY OR
DISPROPORTIONATELY AFFECTED, ONE (1) ADDITIONAL COUNSEL FOR SUCH LENDER OR GROUP
OF LENDERS) FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, (ii) THE PERFORMANCE BY THE PARTIES
HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (iii) THE FAILURE OF THE BORROWER OR ANY
SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS
AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iv) ANY INACCURACY OF ANY
REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY
GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS
OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (v) ANY LOAN OR THE USE OF
THE PROCEEDS THEREFROM, (vi) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO
RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (vii) ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR
PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION, STORAGE,
RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL
OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON
ANY OF THEIR PROPERTIES, (viii) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR
ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER

 

120



--------------------------------------------------------------------------------

OR ANY SUBSIDIARY, (ix) THE PAST OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF
ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH,
THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT
LIABILITY, (x) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL,
GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR
ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR
ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, (xi) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, (xii) ANY OTHER ENVIRONMENTAL, HEALTH OR
SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS OR (xiii) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE. NO INDEMNIFIED PERSON SHALL
BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNAUTHORIZED PERSONS OF
INFORMATION OR OTHER MATERIALS SENT THROUGH ELECTRONIC, TELECOMMUNICATIONS OR
OTHER INFORMATION TRANSMISSION SYSTEMS THAT ARE INTERCEPTED BY SUCH PERSONS;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY
SUCH INDEMNITEE.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Arranger under Section 12.03(a) or (b),
each Lender severally agrees to pay to the Administrative Agent or the Arranger,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or the Arranger in its capacity as
such.

 

121



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the parties hereto and their
Affiliates or Participants shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section 12.03 shall be payable not later than 30
days after written demand therefor.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and 0(ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required if
such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund or,
if an Event of Default under clause (a), (b), (g) or (h) of Section 10.01 has
occurred and is continuing, is to any other assignee; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender, an
Affiliate of a Lender, an Approved Fund immediately prior to giving effect to
such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 (and shall be in
increments of $1,000,000 in excess thereof), unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default under clause (a), (b), (g) or
(h) of Section 10.01 has occurred and is continuing;

 

122



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) no assignment may be made to a Prohibited Lender without the Borrower’s
prior written consent.

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrower and each Lender.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and, if required hereunder, applicable tax forms (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in Section 12.04(b) and any written consent to such assignment
required by Section 12.04(b), the Administrative Agent

 

123



--------------------------------------------------------------------------------

shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 12.04(b). Prior to such recording, the Borrower and the Administrative
Agent may continue to deal solely and directly with the assigning Lender.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that 0(A) such Lender’s obligations under this Agreement
shall remain unchanged, 0(B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and 0(C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver to
the extent that such amendment, consent or waiver would require unanimous
consent of the Lenders. In addition such agreement must provide that the
Participant be bound by the provisions of Section 12.03. Subject to
Section 12.04(c)(ii), the Borrower agrees that each Participant shall be
entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 4.01(c) as
though it were a Lender.

(v) A Participant shall not be entitled to receive any greater payment under
Section 5.01, Section 5.02 or Section 5.03 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 5.03
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 5.03(e) as though it were a Lender.

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive

 

124



--------------------------------------------------------------------------------

absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.04(d) shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(e) Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the Guarantors to file a registration statement
with the SEC or to qualify the Loans under the “Blue Sky” laws of any state.

(f) Notwithstanding any consent requirements otherwise set forth in this
Section 12.04, any Lender may, at any time, assign all or a portion of its
rights and obligations under this Agreement in respect of its Loans to any
Affiliated Lender on a non-pro rata basis through (x) Dutch auctions open to all
Lenders on a pro rata basis or (y) open market purchases on a non-pro rata
basis, subject to the following limitations:

(i) the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit H hereto (an “Affiliated Lender
Assignment and Assumption”);

(ii) the aggregate principal amount of Loans held at any one time by Affiliated
Lenders shall not exceed 20% of the aggregate principal amount of all Loans
(including any Incremental Term Loans) outstanding at such time under this
Agreement, after giving effect to any substantially simultaneous cancellations
thereof; and

(iii) Affiliated Lenders will not be entitled to receive information provided
solely to Lenders by the Administrative Agent (except to the extent such
information or materials have been made available to any Loan Party) or any
Lender and will not be permitted to attend or participate in meetings or
conference calls attended solely by the Lenders and the Administrative Agent.

Notwithstanding the foregoing, (1) an Affiliated Lender shall be permitted (but
not required) to contribute any Loans assigned to it to the Borrower or any of
its Subsidiaries for purposes of cancellation of such Loans and the aggregate
principal amount of such Loans shall be reduced in accordance with
Section 12.04(g)(i); and (2) each Affiliated Lender shall not have the right to
vote on any amendment, modification, waiver or consent that would require the
vote of the

 

125



--------------------------------------------------------------------------------

Majority Lenders and such Affiliated Lenders shall be deemed to have voted their
Loans in a manner that it is proportional to the votes of the non-Affiliated
Lenders (it being understood that Affiliated Lenders shall have the right to
vote on any amendment, modification, waiver or consent that would require the
vote of all Lenders or the vote of all Lenders directly and adversely affected
thereby); and (3) no amendment, modification, waiver or consent shall affect any
Affiliated Lender (in its capacity as a Lender) in a manner that is
disproportionate to the effect on any Lender of the same Class or that would
deprive such Affiliated Lender of its pro rata share of any payments to which it
is entitled.

(g) Notwithstanding any consent requirements otherwise set forth in this
Section 12.04, any Lender may, at any time, assign all or a portion of its
rights and obligations under this Agreement in respect of its Loans to the
Borrower or its Subsidiaries on a non-pro rata basis through (x) Dutch auctions
open to all Lenders on a pro rata basis or (y) notwithstanding Section 4.01,
open market purchases on a non-pro rata basis, in each case, subject to the
following limitations:

(i) the principal amount of such Loans, along with all accrued and unpaid
interest thereon, assigned to the Borrower or its Subsidiaries shall be deemed
automatically cancelled and extinguished on the date of such assignment (it
being understood that any contribution or transfers of Loans by an Affiliated
Lender to the Borrower or its Subsidiaries as contemplated by Section 12.04(f)
shall be treated in the same manner);

(ii) the Borrower shall promptly provide notice to the Administrative Agent of
such contribution, assignment or transfer of such Loans, and the Administrative
Agent, upon receipt of such notice, shall reflect the cancellation of the
applicable Loans in the Register;

(iii) no Default or Event of Default shall have occurred and be continuing at
the time of acceptance of bids for the Dutch auction or consummation of such
purchase, as the case may be; and

(iv) the Borrower and its Subsidiaries shall not use the proceeds of any loans
or advances made under the ABL Facility to fund any such purchases.

(h) Notwithstanding any consent requirements otherwise set forth in this
Section 12.04, any Lender may, at any time, assign all or a portion of its
rights and obligations under this Agreement in respect of its Loans to a Debt
Fund Affiliate on a non-pro rata basis through (x) Dutch auctions open to all
Lenders on a pro rata basis or (y) open market purchases on a non-pro rata
basis. For purposes of determining whether the Majority Lenders have consented
(or not consented) to any waiver, amendment or modification undertaken pursuant
to Section 12.02 with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom that requires the consent of Majority
Lenders, Debt Fund Affiliates may not account for more than 49.9% of the Loans
of consenting Lenders included in determining whether the Majority Lenders have
consented to the foregoing.

 

126



--------------------------------------------------------------------------------

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Administrative Agent and the
Lenders and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 and ARTICLE XI shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans or the termination
of this Agreement, any other Loan Document or any provision hereof or thereof.

(b) To the extent that any payments on the Secured Obligations or proceeds of
any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Secured Obligations so satisfied shall
be revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE SECOND LIEN TERM FACILITY
FEE LETTER DATED DECEMBER 3, 2012 CONSTITUTE THE ENTIRE CONTRACT AMONG THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND
ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

127



--------------------------------------------------------------------------------

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates shall be authorized at any
time and from time to time, to the full extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
Subsidiary against any of and all the obligations of the Borrower or any
Subsidiary owed to such Lender now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured. The rights of each Lender under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE
AND DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN
ANY COURT OTHERWISE HAVING JURISDICTION.

 

128



--------------------------------------------------------------------------------

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL AND SENDING A COPY BY EMAIL, POSTAGE
PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS
AS IS SPECIFIED PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION),
SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d) EACH PARTY HEREBY (i) EXPRESSLY AND UNCONDITIONALLY WAIVES, TO THE FULL
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’ (but
only to the extent required to perform its duties hereunder or under the Loan
Documents) directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority having or asserting jurisdiction
over the Person being requested to provide such Information, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement or any other Loan Document,
(e) if required in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, in each case upon five (5) Business Days’ notice to the Borrower,
(f) subject to an agreement containing provisions substantially the same as
those

 

129



--------------------------------------------------------------------------------

of this Section 12.11, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 12.11 or (ii) becomes available to the Administrative Agent or any
Lender on a nonconfidential basis from a source other than the Borrower and to
the Administrative Agent or Lender’s knowledge, such source was not subject to a
confidentiality agreement with respect to such information. For the purposes of
this Section 12.11, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary and their
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or a Subsidiary; provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 12.11 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of New York or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Secured Obligations (or, to the extent that the principal amount of the Secured
Obligations shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and (ii) in the event that the maturity of the Notes is
accelerated by reason of an election of the holder thereof under this Agreement,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to any Lender may never include
more than the maximum amount allowed by such applicable law, and excess
interest, if any, provided for in this Agreement or otherwise shall be canceled
automatically by such Lender as of the date of such acceleration or prepayment
and, if theretofore paid, shall be credited by such Lender on the principal
amount of the Secured Obligations (or, to the extent that the principal amount
of the Secured Obligations shall have been or would thereby be paid in full,
refunded by such Lender to the Borrower). All sums paid or agreed to be paid to
any Lender for the use, forbearance or detention of sums due hereunder shall, to
the extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the stated term of the Loans evidenced by the
Notes until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law. If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful

 

130



--------------------------------------------------------------------------------

Rate applicable to such Lender pursuant to this Section 12.12 and (ii) in
respect of any subsequent interest computation period the amount of interest
otherwise payable to such Lender would be less than the amount of interest
payable to such Lender computed at the Highest Lawful Rate applicable to such
Lender, then the amount of interest payable to such Lender in respect of such
subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12.

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrower and the Guarantors, and no other Person
(including, without limitation, any Subsidiary of the Borrower, any obligor,
contractor, subcontractor, supplier or materialsman) shall have any rights,
claims, remedies or privileges hereunder or under any other Loan Document
against the Administrative Agent or any Lender for any reason whatsoever. There
are no third party beneficiaries.

Section 12.15 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

[SIGNATURES BEGIN NEXT PAGE]

 

131



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:     NFR ENERGY LLC    

 

   

Shane M. Bayless

   

Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as     Administrative Agent    

 

   

[    ]

   

[    ]

SIGNATURE PAGE

SECOND LIEN CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:       BANK OF AMERICA, N.A., as a Lender     By:  

 

    Name:  

 

    Title:  

 

 

      CITIBANK, N.A., as a Lender     By:  

 

    Name:  

 

    Title:  

 

SIGNATURE PAGE

SECOND LIEN CREDIT AGREEMENT



--------------------------------------------------------------------------------

ANNEX I

COMMITMENTS

 

Name of Lender

   Term Commitments  

Bank of America, N.A.

   $ 292,500,000   

Citibank, N.A.

   $ 292,500,000   

Natixis, New York Branch

   $ 65,000,000      

 

 

 

Total:

   $ 650,000,000      

 

 

 

 

ANNEX I